Exhibit 10.1

Execution Copy

--------------------------------------------------------------------------------

 

PRICELINE.COM INCORPORATED

ISSUER

--------------------------------------------------------------------------------

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

TRUSTEE

--------------------------------------------------------------------------------

 

INDENTURE

Dated as of September 27, 2006

--------------------------------------------------------------------------------

 

$150,000,000
0.50% CONVERTIBLE SENIOR NOTES DUE 2011

$150,000,000
0.75% CONVERTIBLE SENIOR NOTES DUE 2013

 

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

1

 

Section 1.1 Definitions

 

1

 

Section 1.2 Compliance Certificates and Opinions

 

13

 

Section 1.3 Form of Documents Delivered to the Trustee

 

14

 

Section 1.4 Acts of Holders of Securities

 

14

 

Section 1.5 Notices, Etc. to the Trustee and Company

 

16

 

Section 1.6 Notice to Holders of Securities; Waiver

 

17

 

Section 1.7 Effect of Headings and Table of Contents

 

17

 

Section 1.8 Successors and Assigns

 

17

 

Section 1.9 Separability Clause

 

17

 

Section 1.10 Benefits of Indenture

 

17

 

Section 1.11 Governing Law

 

18

 

Section 1.12 Legal Holidays

 

18

 

Section 1.13 Conflict With Trust Indenture Act

 

18

 

ARTICLE II SECURITY FORMS

 

18

 

Section 2.1 Form Generally

 

18

 

Section 2.2 Form of Security

 

20

 

Section 2.3 Form of Certificate of Authentication

 

37

 

Section 2.4 Form of Notice of Conversion

 

38

 

Section 2.5 Form of Assignment

 

39

 

ARTICLE III THE SECURITIES

 

40

 

Section 3.1 Title and Terms

 

40

 

Section 3.2 Denominations

 

41

 

Section 3.3 Execution, Authentication, Delivery and Dating

 

41

 

Section 3.4 Global Securities; Non-global Securities; Book-entry Provisions

 

41

 

Section 3.5 Registration; Registration of Transfer and Exchange; Restrictions on
Transfer

 

43

 

Section 3.6 Mutilated, Destroyed, Lost or Stolen Securities

 

46

 

Section 3.7 Payment of Interest; Interest Rights Preserved

 

47

 

Section 3.8 Persons Deemed Owners

 

48

 

Section 3.9 Cancellation

 

48

 

Section 3.10 Computation of Interest

 

48

 

Section 3.11 CUSIP Numbers

 

49

 

ARTICLE IV SATISFACTION AND DISCHARGE

 

49

 

Section 4.1 Satisfaction and Discharge of Indenture

 

49

 

Section 4.2 Application of Trust Money

 

50

 

 

ii


--------------------------------------------------------------------------------




 

ARTICLE V REMEDIES

 

50

 

Section 5.1 Events of Default

 

50

 

Section 5.2 Acceleration of Maturity; Rescission and Annulment

 

52

 

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee

 

52

 

Section 5.4 Trustee May File Proofs of Claim

 

53

 

Section 5.5 Trustee May Enforce Claims Without Possession of Securities

 

54

 

Section 5.6 Application of Money Collected

 

54

 

Section 5.7 Limitation on Suits

 

55

 

Section 5.8 Unconditional Right of Holders to Receive Principal and Interest and
to Convert

 

55

 

Section 5.9 Restoration of Rights and Remedies

 

55

 

Section 5.10 Rights and Remedies Cumulative

 

56

 

Section 5.11 Delay or Omission Not Waiver

 

56

 

Section 5.12 Control by Holders of Securities

 

56

 

Section 5.13 Waiver of Past Defaults

 

56

 

Section 5.14 Undertaking for Costs

 

57

 

Section 5.15 Waiver of Stay, Usury or Extension Laws

 

57

 

ARTICLE VI THE TRUSTEE

 

57

 

Section 6.1 Certain Duties and Responsibilities

 

57

 

Section 6.2 Notice of Defaults

 

58

 

Section 6.3 Certain Rights of Trustee

 

59

 

Section 6.4 Not Responsible for Recitals or Issuance of Securities

 

60

 

Section 6.5 May Hold Securities, Act as Trustee under Other Indentures

 

60

 

Section 6.6 Money Held in Trust

 

60

 

Section 6.7 Compensation and Reimbursement

 

60

 

Section 6.8 Corporate Trustee Required; Eligibility

 

61

 

Section 6.9 Resignation and Removal; Appointment of Successor

 

61

 

Section 6.10 Acceptance of Appointment by Successor

 

63

 

Section 6.11 Merger, Conversion, Consolidation or Succession to Business

 

63

 

Section 6.12 Authenticating Agents

 

63

 

Section 6.13 Disqualification; Conflicting Interests

 

65

 

Section 6.14 Preferential Collection of Claims Against Company

 

65

 

ARTICLE VII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

65

 

Section 7.1 Company May Consolidate, Etc. Only on Certain Terms

 

65

 

Section 7.2 Successor Substituted

 

66

 

ARTICLE VIII SUPPLEMENTAL INDENTURES

 

66

 

Section 8.1 Supplemental Indentures Without Consent of Holders of Securities

 

66

 

Section 8.2 Supplemental Indentures with Consent of Holders of Securities

 

68

 

Section 8.3 Execution of Supplemental Indentures

 

69

 

Section 8.4 Effect of Supplemental Indentures

 

69

 

 

iii


--------------------------------------------------------------------------------




 

Section 8.5 Reference in Securities to Supplemental Indentures

 

69

 

Section 8.6 Notice of Supplemental Indentures

 

69

 

ARTICLE IX HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

70

 

Section 9.1 Company to Furnish Trustee Names and Addresses of Holders.

 

70

 

Section 9.2 Preservation of Information

 

70

 

Section 9.3 Reports by Trustee

 

70

 

Section 9.4 Reports by Company

 

71

 

ARTICLE X COVENANTS

 

71

 

Section 10.1 Payment of Principal and Interest

 

71

 

Section 10.2 Maintenance of Offices or Agencies

 

71

 

Section 10.3 Money for Security Payments to Be Held in Trust

 

72

 

Section 10.4 Existence

 

73

 

Section 10.5 Statement by Officers as to Default

 

73

 

Section 10.6 Delivery of Certain Information

 

74

 

Section 10.7 Resale of Certain Securities

 

74

 

Section 10.8 Registration Rights

 

74

 

Section 10.9 Waiver of Certain Covenants

 

75

 

ARTICLE XI RESERVED

 

 

 

ARTICLE XII CONVERSION OF SECURITIES

 

76

 

Section 12.1 Conversion Privilege and Conversion Rate

 

76

 

Section 12.2 Exercise of Conversion Privilege

 

79

 

Section 12.3 Fractions of Shares

 

83

 

Section 12.4 Adjustment of Conversion Rate

 

83

 

Section 12.5 Notice of Adjustments of Conversion Rate

 

91

 

Section 12.6 Notice of Certain Corporate Action

 

91

 

Section 12.7 Company to Reserve Common Stock

 

92

 

Section 12.8 Taxes on Conversions

 

92

 

Section 12.9 Certain Covenants

 

93

 

Section 12.10 Cancellation of Converted Securities

 

93

 

Section 12.11 Provision in Case of Consolidation, Merger or Sale of Assets

 

93

 

Section 12.12 Responsibility of Trustee for Conversion Provisions

 

95

 

ARTICLE XIII DEFEASANCE

 

95

 

Section 13.1 Company’s Option to Effect Defeasance.

 

95

 

Section 13.2 Defeasance and Discharge.

 

95

 

Section 13.3 Conditions to Defeasance.

 

96

 

Section 13.4 Deposited Money and U.S. Government Obligations to Be Held in
Trust; Miscellaneous Provisions.

 

97

 

Section 13.5 Reinstatement.

 

98

 

 

iv


--------------------------------------------------------------------------------




 

ARTICLE XIV REPURCHASE OF SECURITIES

 

98

 

Section 14.1 Right to Require Repurchase Upon a Designated Event

 

98

 

 

v


--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

Trust Indenture
  Act Section

 

 

 

Indenture
Section

 

 

 

 

 

 

310

(a)(1)

 

6.8

 

 

(a)(2)

 

6.8

 

 

(a)(3)

 

n/a

 

 

(a)(4)

 

n/a

 

 

(a)(5)

 

6.8

 

 

(b)

 

6.13, 6.9

 

 

(c)

 

n/a

 

311

(a)

 

6.14

 

 

(b)

 

6.14

 

 

(c)

 

n/a

 

312

(a)

 

9.1

 

 

(b)

 

9.2

 

 

(c)

 

9.2

 

313

(a)

 

9.3

 

 

(b)(1)

 

9.3

 

 

(b)(2)

 

9.3

 

 

(c)

 

9.3

 

 

(d)

 

9.4

 

314

(a)

 

9.4

 

 

(b)

 

n/a

 

 

(c)(1)

 

1.2

 

 

(c)(2)

 

1.2

 

 

(c)(3)

 

n/a

 

 

(d)

 

n/a

 

 

(e)

 

1.2

 

 

(f)

 

n/a

 

315

(a)

 

6.1

 

 

(b)

 

6.2, 10.5

 

 

(c)

 

6.3

 

 

(d)

 

6.1

 

 

(e)

 

5.14

 

 

316(a)(last sentence)

 

12.4

 

 

(a)(1)(A)

 

5.12

 

 

(a)(1)(B)

 

5.13

 

 

(a)(2)

 

n/a

 

 

(b)

 

5.8

 

 

(c)

 

2.2

 

 

vi


--------------------------------------------------------------------------------




 

317

(a)(1)

 

5.3

 

(a)(2)

 

5.4

 

(b)

 

6.2

318

(a)

 

1.13

 

(b)

 

n/a

 

(c)

 

1.13

_________________

“n/a” means not applicable.

*This Cross-Reference Table shall not, for any purpose, be deemed to be a part
of the Indenture.

 

vii


--------------------------------------------------------------------------------


INDENTURE, dated as of September 27, 2006, between PRICELINE.COM INCORPORATED, a
corporation duly organized and existing under the laws of the State of Delaware,
having its principal office at 800 Connecticut Avenue, Norwalk, Connecticut
06854 (herein called the “Company”), and AMERICAN STOCK TRANSFER & TRUST
COMPANY, a New York corporation, as Trustee hereunder (herein called the
“Trustee”).

RECITALS OF THE COMPANY

The Company has duly authorized the creation of an issue of its 0.50%
Convertible Senior Notes due September 30, 2011 (herein called the “2011 Notes”)
of substantially the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

The Company has duly authorized the creation of an issue of its 0.75%
Convertible Senior Notes due September 30, 2013 (herein called the “2013 Notes”
and, together with the 2011 Notes, the “Securities”) of substantially the tenor
and amount hereinafter set forth, and to provide therefor the Company has duly
authorized the execution and delivery of this Indenture.

All things necessary to make the Securities, when the Securities are executed by
the Company and authenticated and delivered hereunder, the valid obligations of
the Company, and to make this Indenture a valid agreement of the Company, in
accordance with their and its terms, have been done. Further, all things
necessary to duly authorize the issuance of the Common Stock of the Company
issuable upon the conversion of the Securities, and to duly reserve for issuance
the number of shares of Common Stock issuable upon such conversion, have been
done.

                NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF
GENERAL APPLICATION


SECTION 1.1             DEFINITIONS

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(1)           the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;


--------------------------------------------------------------------------------




(2)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles in the United States, and, except as otherwise herein expressly
provided, the term “generally accepted accounting principles” with respect to
any computation required or permitted hereunder shall mean such accounting
principles as are generally accepted at the date of such computation; and

(3)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.

“Act,” when used with respect to any Holder of a Security, has the meaning
specified in Section 1.4.

“Additional 2011 Notes” means an unlimited amount of 2011 Notes (other than the
Initial 2011 Notes) issued under this Indenture in accordance with Section 3.3,
as part of the same series as the Initial 2011 Notes.

“Additional 2013 Notes” means an unlimited amount of 2013 Notes (other than the
Initial 2013 Notes) issued under this Indenture in accordance with Section 3.3,
as part of the same series as the Initial 2013 Notes.

“Additional Securities” means the Additional 2011 Notes and the Additional 2013
Notes.

“Additional Shares” has the meaning specified in Section 12.1.

“Adjustment Determination Date” has the meaning specified in Section 12.4.

“Adjustment Event” has the meaning specified in Section 12.4.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent Member” means any member of, or participant in, the Depositary.

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of DTC or any successor Depository, in each case to the extent
applicable to such transaction and as in effect from time to time.

“Authenticating Agent” means any Person authorized pursuant to Section 6.12 to
act on behalf of the Trustee to authenticate Securities.

2


--------------------------------------------------------------------------------




“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to have been duly adopted by the Board of Directors and to be in full
force and effect on the date of such certification, shall have been delivered to
the Trustee.

“Business Day,” when used with respect to any Place of Payment, Place of
Conversion or any other place, as the case may be, means each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in such Place of Payment, Place of Conversion or other place, as the case may
be, are authorized or obligated by law or executive order to close.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“Cash Settlement Notice Period” has the meaning specified in Section 12.2.

“Closing Price Per Share” means, with respect to the Common Stock, for any day,
(i) the last reported sale price regular way on The Nasdaq National Market or,
(ii) if the Common Stock is not quoted on The Nasdaq National Market, the last
reported sale price regular way per share or, in case no such reported sale
takes place on such day, the average of the reported closing bid and asked
prices regular way, in either case, on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or (iii) if
the Common Stock is not quoted on The Nasdaq National Market or listed or
admitted to trading on any national securities exchange, the average of the
closing bid prices in the over-the-counter market as furnished by any New York
Stock Exchange member firm selected from time to time by the Company for that
purpose.

“Code” has the meaning specified in Section 2.1.

“Common Stock” means the Common Stock, par value $0.008 per share, of the
Company authorized at the date of this instrument as originally executed or as
such stock may be constituted from time to time.  Subject to the provisions of
Section 12.11, shares issuable upon conversion of Securities shall include only
shares of Common Stock or shares of any class or classes of common stock
resulting from any reclassification or reclassifications thereof; provided,
however, that if at any time there shall be more than one such resulting class,
the shares so issuable on conversion of Securities shall include shares of all
such classes, and the shares of each such class then so issuable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.

“common stock” includes any stock of any class of capital stock which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation,

3


--------------------------------------------------------------------------------




dissolution or winding up of the issuer thereof and which is not subject to
redemption by the issuer thereof.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by (i) its Chairman of the Board, its Chief Executive
Officer, its President or an Executive Vice President, and by (ii) its Chief
Financial Officer, Controller or its Corporate Secretary and delivered to the
Trustee.

“Conversion Agent” means any Person authorized by the Company to convert
Securities in accordance with Article XII. The Company has initially appointed
the Trustee as its Conversion Agent pursuant to Section 10.2.

“Conversion Cap” has the meaning specified in Section 12.2.

“Conversion Date” has the meaning specified in Section 12.2.

“Conversion Obligation” has the meaning specified in Section 12.1.

“Conversion Price” means at any time the amount equal to $1,000 divided by the
then current Conversion Rate.

“Conversion Rate” has the meaning specified in Section 12.1.

“Conversion Retraction Period” has the meaning specified in Section 12.2.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be principally
administered (which at the date of this Indenture is located at 59 Maiden Lane,
New York, NY  10038, Attention:  (i) Corporate Trust Administration
(priceline.com Incorporated, 0.50% Convertible Senior Notes due 2011), or (ii)
Corporate Trust Administration (priceline.com Incorporated, 0.75% Convertible
Senior Notes due 2013).

“corporation” means a corporation, company, association, joint-stock company or
business trust.

“Daily Settlement Amount” means, for each of the 20 Trading Days during the
Observation Period,

(i)            cash equal to the lesser of (x) $50 and the Daily Conversion
Value relating to such day; and

4


--------------------------------------------------------------------------------




(ii)           if such Daily Conversion Value exceeds $50, a number of shares of
Common Stock equal to (A) the difference between such Daily Conversion Value and
$50, divided by (B) the Daily VWAP of the Common Stock for such day.

“Daily Conversion Value” means, for each of the 20 consecutive Trading Days
during the Observation Period, one-twentieth (1/20) of the product of (a) the
applicable Conversion Rate and (b) the Daily VWAP of the Common Stock (or the
Reference Property pursuant to Section 12.11) on such day, as determined by the
Company.  Any such determination by the Company will be conclusive absent
manifest error.

“Daily VWAP” means for each of the 20 consecutive Trading Days during the
Observation Period, the per share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page PCLN <equity> AQR in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Trading Day (or if such volume-weighted average price is unavailable, the market
value of one share of Common Stock on such Trading Day as the Board of Directors
determines in good faith using a volume-weighted method).

“Defaulted Interest” has the meaning specified in Section 3.7.

“Depositary” means, with respect to any Securities (including any Global
Securities), a clearing agency that is registered as such under the Exchange Act
and is designated by the Company to act as Depositary for such Securities (or
any successor securities clearing agency so registered).

“Designated Event” means the occurrence of either a Fundamental Change or a
Termination of Trading.

“Designated Event Company Notice” has the meaning specified in Section 14.1.

“Designated Event Expiration Time” has the meaning specified in Section 14.1.

“Designated Event Repurchase Date” has the meaning specified in Section 14.1.

“Designated Event Repurchase Notice” has the meaning specified in Section 14.1.

“Designated Event Repurchase Price” has the meaning specified in Section 14.1.

“Distributed Property” has the meaning specified in Section 12.4.

“Dollar,” “U.S. $” or “$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for the
payment of public and private debts.

“DTC” means The Depository Trust Company, a New York corporation.

“Effective Date” has the meaning specified in Section 12.1.

“Elected Cash Value” has the meaning specified in Section 12.2.

5


--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Section 5.1.

“Exchange Act” means the United States Securities Exchange Act of 1934 (or any
successor statute), as amended from time to time.

“Ex-Dividend Date” means, (a) with respect to Section 12.1(b), the first date
upon which a sale of the Common Stock does not automatically transfer the right
to receive the relevant dividend from the seller of the Common Stock to its
buyer, and (b) in all other cases, with respect to any issuance or distribution
on the Common Stock or any other equity security, the first date on which the
shares of Common Stock or such other equity security trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such issuance or distribution.

“Fundamental Change” will be deemed to have occurred at the time after the
Securities are originally issued that any of the following occurs:

 

(1)           any Person acquires beneficial ownership (as determined in
accordance with Rule 13d-3 under the Exchange Act), directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of shares of the Company’s Capital Stock entitling the person to
exercise 50% or more of the total voting power of all shares of the Company’s
Capital Stock entitled to vote generally in elections of directors, other than
an acquisition by the Company, any of the Company’s Subsidiaries or any of the
Company’s employee benefit plans;

 

(2)           the Company merges, or consolidates with or into any other Person
(other than a Subsidiary), another Person merges with or into the Company, or
the Company conveys, sells, transfers or leases all or substantially all of the
Company’s assets to another Person, other than any transaction:

 

(a)     that does not result in a reclassification, conversion, exchange or
cancellation of Company’s outstanding Common Stock;

 

(b)     pursuant to which the holders of the Company’s Common Stock immediately
prior to the transaction have the entitlement to exercise, directly or
indirectly, 50% or more of the voting power of all shares of Capital Stock
entitled to vote generally in the election of directors of the continuing or
surviving corporation immediately after the transaction; or

 

(c)     which is effected solely to change the Company’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of the Company’s Common Stock solely into shares of common
stock of the surviving entity.

 

However, notwithstanding the foregoing, Holders will not have the right to
require the Company to repurchase any Securities under clauses (1) or (2) above
(and the Company will not be required to deliver the Designated Event Repurchase
Notice incidental thereto) if at least 90% of the consideration paid for the
Company’s Common Stock (excluding cash payments for fractional shares and cash
payments made pursuant to dissenters’ appraisal rights) in a merger or
consolidation or a conveyance, sale, transfer or lease otherwise constituting a
Fundamental Change under clause (2)

6


--------------------------------------------------------------------------------




above consists of shares of Capital Stock traded on the New York Stock Exchange
or another U.S. national securities exchange or quoted on The Nasdaq National
Market or another established automated over-the-counter trading market in the
United States (or will be so traded or quoted immediately following the merger,
consolidation, conveyance, sale, transfer or lease) and, as a result of the
merger, consolidation, conveyance, sale, transfer or lease, the Securities
become convertible into such shares of such Capital Stock.

“Global Security” means a Security that is registered in the Security Register
in the name of a Depositary or a nominee thereof.

“Goldman Group” has the meaning specified in Section 12.1.

“Holder” means the Person in whose name the Security is registered in the
Security Register.

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively.

“Initial 2011 Notes” means the first $150,000,000 aggregate principal amount of
2011 Notes issued under this Indenture on the date hereof.  The Initial 2011
Notes and the Additional 2011 Notes shall be treated as a single class for all
purposes under this Indenture, and unless the context otherwise requires, all
references to the 2011 Notes shall include the Initial 2011 Notes and any
Additional 2011 Notes.

“Initial 2013 Notes” means the first $150,000,000 aggregate principal amount of
2013 Notes issued under this Indenture on the date hereof.  The Initial 2013
Notes and the Additional 2013 Notes shall be treated as a single class for all
purposes under this Indenture, and unless the context otherwise requires, all
references to the 2013 Notes shall include the Initial 2013 Notes and any
Additional 2013 Notes.

“Initial Purchasers” means Goldman, Sachs & Co. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and any initial purchasers of Additional
Securities.

“Initial Securities” means the Initial 2011 Notes and the Initial 2013 Notes.

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Securities.

“Issue Date” means September 27, 2006.

“Last Reported Sale Price” means, with respect to the Common Stock or any other
security for which a Last Reported Sale Price must be determined, on any date,
the closing sale price per share of the Common Stock or unit of such other
security (or, if no closing sale price is reported, the average of the last bid
and last ask prices or, if more than one in either case, the average of the

7


--------------------------------------------------------------------------------




average last bid and the average last ask prices) on such date as reported by
The Nasdaq National Market, or if the Common Stock is not then traded on The
Nasdaq National Market, on the principal U.S. national or regional securities
exchange or automated quotation service on which it is then traded or quoted, if
any. If the Common Stock or such other security is not listed for trading on a
United States national or regional securities exchange and not reported by The
Nasdaq National Market on the relevant date, the Last Reported Sale Price shall
be the last quoted bid price per share of Common Stock or such other security in
the over-the-counter market on the relevant date, as reported by the National
Quotation Bureau or similar organization. In absence of such quotation, the Last
Reported Sale Price shall be the average of the mid-point of the last bid and
asked prices for the Common Stock or such other security on the relevant date
from each of at least three nationally recognized independent investment banking
firms selected from time to time by the Board of Directors of the Company for
that purpose. The Last Reported Sale Price shall be determined without reference
to extended or after hours trading. Any such determination by the Company will
be conclusive absent manifest error.

“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration,
exercise of the repurchase right set forth in Article XIV or otherwise.

“Measurement Period” has the meaning specified in Section 12.1.

“Merger Event” has the meaning specified in Section 12.11.

“Notice of Conversion” has the meaning specified in Section 12.2.

“Observation Period” means the 20 consecutive Trading Day period beginning on
and including the second Trading Day after the related Conversion Date in
respect of such Security.

“Officers’ Certificate” means a certificate signed by (i) the Chairman of the
Board or the Chief Executive Officer, the President or an Executive Vice
President and by (ii) the Chief Financial Officer, Controller or the Corporate
Secretary and delivered to the Trustee. One of the Officers signing an Officers’
Certificate given pursuant to Section 10.5 shall be the principal executive,
financial or accounting officer of the Company.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company and who shall be acceptable to the Trustee.

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

                                                                                                            
(i)        Securities theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;

                                                                                                         
(ii)        Securities for the payment of which money in the necessary amount
has been theretofore deposited with the Trustee or any Paying Agent (other than
the

8


--------------------------------------------------------------------------------




 

Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Securities;

                                                                                                      
(iii)        Securities which have been paid pursuant to Section 3.6 or in
exchange for or in lieu of which other Securities have been authenticated and
delivered pursuant to this Indenture, other than any such Securities in respect
of which there shall have been presented to the Trustee proof satisfactory to it
that such Securities are held by a bona fide purchaser in whose hands such
Securities are valid obligations of the Company; and

                                                                                                     
(iv)        Securities converted into Common Stock pursuant to Article XII;

provided, however, that, in determining whether the Holders of the requisite
principal amount of Outstanding Securities are present at a meeting of Holders
of Securities for quorum purposes or have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company or any other obligor upon the Securities or any Affiliate of the
Company or such other obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such determination as to the presence of a quorum or upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Securities which a Responsible Officer of the Trustee has been notified in
writing to be so owned shall be so disregarded. Securities so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee is not
the Company or any other obligor upon the Securities or any Affiliate of the
Company or such other obligor, and the Trustee shall be protected in relying
upon an Officer’s Certificate to such effect.

“Paying Agent” means any Person authorized by the Company to pay the principal
of or interest on any Securities on behalf of the Company and, except as
otherwise specifically set forth herein, such term shall include the Company if
it shall act as its own Paying Agent. The Company has initially appointed the
Trustee as its Paying Agent pursuant to Section 10.2.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Place of Conversion” has the meaning specified in Section 3.1.

“Place of Payment” has the meaning specified in Section 3.1.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

9


--------------------------------------------------------------------------------


 

“Purchase Agreement” means the Purchase Agreement, dated as of September 21,
2006, between the Company and the Initial Purchasers, as such agreement may be
amended from time to time.

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A.

“Press Release” means any press release issued by the Company and disseminated
to Reuters Business News Services and Bloomberg News Services.

“Record Date” means any Regular Record Date or Special Record Date.

“Record Date Period” means the period from the close of business of any Regular
Record Date next preceding any Interest Payment Date to the opening of business
on such Interest Payment Date.

“Reference Property” has the meaning specified in Section 12.11.

“Registrable Securities” has the meaning specified in Section 10.8.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of September  27, 2006, between the Company and the Initial Purchasers, as
such agreement may be amended from time to time and, with respect to any
Additional Securities, one or more registration rights agreements among the
Company and the other parties thereto, as such agreement(s) may be amended,
modified or supplemented from time to time, relating to rights given by the
Company to the purchasers of Additional Securities to register such Additional
Securities under the Securities Act.

“Regular Record Date” for interest payable in respect of any Security on any
Interest Payment Date means the close of business on September 15 or March 15
(whether or not a Business Day), as the case may be, next preceding such
Interest Payment Date.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Office of the Trustee with direct responsibility for
the administration of this Indenture and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge and familiarity with the particular subject.

“Restricted Global Security” has the meaning specified in Section 2.1.

“Restricted Securities” means all Securities required pursuant to Section 3.5(3)
to bear any Restricted Securities Legend. Such term includes the Restricted
Global Security.

“Restricted Securities Legend” means, collectively, the legends substantially in
the forms of the legends required in the form of Security set forth in
Section 2.2 to be placed upon each Restricted Security.

10


--------------------------------------------------------------------------------




 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision),
as it may be amended from time to time.

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

“Rule 144A Information” has the meaning specified in Section 10.6.

“SEC” means the United States Securities and Exchange Commission, as from time
to time constituted, created under the Exchange Act, or, if at any time after
the execution of this instrument such SEC is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Securities” has the meaning ascribed to it in the first paragraph under the
caption “Recitals of the Company.”  Unless the context otherwise requires, all
references to the Securities shall include the Initial Securities and any
Additional Securities.

“Securities Act” means the United States Securities Act of 1933 (or any
successor statute), as amended from time to time.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.5.

“Shelf Registration Statement” has the meaning specified in the Registration
Rights Agreement.

“Significant Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that would constitute a “significant subsidiary” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange Act.

“Special Interest” means all special interest then owing pursuant to the
Registration Rights Agreement.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Company pursuant to Section 3.7.

“Stated Maturity,” when used with respect to any Security or any installment of
interest thereon, means the date specified in such Security as the fixed date on
which the principal of such Security or such installment of interest is due and
payable.

“Stock Price” means the price paid per share of Common Stock in connection with
a Fundamental Change pursuant to which Additional Shares shall be added to the
Conversion Rate as set forth in Section 12.1(d), which shall be equal to (i) if
holders of Common Stock receive only cash in such Fundamental Change, the cash
amount paid per share of Common Stock and (ii) in all other cases, the average
of the Last Reported Sale Prices of the Common Stock over the five consecutive

11


--------------------------------------------------------------------------------




 

Trading Day period ending on the Trading Day preceding the Effective Date of the
Fundamental Change.

“Stockholder Record Date” has the meaning specified in Section 12.4.

“Spin-Off” has the meaning specified in Section 12.4.

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition, “voting stock” means stock or other similar
interests in the corporation which ordinarily has or have voting power for the
election of directors, or persons performing similar functions, whether at all
times or only so long as no senior class of stock or other interests has or have
such voting power by reason of any contingency.

“Successor Security” of any particular Security means every Security issued
after, and evidencing all or a portion of the same debt as that evidenced by,
such particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Termination of Trading” means the occurrence whereby the Common Stock is
neither listed for trading on a U.S. national securities exchange nor approved
for trading on The Nasdaq National Market (at a time when The Nasdaq National
Market is not a U.S. national securities exchange).

“Trading Day” means a day during which trading in securities generally occurs on
The Nasdaq National Market or, if the Common Stock is not then quoted on The
Nasdaq National Market, on another national or regional securities exchange on
which the Common Stock is then listed or quoted or, if the Common Stock is not
quoted on The Nasdaq National Market or listed on a national or regional
securities exchange or automated quotation service, on the principal other
market on which the Common Stock is then traded or quoted.

“Trading Price” with respect to any series of Securities, on any date of
determination, means the average of the secondary market bid quotations obtained
by the Trustee for $2.0 million principal amount of such series of Securities at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers selected by the
Company; provided that if three such bids cannot reasonably be obtained by the
Trustee, but two such bids are obtained, then the average of the two bids shall
be used, and if only one such bid can reasonably be obtained by the Trustee,
that one bid shall be used. If the Trustee cannot reasonably obtain at least one
bid for $2.0 million principal amount of such series of Securities from a
nationally recognized securities dealer, then the Trading Price per $1,000
principal amount of such series of Securities will be deemed to be equal to the
product of the Last Reported Sale Price of the Common Stock (as provided to the
Trustee by the Company) and the Conversion Rate. Any such determination by the
Trustee will be conclusive absent manifest error.

12


--------------------------------------------------------------------------------




 

“Trigger Event” has the meaning specified in Section 12.4.

“Trust Indenture Act” means the Trust Indenture Act of 1939, and the rules and
regulations thereunder, as in force at the date as of which this instrument was
executed, provided, however, that in the event the Trust Indenture Act of 1939
is amended after such date, “Trust Indenture Act” means, to the extent required
by any such amendment, the Trust Indenture Act of 1939, and the rules and
regulations thereunder, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction (its “possessions” including Puerto Rico, the U.S. Virgin
Islands, Guam, American Samoa, Wake Island and the Northern Mariana Islands).

“Unrestricted Securities Certificate” means a certificate substantially in the
form set forth in Annex A.

“U.S. Government Obligation” has the meaning specified in Section 13.3.

Section 1.2             Compliance Certificates and Opinions.

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (including certificates provided for in
Section 10.5) shall include:


(1)         A STATEMENT THAT EACH INDIVIDUAL SIGNING SUCH CERTIFICATE OR OPINION
HAS READ SUCH COVENANT OR CONDITION AND THE DEFINITIONS HEREIN RELATING THERETO;


(2)         A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;


(3)         A STATEMENT THAT, IN THE OPINION OF SUCH INDIVIDUAL, HE HAS MADE
SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS AN
INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND

13


--------------------------------------------------------------------------------




 


(4)         A STATEMENT AS TO WHETHER, IN THE OPINION OF EACH SUCH INDIVIDUAL,
SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

Section 1.3             Form of Documents Delivered to the Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company or any other Person
stating that the information with respect to such factual matters is in the
possession of the Company or such other Person, unless such counsel knows, or in
the exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 1.4             Acts of Holders of Securities.


(1)         ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED OR PERMITTED BY THIS INDENTURE TO BE GIVEN OR
TAKEN BY HOLDERS OF SECURITIES MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE
INSTRUMENTS OF SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN PERSON OR
BY AN AGENT OR PROXY DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE
EXPRESSLY PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR
INSTRUMENTS ARE DELIVERED TO THE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY
REQUIRED, TO THE COMPANY. THE TRUSTEE SHALL PROMPTLY DELIVER TO THE COMPANY
COPIES OF ALL SUCH INSTRUMENTS AND RECORDS DELIVERED TO THE TRUSTEE. SUCH
INSTRUMENT OR INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND EVIDENCED
THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE “ACT” OF THE HOLDERS OF
SECURITIES SIGNING SUCH INSTRUMENT OR INSTRUMENTS. PROOF OF EXECUTION OF ANY
SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT OR PROXY, OR OF THE
HOLDING BY ANY PERSON OF A SECURITY, SHALL BE SUFFICIENT FOR ANY PURPOSE OF THIS
INDENTURE AND (SUBJECT TO SECTION 6.1) CONCLUSIVE IN FAVOR OF THE TRUSTEE AND
THE COMPANY IF MADE IN THE MANNER PROVIDED IN THIS SECTION.


(2)         THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY A CERTIFICATE OF A NOTARY PUBLIC

14


--------------------------------------------------------------------------------





 


OR OTHER OFFICER AUTHORIZED BY LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING
THAT THE INDIVIDUAL SIGNING SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM THE
EXECUTION THEREOF. WHERE SUCH EXECUTION IS BY A SIGNER ACTING IN A CAPACITY
OTHER THAN HIS INDIVIDUAL CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO
CONSTITUTE SUFFICIENT PROOF OF HIS AUTHORITY.


(3)         THE PRINCIPAL AMOUNT AND SERIAL NUMBER OF ANY SECURITY HELD BY ANY
PERSON, AND THE DATE OF HIS HOLDING THE SAME, SHALL BE PROVED BY THE SECURITY
REGISTER.


(4)         THE FACT AND DATE OF EXECUTION OF ANY SUCH INSTRUMENT OR WRITING AND
THE AUTHORITY OF THE PERSON EXECUTING THE SAME MAY ALSO BE PROVED IN ANY OTHER
MANNER WHICH THE TRUSTEE DEEMS SUFFICIENT; AND THE TRUSTEE MAY IN ANY INSTANCE
REQUIRE FURTHER PROOF WITH RESPECT TO ANY OF THE MATTERS REFERRED TO IN THIS
SECTION.


(5)         THE COMPANY MAY SET ANY DAY AS THE RECORD DATE FOR THE PURPOSE OF
DETERMINING THE HOLDERS ENTITLED TO GIVE OR TAKE ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACTION, OR TO VOTE ON
ANY ACTION, AUTHORIZED OR PERMITTED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
HOLDERS. PROMPTLY AND IN ANY CASE NOT LATER THAN TEN DAYS AFTER SETTING A RECORD
DATE, THE COMPANY SHALL NOTIFY THE TRUSTEE AND THE HOLDERS OF SUCH RECORD DATE.
IF NOT SET BY THE COMPANY PRIOR TO THE FIRST SOLICITATION OF A HOLDER MADE BY
ANY PERSON IN RESPECT OF ANY SUCH ACTION, OR, IN THE CASE OF ANY SUCH VOTE,
PRIOR TO SUCH VOTE, THE RECORD DATE FOR ANY SUCH ACTION OR VOTE SHALL BE THE
30TH DAY (OR, IF LATER, THE DATE OF THE MOST RECENT LIST OF HOLDERS REQUIRED TO
BE PROVIDED PURSUANT TO SECTION 9.1) PRIOR TO SUCH FIRST SOLICITATION OR VOTE,
AS THE CASE MAY BE. WITH REGARD TO ANY RECORD DATE, THE HOLDERS ON SUCH DATE (OR
THEIR DULY APPOINTED AGENTS OR PROXIES), AND ONLY SUCH PERSONS, SHALL BE
ENTITLED TO GIVE OR TAKE, OR VOTE ON, THE RELEVANT ACTION, WHETHER OR NOT SUCH
HOLDERS REMAIN HOLDERS AFTER SUCH RECORD DATE. NOTWITHSTANDING THE FOREGOING,
THE COMPANY SHALL NOT SET A RECORD DATE FOR, AND THE PROVISIONS OF THIS
PARAGRAPH SHALL NOT APPLY WITH RESPECT TO, ANY NOTICE, DECLARATION OR DIRECTION
REFERRED TO IN THE NEXT PARAGRAPH.

Upon receipt by the Trustee from any Holder of (i) any notice of default or
breach referred to in Section 5.1(5), if such default or breach has occurred and
is continuing and the Trustee shall not have given such a notice to the Company,
(ii) any declaration of acceleration referred to in Section 5.2, if an Event of
Default has occurred and is continuing and the Trustee shall not have given such
a declaration to the Company, or (iii) any direction referred to in
Section 5.12, if the Trustee shall not have taken the action specified in such
direction, then, with respect to clauses (ii) and (iii), a record date shall
automatically and without any action by the Company or the Trustee be set for
determining the Holders entitled to join in such declaration or direction, which
record date shall be the close of business on the tenth day (or, if such day is
not a Business Day, the first Business Day thereafter) following the day on
which the Trustee receives such declaration or direction, and, with respect to
clause (i), the Trustee may set any day as a record date for the purpose of
determining the Holders entitled to join in such notice of default. Promptly
after such receipt by the Trustee of any such declaration or direction referred
to in clause (ii) or (iii), and promptly after setting any record date with
respect to clause (i), and as soon as practicable  thereafter, the Trustee shall
notify the Company and the Holders of any such record date so fixed. The Holders
on such record date (or their duly appointed agents or proxies), and only such
Persons, shall be entitled to join in such notice, declaration or direction,
whether or not such Holders remain Holders after such record date;

15


--------------------------------------------------------------------------------




 

provided that, unless such notice, declaration or direction shall have become
effective by virtue of Holders of the requisite principal amount of Securities
on such record date (or their duly appointed agents or proxies) having joined
therein on or prior to the 90th day after such record date, such notice,
declaration or direction shall automatically and without any action by any
Person be canceled and of no further effect. Nothing in this paragraph shall be
construed to prevent a Holder (or a duly appointed agent or proxy thereof) from
giving, before or after the expiration of such 90-day period, a notice,
declaration or direction contrary to or different from, or, after the expiration
of such period, identical to, the notice, declaration or direction to which such
record date relates, in which event a new record date in respect thereof shall
be set pursuant to this paragraph. In addition, nothing in this paragraph shall
be construed to render ineffective any notice, declaration or direction of the
type referred to in this paragraph given at any time to the Trustee and the
Company by Holders (or their duly appointed agents or proxies) of the requisite
principal amount of Securities on the date such notice, declaration or direction
is so given.


(6)         EXCEPT AS PROVIDED IN SECTION 5.12 AND SECTION 5.13, ANY REQUEST,
DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, ELECTION, WAIVER OR OTHER ACT
OF THE HOLDER OF ANY SECURITY SHALL BIND EVERY FUTURE HOLDER OF THE SAME
SECURITY AND THE HOLDER OF EVERY SECURITY ISSUED UPON THE REGISTRATION OF
TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN RESPECT OF
ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE TRUSTEE OR THE COMPANY IN
RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
SECURITY.

Section 1.5             Notices, Etc. to the Trustee and Company.

Any request, demand, authorization, direction, notice, consent, election, waiver
or other Act of Holders of Securities or other document provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with,


(1)         THE TRUSTEE BY ANY HOLDER OF SECURITIES OR BY THE COMPANY SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN
WRITING (WHICH MAY BE VIA FACSIMILE) TO OR WITH A RESPONSIBLE OFFICER OF THE
TRUSTEE AND RECEIVED AT ITS CORPORATE TRUST OFFICE, ATTENTION: (A) CORPORATE
TRUST ADMINISTRATION, PRICELINE.COM INCORPORATED, 0.50% CONVERTIBLE SENIOR NOTES
DUE 2011, WITH RESPECT TO THE 2011 NOTES, OR (B) CORPORATE TRUST ADMINISTRATION,
PRICELINE.COM INCORPORATED, 0.75% CONVERTIBLE SENIOR NOTES DUE 2013, WITH
RESPECT TO THE 2013 NOTES.


(2)         THE COMPANY BY THE TRUSTEE OR BY ANY HOLDER OF SECURITIES SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY
PROVIDED) IF IN WRITING, MAILED, FIRST-CLASS POSTAGE PREPAID, OR TELECOPIED AND
CONFIRMED BY MAIL, FIRST-CLASS POSTAGE PREPAID, OR DELIVERED BY HAND OR
OVERNIGHT COURIER, ADDRESSED TO THE COMPANY AT 800 CONNECTICUT AVENUE, NORWALK,
CONNECTICUT 06854, ATTENTION:  CORPORATE SECRETARY, OR AT ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE COMPANY.

16


--------------------------------------------------------------------------------




 

Section 1.6             Notice to Holders of Securities; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Securities of any event, such notice shall be sufficiently
given to Holders if in writing and mailed, first-class postage prepaid or
delivered by an overnight delivery service, to each Holder of a Security
affected by such event, at the address of such Holder as it appears in the
Security Register, not earlier than the earliest date and not later than the
latest date prescribed for the giving of such notice.

Neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder of a Security shall affect the sufficiency of such
notice with respect to other Holders of Securities. In case by reason of the
suspension of regular mail service or by reason of any other cause it shall be
impracticable to give such notice by mail, then such notification to Holders of
Securities as shall be made with the approval of the Trustee, which approval
shall not be unreasonably withheld, shall constitute a sufficient notification
to such Holders for every purpose hereunder.

Such notice shall be deemed to have been given when such notice is mailed.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders of Securities shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

Section 1.7             Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 1.8             Successors and Assigns.

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

Section 1.9             Separability Clause.

In case any provision in this Indenture or the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 1.10           Benefits of Indenture.

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns
hereunder and the Holders of Securities, any benefit or legal or equitable
right, remedy or claim under this Indenture.

17


--------------------------------------------------------------------------------




 

Section 1.11           Governing Law.

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE UNITED STATES OF AMERICA.

Section 1.12           Legal Holidays.

In any case where any Interest Payment Date, Designated Event Repurchase Date or
Stated Maturity of any Security or the last day on which a Holder of a Security
has a right to convert his Security shall not be a Business Day at a Place of
Payment or Place of Conversion, as the case may be, then (notwithstanding any
other provision of this Indenture or of the Securities) payment of principal of,
or interest on, or the payment of the Designated Event Repurchase Price with
respect to, or delivery for conversion of, such Security need not be made at
such Place of Payment or Place of Conversion, as the case may be, on or by such
day, but may be made on or by the next succeeding Business Day at such Place of
Payment or Place of Conversion, as the case may be, with the same force and
effect as if made on the Interest Payment Date or Designated Event Repurchase
Date, or at the Stated Maturity or by such last day for conversion; provided,
however, that in the case that payment is made on such succeeding Business Day,
no interest shall accrue on the amount so payable for the period from and after
such Interest Payment Date, Designated Event Repurchase Date, Stated Maturity or
last day for conversion, as the case may be.

Section 1.13           Conflict With Trust Indenture Act.

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Indenture, the latter provision shall control. If any provision of this
Indenture modifies or excludes any provision of the Trust Indenture Act that may
be so modified or excluded, the latter provision shall be deemed to apply to
this Indenture as so modified or to be excluded, as the case may be. Until such
time as this Indenture shall be qualified under the Trust Indenture Act, this
Indenture, the Company and the Trustee shall be deemed for all purposes hereof
to be subject to and governed by the Trust Indenture Act to the same extent as
would be the case if this Indenture were so qualified on the date hereof.


ARTICLE II
SECURITY FORMS

Section 2.1             Form Generally.

The Securities shall be in substantially the form set forth in this Article,
with such appropriate insertions, omissions, substitutions and other  variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may be required to comply with the rules of any securities exchange,
the Internal Revenue Code of 1986, as amended, and regulations thereunder (the
“Code”), or as may, consistent herewith, be determined by the officers executing
such Securities, as evidenced

18


--------------------------------------------------------------------------------




 

by their execution thereof.  The Company shall furnish any such legends and
endorsements to the Trustee in writing.  All Securities shall be in fully
registered form.

The Trustee’s certificates of authentication shall be in substantially the form
set forth in Section 2.3.

Notices of Conversion shall be in substantially the form set forth in Section
2.4.

The Securities shall be printed, lithographed, typewritten or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any automated quotation system or securities
exchange (including on steel engraved borders if so required by any securities
exchange upon which the Securities may be listed) on which the Securities may be
quoted or listed, as the case may be, all as determined by the officers
executing such Securities, as evidenced by their execution thereof.

Upon their original issuance, Securities issued as contemplated by the Purchase
Agreement to Qualified Institutional Buyers in reliance on Rule 144A shall be
issued in the form of one or more Global Securities in definitive, fully
registered form without interest coupons and bearing the Restricted Securities
Legend.  Such Global Security shall be registered in the name of DTC, as
Depositary, or its nominee and deposited with the Trustee, as custodian for DTC,
for credit by DTC to the respective accounts of beneficial owners of the
Securities represented thereby (or such other accounts as they may direct). Such
Global Security, together with its Successor Securities which are Global
Securities, are collectively herein called the “Restricted Global Security.”

 

19


--------------------------------------------------------------------------------



 


SECTION 2.2                                                              FORM OF
SECURITY


(1)         FORM OF 2011 NOTE

[FORM OF FACE OF NOTE]

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH RESTRICTED SECURITY:

THIS SECURITY AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER.

THIS SECURITY AND ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A
PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT ACQUIRING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (2) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), (3) TO AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR
WITHIN THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT (IF AVAILABLE) OR (4) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

THIS SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS SECURITY AND ANY SUCH
SHARES TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF
RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY AND SUCH SHARES
SHALL BE DEEMED BY THE ACCEPTANCE OF THIS

20


--------------------------------------------------------------------------------




 

SECURITY AND ANY SUCH SHARES TO HAVE AGREED TO ANY SUCH AMENDMENT OR
SUPPLEMENT.]

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH GLOBAL SECURITY:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A
NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS OWNER AND HOLDER OF THIS SECURITY FOR ALL PURPOSES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.]

21


--------------------------------------------------------------------------------




 

PRICELINE.COM INCORPORATED
0.50% Convertible Senior Notes due 2011

 

No.

$

CUSIP No.             741503AF3

PRICELINE.COM INCORPORATED, a corporation duly organized and existing under the
laws of the State of Delaware (herein called the “Company,” which term includes
any successor Person under the Indenture referred to on the reverse hereof), for
value received, hereby promises to pay to _________________, or registered
assigns, the principal sum of ________ United States Dollars (U.S. $______ ) [if
this Security is a Global Security, then insert — (which principal amount may
from time to time be decreased to such other principal amounts by adjustments
made on the records of the Trustee hereinafter referred to in accordance with
the Indenture)] on September 30, 2011, and to pay interest thereon, from
September 27, 2006, or from the most recent Interest Payment Date (as defined
below) to which interest has been paid or duly provided for, semi-annually in
arrears on March 30 and September 30 in each year (each, an “Interest Payment
Date”), commencing March 30, 2007, at the rate of 0.50% per annum, until the
principal hereof is due, and at the same rate on any overdue principal and, to
the extent permitted by law, on any overdue interest. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in the Indenture, be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on
the Regular Record Date for such interest, which shall be the March 15 or
September 15 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date.  Except as otherwise provided in the Indenture, any
such interest not so punctually paid or duly provided for will forthwith cease
to be payable to the Holder on such Regular Record Date and may either be paid
to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest to be fixed by the Company, notice
whereof shall be given to Holders of Securities not less than 10 days prior to
the Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any automated quotation system or
securities exchange on which the Securities may be quoted or listed, and upon
such notice as may be required by such exchange, all as more fully provided in
the Indenture. Payments of principal shall be made upon the surrender of  this
Security at the option of the Holder at the Corporate Trust Office of the
Trustee, or at such other office or agency of the Company as may be designated
by it for such purpose in the Borough of Manhattan, The City of  New York, in
such lawful monies of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts, or at such
other offices or agencies as the Company may designate, by United States Dollar
check drawn on, or wire transfer to, a United States Dollar account (such a
transfer to be made only to a Holder of an aggregate principal amount of
Securities in excess of U.S. $2,000,000 and only if such Holder shall have
furnished wire instructions in writing to the Trustee no later than 15 days
prior to the relevant payment date). Payment of interest on this Security may be
made by United States Dollar check mailed to the address of the Person entitled
thereto as such address shall appear in the Security Register, or, upon written
application by

 

22


--------------------------------------------------------------------------------




the Holder to the Security Registrar setting forth wire instructions not later
than the relevant Record Date, by transfer to a United States Dollar account
(such a transfer to be made only to a Holder of an aggregate principal amount of
Securities in excess of U.S. $2,000,000 and only if such Holder shall have
furnished wire instructions in writing to the Trustee no later than 15 days
prior to the relevant payment date).

Except as specifically provided herein and in the Indenture, the Company shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof or an Authenticating Agent by the manual
signature of one of their respective authorized signatories, this Security shall
not be entitled to any benefit under the Indenture or be valid or obligatory for
any purpose.

[Remainder of page intentionally left blank]

23


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed.

PRICELINE.COM INCORPORATED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Attest:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to in the within-mentioned Indenture.

Dated:

 

 

 


AMERICAN STOCK TRANSFER & TRUST COMPANY,
as Trustee

By:

 

 

 

Authorized Signatory

 

 

24


--------------------------------------------------------------------------------




 

[FORM OF REVERSE OF NOTE]

PRICELINE.COM INCORPORATED
0.50% Convertible Senior Notes due 2011

This Security is one of a duly authorized issue of securities of the Company
designated as its “0.50% Convertible Senior Notes due 2011” (herein called the
“Securities”) issued and to be issued under an Indenture, dated as of September
27, 2006 (herein called the “Indenture,” which term shall have the meaning
assigned to it in such instrument), between the Company and American Stock
Transfer & Trust Company, as Trustee (herein called the “Trustee,” which term
includes any successor trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the Securities and of the terms upon
which the Securities are, and are to be, authenticated and delivered.  As
provided in the Indenture and subject to certain limitations therein set forth,
Securities are exchangeable for a like aggregate principal amount of Securities
of any authorized denominations as requested by the Holder surrendering the same
upon surrender of the Security or Securities to be exchanged, at the Corporate
Trust Office of the Trustee.  The Trustee upon such surrender by the Holder will
issue the new Securities in the requested denominations. Additional Securities
may be issued in an unlimited aggregate principal amount, subject to certain
conditions specified in the Indenture.

No sinking fund is provided for the Securities and the Securities are not
subject to redemption at the option of the Company.

In any case where the due date for the payment of the principal of or interest
or Special Interest on any Security or the last day on which a Holder of a
Security has a right to convert his Security shall be, at any Place of Payment
or Place of Conversion, as the case may be, a day on which banking institutions
at such Place of Payment or Place of Conversion are authorized or obligated by
law or executive order to close, then payment of principal, interest, or Special
Interest, or delivery for conversion of such Security need not be made on or by
such date at such place but may be made on or by the next succeeding day at such
place which is not a day on which banking institutions are authorized or
obligated by law or executive order to close, with the same force and effect as
if made on the date for such payment or the date fixed for redemption or
repurchase, or by such last day for conversion, and no interest shall accrue on
the amount so payable for the period after such date.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Securities, and
in other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Securities at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures adding any provisions to or changing in any manner or eliminating any
of the provisions of the Indenture or of any supplemental indenture or modifying
in any manner the rights of the Holders of the Securities; provided, however,
that no such supplemental indenture shall make any of the changes set forth in
Section 8.2 of the Indenture, without the consent of each Holder of an
outstanding Security affected thereby. It is also provided in the Indenture
that, prior to any declaration accelerating the maturity of the Securities, the
Holders of a majority in aggregate principal amount of the Securities at the
time

25


--------------------------------------------------------------------------------




outstanding may on behalf of the Holders of all of the Securities waive any past
default or Event of Default under the Indenture and its consequences except as
provided in the Indenture. Any such consent or waiver by the Holder of this
Security (unless revoked as provided in the Indenture) shall be conclusive and
binding upon such Holder and upon all future holders and owners of this Security
and any Securities which may be issued in exchange or substitution hereof,
irrespective of whether or not any notation thereof is made upon this Security
or such other Securities.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued and unpaid interest on,
this Security, at the place, at the respective times, at the rate and in the
lawful money herein prescribed.

Upon the occurrence of a Designated Event, the Holder has the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s
Securities or any portion thereof (in principal amounts of $1,000 or integral
multiples thereof) on the Designated Event Repurchase Date at a price equal to
100% of the principal amount of the Securities such Holder elects to require the
Company to repurchase, together with accrued and unpaid interest to but
excluding the Designated Event Repurchase Date. The Company or, at the written
request of the Company, the Trustee shall mail to all Holders of record of the
Securities a notice of the occurrence of a Designated Event and of the
repurchase right arising as a result thereof on or before the twentieth day
after the occurrence of any Designated Event.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, on and after June 30, 2011, or earlier upon the occurrence of
certain conditions specified in the Indenture and prior to the close of business
on the Trading Day immediately preceding the Stated Maturity, to convert any
Securities or portion thereof which is $1,000 or an integral multiple thereof,
into cash and, if applicable, shares of Common Stock, in each case at the
Conversion Rate specified in the Indenture, as adjusted from time to time as
provided in the Indenture, upon surrender of this Security, together with a
Notice of Conversion, a form of which is contained under Section 2.4 of the
Indenture, as provided in the Indenture and this Security, to the Company at the
office or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, or at the option of such Holder, the Corporate
Trust Office, and, unless the shares issuable on conversion are to be issued in
the same name as this Security, duly endorsed by, or accompanied by instruments
of transfer in form satisfactory to the Company duly executed by, the Holder or
by his duly authorized attorney. The initial Conversion Rate shall be 24.7647
shares for each $1,000 principal amount of Securities. No fractional shares of
Common Stock will be issued upon any conversion, but an adjustment in cash will
be paid to the Holder, as provided in the Indenture, in respect of any fraction
of a share which would otherwise be issuable upon the surrender of any Security
or Securities for conversion. No adjustment shall be made for dividends or any
shares issued upon conversion of such Security except as provided in the
Indenture.

Upon due presentment for registration of transfer of this Security at the office
or agency of the Company in the Borough of Manhattan, The City of New York, a
new Security or Securities of authorized denominations for an equal aggregate
principal amount will be issued to the transferee in exchange thereof, subject
to the limitations provided in the Indenture, without charge except for any tax,
assessments or other governmental charge imposed in connection therewith.

26


--------------------------------------------------------------------------------




 

The Company, the Trustee, any authenticating agent, any Paying Agent, any
Conversion Agent and any Security Registrar may deem and treat the registered
Holder hereof as the absolute owner of this Security (whether or not this
Security shall be overdue and notwithstanding any notation of ownership or other
writing hereon), for the purpose of receiving payment hereof, or on account
hereof, for the conversion hereof and for all other purposes, and neither the
Company nor the Trustee nor any other authenticating agent nor any Paying Agent
nor any other Conversion Agent nor any Security Registrar shall be affected by
any notice to the contrary. All payments made to or upon the order of such
registered Holder shall, to the extent of the sum or sums paid, satisfy and
discharge liability for monies payable on this Security.

No recourse for the payment of the principal of, or accrued and unpaid interest
or Special Interest on, this Security, or for any claim based hereon or
otherwise in respect hereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in the Indenture or any indenture
supplemental thereto or in any Security, or because of the creation of any
Indebtedness represented thereby, shall be had against any incorporator,
stockholder, employee, agent, officer, director or subsidiary, as such, past,
present or future, of the Company or of any successor corporation, either
directly or through the Company or any successor corporation, whether by virtue
of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

Terms used in this Security and defined in the Indenture are used herein as
therein defined.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform gift to Minors Act).

27


--------------------------------------------------------------------------------


FORM OF DESIGNATED EVENT REPURCHASE NOTICE

To: priceline.com Incorporated

The undersigned registered owner of this Security hereby acknowledges receipt of
a notice from priceline.com Incorporated (the “Company”) as to the occurrence of
a Designated Event with respect to the Company and hereby directs the Trustee or
the Company to pay it or ______________ an amount in cash equal to 100% of the
entire principal amount, or the portion thereof (which is $1,000 principal
amount or an integral multiple thereof) below designated, to be repurchased plus
interest accrued to, but excluding, the Designated Event Repurchase Date, as
provided in the Indenture.

 

Dated:

 

 

 



 

 

 

 

 

 

 

Signature(s)

 

 

Signature(s) must be guaranteed by an Eligible
Guarantor Institution with membership in an
approved signature guarantee program pursuant
to Rule 17Ad-15 under the Securities Exchange
Act of 1934.

 

 

 



 

 

 

 

 

Signature Guaranteed

 

 

 

 

 

Principal amount to be repurchased (at least
U.S. $1,000 or an integral multiple of $1,000
in excess thereof):  ___________________

 

 

 

 

 

Remaining principal amount following such
repurchase (not less than U.S. $1,000):
______________

 

 

28


--------------------------------------------------------------------------------




 

(2)         Form of 2013 Note

[FORM OF FACE OF NOTE]

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH RESTRICTED SECURITY:

THIS SECURITY AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER.

THIS SECURITY AND ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A
PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT ACQUIRING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (2) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), (3) TO AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR
WITHIN THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT (IF AVAILABLE) OR (4) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

THIS SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS SECURITY AND ANY SUCH
SHARES TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF
RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY AND SUCH SHARES
SHALL BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY AND ANY SUCH SHARES TO HAVE
AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT.]

29


--------------------------------------------------------------------------------




 

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH GLOBAL SECURITY:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A
NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS OWNER AND HOLDER OF THIS SECURITY FOR ALL PURPOSES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.]

30


--------------------------------------------------------------------------------




 

PRICELINE.COM INCORPORATED
0.75% Convertible Senior Notes due 2013

 

No.

$

CUSIP No.             741503AG1

PRICELINE.COM INCORPORATED, a corporation duly organized and existing under the
laws of the State of Delaware (herein called the “Company,” which term includes
any successor Person under the Indenture referred to on the reverse hereof), for
value received, hereby promises to pay to _________________, or registered
assigns, the principal sum of ________ United States Dollars (U.S. $______ ) [if
this Security is a Global Security, then insert — (which principal amount may
from time to time be decreased to such other principal amounts by adjustments
made on the records of the Trustee hereinafter referred to in accordance with
the Indenture)] on September 30, 2013, and to pay interest thereon, from
September 27, 2006, or from the most recent Interest Payment Date (as defined
below) to which interest has been paid or duly provided for, semi-annually in
arrears on March 30 and September 30 in each year (each, an “Interest Payment
Date”), commencing March 30, 2007, at the rate of 0.75% per annum, until the
principal hereof is due, and at the same rate on any overdue principal and, to
the extent permitted by law, on any overdue interest. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in the Indenture, be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on
the Regular Record Date for such interest, which shall be the March 15 or
September 15 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date.  Except as otherwise provided in the Indenture, any
such interest not so punctually paid or duly provided for will forthwith cease
to be payable to the Holder on such Regular Record Date and may either be paid
to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest to be fixed by the Company, notice
whereof shall be given to Holders of Securities not less than 10 days prior to
the Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any automated quotation system or
securities exchange on which the Securities may be quoted or listed, and upon
such notice as may be required by such exchange, all as more fully provided in
the Indenture. Payments of principal shall be made upon the surrender of  this
Security at the option of the Holder at the Corporate Trust Office of the
Trustee, or at such other office or agency of the Company as may be designated
by it for such purpose in the Borough of Manhattan, The City of  New York, in
such lawful monies of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts, or at such
other offices or agencies as the Company may designate, by United States Dollar
check drawn on, or wire transfer to, a United States Dollar account (such a
transfer to be made only to a Holder of an aggregate principal amount of
Securities in excess of U.S. $2,000,000 and only if such Holder shall have
furnished wire instructions in writing to the Trustee no later than 15 days
prior to the relevant payment date). Payment of interest on this Security may be
made by United States Dollar check mailed to the address of the Person entitled
thereto as such address shall appear in the Security Register, or, upon written
application by

31


--------------------------------------------------------------------------------




the Holder to the Security Registrar setting forth wire instructions not later
than the relevant Record Date, by transfer to a United States Dollar account
(such a transfer to be made only to a Holder of an aggregate principal amount of
Securities in excess of U.S. $2,000,000 and only if such Holder shall have
furnished wire instructions in writing to the Trustee no later than 15 days
prior to the relevant payment date).

Except as specifically provided herein and in the Indenture, the Company shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof or an Authenticating Agent by the manual
signature of one of their respective authorized signatories, this Security shall
not be entitled to any benefit under the Indenture or be valid or obligatory for
any purpose.

[Remainder of page intentionally left blank]

32


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed.

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Attest:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to in the within-mentioned Indenture.

Dated:

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY,
as Trustee

By:

 

 

 

Authorized Signatory

 

 

33


--------------------------------------------------------------------------------




 

[FORM OF REVERSE OF NOTE]

PRICELINE.COM INCORPORATED
0.75% Convertible Senior Notes due 2013

This Security is one of a duly authorized issue of securities of the Company
designated as its “0.75% Convertible Senior Notes due 2013” (herein called the
“Securities”) issued and to be issued under an Indenture, dated as of September
27, 2006 (herein called the “Indenture,” which term shall have the meaning
assigned to it in such instrument), between the Company and American Stock
Transfer & Trust Company, as Trustee (herein called the “Trustee,” which term
includes any successor trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the Securities and of the terms upon
which the Securities are, and are to be, authenticated and delivered.  As
provided in the Indenture and subject to certain limitations therein set forth,
Securities are exchangeable for a like aggregate principal amount of Securities
of any authorized denominations as requested by the Holder surrendering the same
upon surrender of the Security or Securities to be exchanged, at the Corporate
Trust Office of the Trustee.  The Trustee upon such surrender by the Holder will
issue the new Securities in the requested denominations. Additional Securities
may be issued in an unlimited aggregate principal amount, subject to certain
conditions specified in the Indenture.

No sinking fund is provided for the Securities and the Securities are not
subject to redemption at the option of the Company.

In any case where the due date for the payment of the principal of or interest
or Special Interest on any Security or the last day on which a Holder of a
Security has a right to convert his Security shall be, at any Place of Payment
or Place of Conversion, as the case may be, a day on which banking institutions
at such Place of Payment or Place of Conversion are authorized or obligated by
law or executive order to close, then payment of principal, interest, or Special
Interest, or delivery for conversion of such Security need not be made on or by
such date at such place but may be made on or by the next succeeding day at such
place which is not a day on which banking institutions are authorized or
obligated by law or executive order to close, with the same force and effect as
if made on the date for such payment or the date fixed for redemption or
repurchase, or by such last day for conversion, and no interest shall accrue on
the amount so payable for the period after such date.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Securities, and
in other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Securities at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures adding any provisions to or changing in any manner or eliminating any
of the provisions of the Indenture or of any supplemental indenture or modifying
in any manner the rights of the Holders of the Securities; provided, however,
that no such supplemental indenture shall make any of the changes set forth in
Section 8.2 of the Indenture, without the consent of each Holder of an
outstanding Security affected thereby. It is also provided in the Indenture
that, prior to any declaration accelerating the maturity of the Securities, the
Holders of a majority in aggregate principal amount of the Securities at the
time

34


--------------------------------------------------------------------------------




 

outstanding may on behalf of the Holders of all of the Securities waive any past
default or Event of Default under the Indenture and its consequences except as
provided in the Indenture. Any such consent or waiver by the Holder of this
Security (unless revoked as provided in the Indenture) shall be conclusive and
binding upon such Holder and upon all future holders and owners of this Security
and any Securities which may be issued in exchange or substitution hereof,
irrespective of whether or not any notation thereof is made upon this Security
or such other Securities.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued and unpaid interest on,
this Security, at the place, at the respective times, at the rate and in the
lawful money herein prescribed.

Upon the occurrence of a Designated Event, the Holder has the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s
Securities or any portion thereof (in principal amounts of $1,000 or integral
multiples thereof) on the Designated Event Repurchase Date at a price equal to
100% of the principal amount of the Securities such Holder elects to require the
Company to repurchase, together with accrued and unpaid interest to but
excluding the Designated Event Repurchase Date. The Company or, at the written
request of the Company, the Trustee shall mail to all Holders of record of the
Securities a notice of the occurrence of a Designated Event and of the
repurchase right arising as a result thereof on or before the twentieth day
after the occurrence of any Designated Event.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, on and after June 30, 2013, or earlier upon the occurrence of
certain conditions specified in the Indenture and prior to the close of business
on the Trading Day immediately preceding the Stated Maturity, to convert any
Securities or portion thereof which is $1,000 or an integral multiple thereof,
into cash and, if applicable, shares of Common Stock, in each case at the
Conversion Rate specified in the Indenture, as adjusted from time to time as
provided in the Indenture, upon surrender of this Security, together with a
Notice of Conversion, a form of which is contained under Section 2.4 of the
Indenture, as provided in the Indenture and this Security, to the Company at the
office or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, or at the option of such Holder, the Corporate
Trust Office, and, unless the shares issuable on conversion are to be issued in
the same name as this Security, duly endorsed by, or accompanied by instruments
of transfer in form satisfactory to the Company duly executed by, the Holder or
by his duly authorized attorney. The initial Conversion Rate shall be 24.7647
shares for each $1,000 principal amount of Securities. No fractional shares of
Common Stock will be issued upon any conversion, but an adjustment in cash will
be paid to the Holder, as provided in the Indenture, in respect of any fraction
of a share which would otherwise be issuable upon the surrender of any Security
or Securities for conversion. No adjustment shall be made for dividends or any
shares issued upon conversion of such Security except as provided in the
Indenture.

Upon due presentment for registration of transfer of this Security at the office
or agency of the Company in the Borough of Manhattan, The City of New York, a
new Security or Securities of authorized denominations for an equal aggregate
principal amount will be issued to the transferee in exchange thereof, subject
to the limitations provided in the Indenture, without charge except for any tax,
assessments or other governmental charge imposed in connection therewith.

35


--------------------------------------------------------------------------------




 

The Company, the Trustee, any authenticating agent, any Paying Agent, any
Conversion Agent and any Security Registrar may deem and treat the registered
Holder hereof as the absolute owner of this Security (whether or not this
Security shall be overdue and notwithstanding any notation of ownership or other
writing hereon), for the purpose of receiving payment hereof, or on account
hereof, for the conversion hereof and for all other purposes, and neither the
Company nor the Trustee nor any other authenticating agent nor any Paying Agent
nor any other Conversion Agent nor any Security Registrar shall be affected by
any notice to the contrary. All payments made to or upon the order of such
registered Holder shall, to the extent of the sum or sums paid, satisfy and
discharge liability for monies payable on this Security.

No recourse for the payment of the principal of, or accrued and unpaid interest
or Special Interest on, this Security, or for any claim based hereon or
otherwise in respect hereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in the Indenture or any indenture
supplemental thereto or in any Security, or because of the creation of any
Indebtedness represented thereby, shall be had against any incorporator,
stockholder, employee, agent, officer, director or subsidiary, as such, past,
present or future, of the Company or of any successor corporation, either
directly or through the Company or any successor corporation, whether by virtue
of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

Terms used in this Security and defined in the Indenture are used herein as
therein defined.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform gift to Minors Act).

36


--------------------------------------------------------------------------------


 

FORM OF DESIGNATED EVENT REPURCHASE NOTICE

To: priceline.com Incorporated

The undersigned registered owner of this Security hereby acknowledges receipt of
a notice from priceline.com Incorporated (the “Company”) as to the occurrence of
a Designated Event with respect to the Company and hereby directs the Trustee or
the Company to pay it or ______________ an amount in cash equal to 100% of the
entire principal amount, or the portion thereof (which is $1,000 principal
amount or an integral multiple thereof) below designated, to be repurchased plus
interest accrued to, but excluding, the Designated Event Repurchase Date, as
provided in the Indenture.

Dated:

 

 

 

 

 

Signature(s)

 

 

Signature(s) must be guaranteed by an Eligible
Guarantor Institution with membership in an
approved signature guarantee program pursuant
to Rule 17Ad-15 under the Securities Exchange
Act of 1934.

 

 

Signature Guaranteed

 

 

Principal amount to be repurchased (at least
U.S. $1,000 or an integral multiple of $1,000
in excess thereof):  ___________________

Remaining principal amount following such
repurchase (not less than U.S. $1,000):
______________

Section 2.3             Form of Certificate of Authentication.

The Trustee’s certificate of authentication shall be in substantially the
following form:

This is one of the Securities referred to in the within-mentioned Indenture.

 

37


--------------------------------------------------------------------------------




 

Dated:

 

 

 

AMERICAN STOCK TRANSFER &

 

 

     TRUST COMPANY

 

 

as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

Section 2.4             Form of Notice of Conversion.

NOTICE OF CONVERSION

The undersigned Holder of this Security hereby irrevocably exercises the option
to convert this Security, or any portion of the principal amount hereof (which
is U.S. $1,000 or an integral multiple of U.S. $1,000 in excess thereof,
provided that the unconverted portion of such principal amount is U.S. $1,000 or
any integral multiple of U.S. $1,000 in excess thereof) below designated, into
shares of Common Stock in accordance with the terms of the Indenture referred to
in this Security, and directs that such shares, together with a check in payment
for any fractional share and any Securities representing any unconverted
principal amount hereof, be delivered to and be registered in the name of the
undersigned unless a different name has been indicated below. If shares of
Common Stock or Securities are to be registered in the name of a Person other
than the undersigned, (a) the undersigned will pay all transfer taxes payable
with respect thereto and (b) signature(s) must be guaranteed by an Eligible
Guarantor Institution with membership in an approved signature guarantee program
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934. Any amount
required to be paid by the undersigned on account of interest accompanies this
Security.

Dated:

 

 

 

Signature(s)

 

If shares or Securities are to be registered in the
name of a Person other than the Holder, please
print such Person’s name and address:

 

 

(Name)

 

 

 

 

 

 

 

 

 

(Address)

 

 

38


--------------------------------------------------------------------------------




 

 

 

Social Security or other Identification

 

Number, if any

 

 

 

 

 

[Signature Guaranteed]

 

 

If only a portion of the Securities is to be converted, please indicate:

1.                                       Principal amount to be converted: U.S.
$ ___________

2.                                       Principal amount and denomination of
Securities
representing unconverted principal amount to be issued:

Amount: U.S. $___________                  Denominations: U.S. $____________

(U.S. $1,000 or any integral multiple of U.S. $1,000 in excess thereof, provided
that the unconverted portion of such principal amount is U.S. $1,000 or any
integral multiple of U.S. $1,000 in excess thereof)

Section 2.5             Form of Assignment.

ASSIGNMENT

For value received, ________________ hereby sell(s), assign(s) and transfer(s)
unto ________________ (Please insert Social Security or other identifying number
of assignee) the within Security, and hereby irrevocably constitutes and
appoints ____________________ as attorney to transfer the said Security on the
books of the Company, with full power of substitution in the premises.

Dated:

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

 

Signature Guaranteed

 

 

 

39


--------------------------------------------------------------------------------




 

 


ARTICLE III


THE SECURITIES

Section 3.1             Title and Terms.

The 2011 Notes shall be known and designated as the “0.50% Convertible Senior
Notes due 2011” of the Company.  Their Stated Maturity shall be September 30,
2011, and they shall bear interest on their principal amount from September 27,
2006, payable semi-annually in arrears on September 30 and March 30 in each
year, commencing March 30, 2007, at the rate of 0.50% per annum until the
principal thereof is due; provided, however, that payments shall only be made on
a Business Day as provided in Section 1.12.

The 2013 Notes shall be known and designated as the “0.75% Convertible Senior
Notes due 2013” of the Company.  Their Stated Maturity shall be September 30,
2013, and they shall bear interest on their principal amount from September 27,
2006, payable semi-annually in arrears on September 30 and March 30 in each
year, commencing March 30, 2007, at the rate of 0.75% per annum until the
principal thereof is due; provided, however, that payments shall only be made on
a Business Day as provided in Section 1.12.

The Company shall pay interest on overdue principal at the rate borne by the
Securities, and it shall pay interest on overdue installments of interest at the
same rate to the extent lawful.

The principal of and interest on the Securities shall be payable as provided in
the form of Securities set forth in Section 2.2, and the Designated Event
Repurchase Price, as the case may be, shall be payable at such places as are
identified in the Designated Event Company Notice given pursuant to Section
14.1(b) (any city in which any Paying Agent is located being herein called a
“Place of Payment”).

The Securities shall be senior unsecured obligations of the Company and shall
rank pari passu with all of the Company’s other senior unsecured obligations,
including, without limitation, the Company’s 1.00% Convertible Senior Notes due
2010, issued pursuant to an indenture dated as of August 1, 2003, between the
Company and the Trustee, as amended or supplemented, and the Company’s 2.25%
Convertible Senior Notes due 2025, issued pursuant to an indenture dated as of
June 24, 2004, between the Company and the Trustee, as amended or supplemented.

The Registrable Securities are entitled to the benefits of a Registration Rights
Agreement as provided by Section 10.8 and in the form of Security set forth in
Section 2.2. The Securities are entitled to the payment of Special Interest as
provided by Section 10.8.

The Securities may not be redeemed at the option of the Company prior to
Maturity.

The Securities shall be convertible as provided in Article XII (any city in
which any Conversion Agent is located being herein called a “Place of
Conversion”).

The Securities shall be subject to repurchase by the Company at the option of
the Holders as provided in Article XIV.

40


--------------------------------------------------------------------------------




 

Section 3.2             Denominations.

The Securities shall be issuable only in registered form, without coupons, in
denominations of U.S. $1,000 and integral multiples of U.S. $1,000 in excess
thereof.

Section 3.3             Execution, Authentication, Delivery and Dating.

The Securities shall be executed on behalf of the Company by its Chairman of the
Board, its Chief Executive Officer, its President, its Chief Financial Officer,
or one of its Executive Vice Presidents, and attested by its Chief Operating
Officer, Controller or Secretary.  Any such signature may be manual or
facsimile.

Securities bearing the manual or facsimile signature of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee or to its order for authentication, including any Additional Notes,
together with a Company Order for the authentication and delivery of such
Securities, and the Trustee in accordance with such Company Order shall
authenticate and make available for delivery such Securities as in this
Indenture provided.

Each Security shall be dated the date of its authentication.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature of an authorized signatory, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

Section 3.4             Global Securities; Non-global Securities; Book-entry
Provisions.


(1)         GLOBAL SECURITIES

(A)          EACH GLOBAL SECURITY AUTHENTICATED UNDER THIS INDENTURE SHALL BE
REGISTERED IN THE NAME OF THE DEPOSITARY DESIGNATED BY THE COMPANY FOR SUCH
GLOBAL SECURITY OR A NOMINEE THEREOF AND DELIVERED TO SUCH DEPOSITARY OR A
NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL SECURITY SHALL
CONSTITUTE A SINGLE SECURITY FOR ALL PURPOSES OF THIS INDENTURE. THE COMPANY
HEREBY APPOINTS DTC AS THE DEPOSITARY.

(B)           EXCEPT FOR EXCHANGES OF GLOBAL SECURITIES FOR DEFINITIVE,
NON-GLOBAL SECURITIES AT THE SOLE DISCRETION OF THE COMPANY, NO GLOBAL SECURITY
MAY BE EXCHANGED IN WHOLE OR IN PART FOR SECURITIES REGISTERED, AND NO TRANSFER
OF A GLOBAL SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL SECURITY OR A

41


--------------------------------------------------------------------------------




 

NOMINEE THEREOF UNLESS (A) SUCH DEPOSITARY (I) HAS NOTIFIED THE COMPANY THAT IT
IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITARY FOR SUCH GLOBAL SECURITY OR
(II) HAS CEASED TO BE A CLEARING AGENCY REGISTERED AS SUCH UNDER THE EXCHANGE
ACT OR ANNOUNCES AN INTENTION PERMANENTLY TO CEASE BUSINESS OR DOES IN FACT DO
SO OR (B) THERE SHALL HAVE OCCURRED AND BE CONTINUING AN EVENT OF DEFAULT WITH
RESPECT TO SUCH GLOBAL SECURITY.  IN SUCH EVENT, IF A SUCCESSOR DEPOSITARY FOR
SUCH GLOBAL SECURITY IS NOT APPOINTED BY THE COMPANY WITHIN 90 DAYS AFTER THE
COMPANY RECEIVES SUCH NOTICE OR BECOMES AWARE OF SUCH INELIGIBILITY, THE COMPANY
WILL EXECUTE, AND THE TRUSTEE, UPON RECEIPT OF AN OFFICERS’ CERTIFICATE
DIRECTING THE AUTHENTICATION AND DELIVERY OF SECURITIES, WILL AUTHENTICATE AND
DELIVER, SECURITIES, IN ANY AUTHORIZED DENOMINATIONS IN AN AGGREGATE PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF SUCH GLOBAL SECURITY IN EXCHANGE FOR
SUCH GLOBAL SECURITY.

(C)           IF ANY GLOBAL SECURITY IS TO BE EXCHANGED FOR OTHER SECURITIES OR
CANCELED IN WHOLE, IT SHALL BE SURRENDERED BY OR ON BEHALF OF THE DEPOSITARY OR
ITS NOMINEE TO THE TRUSTEE, AS SECURITY REGISTRAR, FOR EXCHANGE OR CANCELLATION,
AS PROVIDED IN THIS ARTICLE III. IF ANY GLOBAL SECURITY IS TO BE EXCHANGED FOR
OTHER SECURITIES OR CANCELED IN PART, OR IF ANOTHER SECURITY IS TO BE EXCHANGED
IN WHOLE OR IN PART FOR A BENEFICIAL INTEREST IN ANY GLOBAL SECURITY, IN EACH
CASE, AS PROVIDED IN SECTION 3.5, THEN EITHER (A) SUCH GLOBAL SECURITY SHALL BE
SO SURRENDERED FOR EXCHANGE OR CANCELLATION, AS PROVIDED IN THIS ARTICLE, OR (B)
THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED OR INCREASED BY AN AMOUNT EQUAL TO
THE PORTION THEREOF TO BE SO EXCHANGED OR CANCELED, OR EQUAL TO THE PRINCIPAL
AMOUNT OF SUCH OTHER SECURITY TO BE SO EXCHANGED FOR A BENEFICIAL INTEREST
THEREIN, AS THE CASE MAY BE, BY MEANS OF AN APPROPRIATE ADJUSTMENT MADE ON THE
RECORDS OF THE TRUSTEE, AS SECURITY REGISTRAR, WHEREUPON THE TRUSTEE, IN
ACCORDANCE WITH THE APPLICABLE PROCEDURES, SHALL INSTRUCT THE DEPOSITARY OR ITS
AUTHORIZED REPRESENTATIVE TO MAKE A CORRESPONDING ADJUSTMENT TO ITS RECORDS.
UPON ANY SUCH SURRENDER OR ADJUSTMENT OF A GLOBAL SECURITY, THE TRUSTEE SHALL,
SUBJECT TO SECTION 3.5(3) AND AS OTHERWISE PROVIDED IN THIS ARTICLE III,
AUTHENTICATE AND DELIVER ANY SECURITIES ISSUABLE IN EXCHANGE FOR SUCH GLOBAL
SECURITY (OR ANY PORTION THEREOF) TO OR UPON THE ORDER OF, AND REGISTERED IN
SUCH NAMES AS MAY BE DIRECTED BY, THE DEPOSITARY OR ITS AUTHORIZED
REPRESENTATIVE. UPON THE REQUEST OF THE TRUSTEE IN CONNECTION WITH THE
OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN THE PRECEDING PARAGRAPH, THE
COMPANY SHALL PROMPTLY MAKE AVAILABLE TO THE TRUSTEE A REASONABLE SUPPLY OF
SECURITIES THAT ARE NOT IN THE FORM OF GLOBAL SECURITIES. THE TRUSTEE SHALL BE
ENTITLED TO RELY UPON ANY ORDER, DIRECTION OR REQUEST OF THE DEPOSITARY OR ITS
AUTHORIZED REPRESENTATIVE WHICH IS GIVEN OR MADE PURSUANT TO THIS ARTICLE IF
SUCH ORDER, DIRECTION OR REQUEST IS GIVEN OR MADE IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES.

(D)          EVERY SECURITY AUTHENTICATED AND DELIVERED UPON REGISTRATION OF
TRANSFER OF, OR IN EXCHANGE FOR OR IN LIEU OF, A GLOBAL SECURITY OR ANY PORTION
THEREOF, WHETHER PURSUANT TO THIS ARTICLE OR OTHERWISE, SHALL BE AUTHENTICATED
AND DELIVERED IN THE FORM OF, AND SHALL BE, A REGISTERED GLOBAL SECURITY, UNLESS
SUCH SECURITY IS REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY
FOR SUCH GLOBAL SECURITY OR A NOMINEE THEREOF, IN WHICH CASE SUCH SECURITY SHALL
BE AUTHENTICATED AND DELIVERED IN DEFINITIVE, FULLY REGISTERED FORM, WITHOUT
INTEREST COUPONS.

(E)           THE DEPOSITARY OR ITS NOMINEE, AS REGISTERED OWNER OF A GLOBAL
SECURITY, SHALL BE THE HOLDER OF SUCH GLOBAL SECURITY FOR ALL PURPOSES UNDER THE
INDENTURE AND THE SECURITIES, AND OWNERS OF BENEFICIAL INTERESTS IN A GLOBAL
SECURITY SHALL HOLD SUCH INTERESTS PURSUANT TO THE APPLICABLE PROCEDURES. 
ACCORDINGLY, ANY SUCH OWNER’S BENEFICIAL INTEREST IN A GLOBAL SECURITY WILL

42


--------------------------------------------------------------------------------




 

BE SHOWN ONLY ON, AND THE TRANSFER OF SUCH INTEREST SHALL BE EFFECTED ONLY
THROUGH, RECORDS MAINTAINED BY THE DEPOSITARY OR ITS NOMINEE OR ITS AGENT
MEMBERS AND SUCH OWNERS OF BENEFICIAL INTERESTS IN A GLOBAL SECURITY WILL NOT BE
CONSIDERED THE OWNERS OR HOLDERS THEREOF.


(2)         NON-GLOBAL SECURITIES.  SECURITIES ISSUED UPON THE EVENTS DESCRIBED
IN SECTION 3.4(1)(B) SHALL BE IN DEFINITIVE, FULLY REGISTERED FORM, WITHOUT
INTEREST COUPONS, AND SHALL BEAR THE RESTRICTED SECURITIES LEGEND IF AND AS
REQUIRED BY THIS INDENTURE.

Section 3.5             Registration; Registration of Transfer and Exchange;
Restrictions on Transfer.


(1)         THE COMPANY SHALL CAUSE TO BE KEPT AT THE CORPORATE TRUST OFFICE OF
THE TRUSTEE A REGISTER (THE REGISTER MAINTAINED IN SUCH OFFICE REFERRED TO AS
THE “SECURITY REGISTER”) IN WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS IT
MAY PRESCRIBE, THE COMPANY SHALL PROVIDE FOR THE REGISTRATION OF SECURITIES AND
OF TRANSFERS OF SECURITIES. THE TRUSTEE IS HEREBY APPOINTED “SECURITY REGISTRAR”
FOR THE PURPOSE OF REGISTERING SECURITIES AND TRANSFERS AND EXCHANGES OF
SECURITIES AS HEREIN PROVIDED.

Upon surrender for registration of transfer of any Security at an office or
agency of the Company designated pursuant to Section 10.2 for such purpose, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
any authorized denominations and of a like aggregate principal amount and
bearing such restrictive legends as may be required by this Indenture.

At the option of the Holder, and subject to the other provisions of this
Section 3.5, Securities may be exchanged for other Securities of any authorized
denomination and of a like aggregate principal amount, upon surrender of the
Securities to be exchanged at any such office or agency. Whenever any Securities
are so surrendered for exchange, and subject to the other provisions of this
Section 3.5, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities that the Holder making the exchange is entitled to
receive. Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Security Registrar) be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company, the Trustee and the Security Registrar duly
executed, by the Holder thereof or his attorney duly authorized in writing.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt and entitled to the same benefits under this Indenture as the Securities
surrendered upon such registration of transfer or exchange.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Securities except as provided in Section 3.6, but the Company may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Securities, other than exchanges pursuant to Section 3.4,
Section 8.5, or Section 12.2 (other than where the shares of Common Stock are to
be issued or delivered in a name other than that of the Holder of the Security)
not involving any transfer and other than any stamp and other duties, if any,
which may be imposed in connection with any such

43


--------------------------------------------------------------------------------




 

transfer or exchange by the United States or any political subdivision thereof
or therein, which shall be paid by the Company.


(2)         CERTAIN TRANSFERS AND EXCHANGES. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS INDENTURE OR THE SECURITIES, TRANSFERS AND EXCHANGES OF SECURITIES AND
BENEFICIAL INTERESTS IN A GLOBAL SECURITY OF THE KINDS SPECIFIED IN THIS
SECTION 3.5(2) SHALL BE MADE ONLY IN ACCORDANCE WITH THIS SECTION 3.5(2).

(A)          RESTRICTED GLOBAL SECURITY TO RESTRICTED NON-GLOBAL SECURITY.  IN
THE EVENT THAT NON-GLOBAL SECURITIES ARE TO BE ISSUED PURSUANT TO
SECTION 3.4(1)(B) IN CONNECTION WITH ANY TRANSFER OF SECURITIES, SUCH TRANSFER
MAY BE EFFECTED ONLY IN ACCORDANCE WITH THE PROVISIONS OF THIS CLAUSE (2)(A) AND
SUBJECT TO THE APPLICABLE PROCEDURES.  UPON RECEIPT BY THE TRUSTEE, AS SECURITY
REGISTRAR, OF (A) A COMPANY ORDER FROM THE COMPANY DIRECTING THE TRUSTEE, AS
SECURITY REGISTRAR, TO (I) AUTHENTICATE AND DELIVER ONE OR MORE SECURITIES OF
THE SAME AGGREGATE PRINCIPAL AMOUNT AS THE BENEFICIAL INTEREST IN THE RESTRICTED
GLOBAL SECURITY TO BE TRANSFERRED, SUCH INSTRUCTIONS TO CONTAIN THE NAME OR
NAMES OF THE DESIGNATED TRANSFEREE OR TRANSFEREES, THE AUTHORIZED DENOMINATION
OR DENOMINATIONS OF THE SECURITIES TO BE SO ISSUED AND APPROPRIATE DELIVERY
INSTRUCTIONS AND (II) DECREASE THE BENEFICIAL INTEREST OF A SPECIFIED AGENT
MEMBER’S ACCOUNT IN A RESTRICTED GLOBAL SECURITY BY A SPECIFIED PRINCIPAL AMOUNT
NOT GREATER THAN THE PRINCIPAL AMOUNT OF SUCH RESTRICTED GLOBAL SECURITY, AND
(B) SUCH OTHER CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE
COMPANY OR THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THEN THE TRUSTEE, AS
SECURITY REGISTRAR, SHALL DECREASE THE PRINCIPAL AMOUNT OF THE RESTRICTED GLOBAL
SECURITY BY THE SPECIFIED AMOUNT AND AUTHENTICATE AND DELIVER SECURITIES IN
ACCORDANCE WITH SUCH INSTRUCTIONS FROM THE COMPANY AS PROVIDED IN
SECTION 3.4(1)(C).

(B)           RESTRICTED NON-GLOBAL SECURITY TO RESTRICTED GLOBAL SECURITY.  IF
THE HOLDER OF A RESTRICTED SECURITY (OTHER THAN A GLOBAL SECURITY) WISHES AT ANY
TIME TO TRANSFER ALL OR ANY PORTION OF SUCH RESTRICTED SECURITY TO A PERSON WHO
WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN THE
RESTRICTED GLOBAL SECURITY, SUCH TRANSFER MAY BE EFFECTED ONLY IN ACCORDANCE
WITH THE PROVISIONS OF THIS CLAUSE (2)(B) AND SUBJECT TO THE APPLICABLE
PROCEDURES. UPON RECEIPT BY THE TRUSTEE, AS SECURITY REGISTRAR, OF SUCH
RESTRICTED SECURITY AS PROVIDED IN SECTION 3.5(1) AND INSTRUCTIONS FROM THE
COMPANY DIRECTING THAT A BENEFICIAL INTEREST IN THE RESTRICTED GLOBAL SECURITY
IN A SPECIFIED PRINCIPAL AMOUNT NOT GREATER THAN THE PRINCIPAL AMOUNT OF SUCH
SECURITY BE CREDITED TO A SPECIFIED AGENT MEMBER’S ACCOUNT, THEN THE TRUSTEE, AS
SECURITY REGISTRAR, SHALL CANCEL SUCH RESTRICTED SECURITY (AND ISSUE A NEW
RESTRICTED SECURITY IN RESPECT OF ANY UNTRANSFERRED PORTION THEREOF) AS PROVIDED
IN SECTION 3.5(1) AND INCREASE THE PRINCIPAL AMOUNT OF THE RESTRICTED GLOBAL
SECURITY BY THE SPECIFIED PRINCIPAL AMOUNT AS PROVIDED IN SECTION 3.4(1)(C).

(C)           EXCHANGES BETWEEN GLOBAL SECURITY AND NON-GLOBAL SECURITY.  A
BENEFICIAL INTEREST IN A GLOBAL SECURITY MAY BE EXCHANGED FOR A SECURITY THAT IS
NOT A GLOBAL SECURITY ONLY AS PROVIDED IN SECTION 3.4 OR ONLY IF SUCH EXCHANGE
OCCURS IN CONNECTION WITH A TRANSFER EFFECTED IN ACCORDANCE WITH CLAUSE 2(A)
ABOVE, PROVIDED THAT, IF SUCH INTEREST IS A BENEFICIAL INTEREST IN THE
RESTRICTED GLOBAL SECURITY, THEN SUCH INTEREST SHALL BE EXCHANGED FOR A
RESTRICTED SECURITY (SUBJECT IN EACH CASE TO SECTION 3.5(3)). A SECURITY THAT IS
NOT A GLOBAL SECURITY MAY BE EXCHANGED FOR A

44


--------------------------------------------------------------------------------




 

BENEFICIAL INTEREST IN A GLOBAL SECURITY ONLY IF SUCH EXCHANGE OCCURS IN
CONNECTION WITH A TRANSFER EFFECTED IN ACCORDANCE WITH CLAUSE (2)(B) ABOVE.


(3)         SECURITIES ACT LEGENDS. ALL SECURITIES ISSUED PURSUANT TO THIS
INDENTURE, AND ALL SUCCESSOR SECURITIES, SHALL BEAR THE RESTRICTED SECURITIES
LEGEND AND SHALL BE SUBJECT TO THE RESTRICTIONS ON TRANSFER SPECIFIED THEREIN,
SUBJECT TO THE FOLLOWING:

(A)          SUBJECT TO THE FOLLOWING CLAUSES OF THIS SECTION 3.5(3), A SECURITY
OR ANY PORTION THEREOF WHICH IS EXCHANGED, UPON TRANSFER OR OTHERWISE, FOR A
GLOBAL SECURITY OR ANY PORTION THEREOF SHALL BEAR THE RESTRICTED SECURITIES
LEGEND BORNE BY SUCH GLOBAL SECURITY FOR WHICH THE SECURITY WAS EXCHANGED;

(B)           SUBJECT TO THE FOLLOWING CLAUSES OF THIS SECTION 3.5(3), A NEW
SECURITY THAT IS NOT A GLOBAL SECURITY AND IS ISSUED IN EXCHANGE FOR ANOTHER
SECURITY (INCLUDING A GLOBAL SECURITY) OR ANY PORTION THEREOF, UPON TRANSFER OR
OTHERWISE, SHALL BEAR THE RESTRICTED SECURITIES LEGEND BORNE BY THE SECURITY FOR
WHICH THE NEW SECURITY WAS EXCHANGED;

(C)           ANY SECURITIES THAT ARE SOLD OR OTHERWISE DISPOSED OF PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT (INCLUDING THE
SHELF REGISTRATION STATEMENT), TOGETHER WITH THEIR SUCCESSOR SECURITIES SHALL
NOT BEAR A RESTRICTED SECURITIES LEGEND; THE COMPANY SHALL INFORM THE TRUSTEE IN
WRITING OF THE EFFECTIVE DATE OF ANY SUCH REGISTRATION STATEMENT REGISTERING THE
SECURITIES UNDER THE SECURITIES ACT AND SHALL NOTIFY THE TRUSTEE AT ANY TIME
WHEN PROSPECTUSES MUST BE DELIVERED WITH RESPECT TO SECURITIES TO BE SOLD
PURSUANT TO SUCH REGISTRATION STATEMENT. THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE
AFOREMENTIONED REGISTRATION STATEMENT;

(D)          AT ANY TIME AFTER THE SECURITIES MAY BE FREELY TRANSFERRED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OR WITHOUT BEING SUBJECT TO TRANSFER
RESTRICTIONS PURSUANT TO THE SECURITIES ACT, A NEW SECURITY THAT DOES NOT BEAR A
RESTRICTED SECURITIES LEGEND MAY BE ISSUED IN EXCHANGE FOR OR IN LIEU OF A
SECURITY (OTHER THAN A GLOBAL SECURITY) OR ANY PORTION THEREOF THAT BEARS SUCH A
LEGEND IF THE TRUSTEE HAS RECEIVED AN UNRESTRICTED SECURITIES CERTIFICATE,
SATISFACTORY TO THE TRUSTEE AND DULY EXECUTED BY THE HOLDER OF SUCH SECURITY
BEARING A RESTRICTED SECURITIES LEGEND OR HIS ATTORNEY DULY AUTHORIZED IN
WRITING, AND AFTER SUCH DATE AND RECEIPT OF SUCH CERTIFICATE, THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER SUCH NEW SECURITY IN EXCHANGE FOR OR IN LIEU OF SUCH
OTHER SECURITY AS PROVIDED IN THIS ARTICLE III;

(E)           A NEW SECURITY THAT DOES NOT BEAR A RESTRICTED SECURITIES LEGEND
MAY BE ISSUED IN EXCHANGE FOR OR IN LIEU OF A SECURITY OR ANY PORTION THEREOF
THAT BEARS SUCH A LEGEND IF, IN THE COMPANY’S JUDGMENT, PLACING SUCH A LEGEND
UPON SUCH NEW SECURITY IS NOT NECESSARY TO ENSURE COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND THE TRUSTEE, AT THE
DIRECTION OF THE COMPANY, SHALL AUTHENTICATE AND DELIVER SUCH A NEW SECURITY AS
PROVIDED IN THIS ARTICLE III; AND

(F)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 3.5(3), A
SUCCESSOR SECURITY OF A SECURITY THAT DOES NOT BEAR A RESTRICTED SECURITIES
LEGEND SHALL NOT BEAR SUCH LEGEND

45


--------------------------------------------------------------------------------




UNLESS THE COMPANY HAS REASONABLE CAUSE TO BELIEVE THAT SUCH SUCCESSOR SECURITY
IS A “RESTRICTED SECURITY” WITHIN THE MEANING OF RULE 144, IN WHICH CASE THE
TRUSTEE, AT THE DIRECTION OF THE COMPANY, SHALL AUTHENTICATE AND DELIVER A NEW
SECURITY BEARING A RESTRICTED SECURITIES LEGEND IN EXCHANGE FOR SUCH SUCCESSOR
SECURITY AS PROVIDED IN THIS ARTICLE.


(4)         ANY STOCK CERTIFICATE REPRESENTING SHARES OF COMMON STOCK ISSUED
UPON CONVERSION OF THE SECURITIES SHALL BEAR THE RESTRICTED SECURITIES LEGEND
BORNE BY SUCH SECURITIES, TO THE EXTENT REQUIRED BY THIS INDENTURE, UNLESS SUCH
SHARES OF COMMON STOCK HAVE BEEN SOLD PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND THAT CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER) OR SOLD PURSUANT TO RULE 144(K) OF THE
SECURITIES ACT, OR UNLESS OTHERWISE AGREED BY THE COMPANY IN WRITING WITH
WRITTEN NOTICE THEREOF TO THE TRANSFER AGENT FOR THE COMMON STOCK.  WITH RESPECT
TO THE TRANSFER OF SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE
SECURITIES THAT ARE RESTRICTED HEREUNDER, ANY DELIVERIES OF CERTIFICATES, LEGAL
OPINIONS OR OTHER INSTRUMENTS THAT WOULD BE REQUIRED TO BE MADE TO THE SECURITY
REGISTRAR IN THE CASE OF A TRANSFER OF SECURITIES, AS DESCRIBED ABOVE, SHALL
INSTEAD BE MADE TO THE TRANSFER AGENT FOR THE COMMON STOCK.


(5)         NEITHER THE TRUSTEE, THE PAYING AGENT NOR ANY OF THEIR AGENTS SHALL
(I) HAVE ANY DUTY TO MONITOR COMPLIANCE WITH OR WITH RESPECT TO ANY FEDERAL OR
STATE OR OTHER SECURITIES OR TAX LAWS OR (II) HAVE ANY DUTY TO OBTAIN
DOCUMENTATION ON ANY TRANSFERS OR EXCHANGES OTHER THAN AS SPECIFICALLY REQUIRED
HEREUNDER.

Section 3.6             Mutilated, Destroyed, Lost or Stolen Securities.

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

If there be delivered to the Company and to the Trustee:


(1)         EVIDENCE TO THEIR SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF
ANY SECURITY, AND


(2)         SUCH SECURITY OR INDEMNITY AS MAY BE SATISFACTORY TO THE COMPANY AND
THE TRUSTEE TO SAVE EACH OF THEM AND ANY AGENT OF EITHER OF THEM HARMLESS, THEN,
IN THE ABSENCE OF ACTUAL NOTICE TO THE COMPANY OR THE TRUSTEE THAT SUCH SECURITY
HAS BEEN ACQUIRED BY A BONA FIDE PURCHASER, THE COMPANY SHALL EXECUTE AND THE
TRUSTEE SHALL AUTHENTICATE AND DELIVER, IN LIEU OF ANY SUCH DESTROYED, LOST OR
STOLEN SECURITY, A NEW SECURITY OF LIKE TENOR AND PRINCIPAL AMOUNT AND BEARING A
NUMBER NOT CONTEMPORANEOUSLY OUTSTANDING.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion, but subject to
any conversion rights, may, instead of issuing a new Security, pay such
Security, upon satisfaction of the conditions set forth in the preceding
paragraph.

 

46


--------------------------------------------------------------------------------


Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto (other than any stamp and other
duties, if any, which may be imposed in connection therewith by the United
States or any political subdivision thereof or therein, which shall be paid by
the Company) and any other expenses (including the fees and expenses of the
Trustee) connected therewith.

Every new Security issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the mutilated, destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and such new
Security shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies of any Holder with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Securities.

Section 3.7             Payment of Interest; Interest Rights Preserved.

Subject to the last paragraph of this Section, interest or Special Interest on
any Security that is payable, and is punctually paid or duly provided for, on
any Interest Payment Date shall be paid to the Person in whose name that
Security (or one or more Predecessor Securities) is registered at the close of
business on the Regular Record Date for such interest.

Any interest or Special Interest on any Security that is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in Clause (1) or (2) below:


(1)         THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR
SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL RECORD DATE FOR
THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE FIXED IN THE FOLLOWING
MANNER.  THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING OF THE AMOUNT OF
DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH SECURITY, THE DATE OF THE
PROPOSED PAYMENT AND THE SPECIAL RECORD DATE, AND AT THE SAME TIME THE COMPANY
SHALL DEPOSIT WITH THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT
PROPOSED TO BE PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF
THE PROPOSED PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE
BENEFIT OF THE PERSONS ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE
PROVIDED. THE SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST
SHALL BE NOT MORE THAN 15 DAYS AND NOT LESS THAN 10 DAYS PRIOR TO THE DATE OF
THE PROPOSED PAYMENT AND NOT LESS THAN 10 DAYS AFTER THE RECEIPT BY THE TRUSTEE
OF THE NOTICE OF THE PROPOSED PAYMENT. THE TRUSTEE, IN THE NAME AND AT THE
EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE MAILED,
FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER AT SUCH HOLDER’S ADDRESS AS IT

47


--------------------------------------------------------------------------------




 


APPEARS IN THE SECURITY REGISTER, NOT LESS THAN 10 DAYS PRIOR TO SUCH SPECIAL
RECORD DATE. NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE
SPECIAL RECORD DATE THEREFOR HAVING BEEN SO MAILED, SUCH DEFAULTED INTEREST
SHALL BE PAID TO THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE
PREDECESSOR SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON SUCH SPECIAL
RECORD DATE AND SHALL NO LONGER BE PAYABLE PURSUANT TO THE FOLLOWING CLAUSE (2).


(2)         THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY OTHER
LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES EXCHANGE
ON WHICH THE SECURITIES MAY BE LISTED, AND UPON SUCH NOTICE AS MAY BE REQUIRED
BY SUCH EXCHANGE, IF, AFTER NOTICE GIVEN BY THE COMPANY TO THE TRUSTEE OF THE
PROPOSED PAYMENT PURSUANT TO THIS CLAUSE, SUCH MANNER OF PAYMENT SHALL BE DEEMED
PRACTICABLE BY THE TRUSTEE.

Subject to the foregoing and following provisions of this Section and
Section 3.5, each Security delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Security shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Security.

Interest on any Security that is converted in accordance with Section 12.2
during a Record Date Period shall be payable in accordance with the provisions
of Section 12.2.

Section 3.8             Persons Deemed Owners.

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee, any Paying Agent and any agent of the Company, the Trustee
or any Paying Agent may treat the Person in whose name such Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and (subject to Section 3.7) interest on such Security and for all
other purposes whatsoever, whether or not such Security be overdue, and neither
the Company, the Trustee, any Paying Agent nor any agent of the Company, the
Trustee or any Paying Agent shall be affected by notice to the contrary.

Section 3.9             Cancellation.

All Securities surrendered for payment, repurchase, registration of transfer or
exchange or conversion shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee. All Securities so delivered to the Trustee
shall be canceled promptly by the Trustee (or its agent) and may not be
re-issued or resold. No Securities shall be authenticated in lieu of or in
exchange for any Securities canceled as provided in this Section. The Trustee
shall dispose of all canceled Securities in accordance with applicable law and
its customary practices in effect from time to time.

Section 3.10           Computation of Interest.

Interest on the Securities (including any Special Interest) shall be computed on
the basis of a 360-day year of twelve 30-day months.

48


--------------------------------------------------------------------------------




 

Section 3.11           CUSIP Numbers.

The Company in issuing Securities may use “CUSIP” numbers (if then generally in
use) in addition to serial numbers; if so, the Trustee shall use such CUSIP
numbers in addition to serial numbers in notices to Holders as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness of such CUSIP numbers either as printed on the Securities
or as contained in any notice and that reliance may be placed only on the serial
or other identification numbers printed on the Securities, and any such notice
shall not be affected by any defect in or omission of such CUSIP numbers.


ARTICLE IV
SATISFACTION AND DISCHARGE

Section 4.1             Satisfaction and Discharge of Indenture.

This Indenture shall upon Company Request cease to be of further effect (except
as to any surviving rights of conversion, or registration of transfer or
exchange, or replacement of Securities herein expressly provided for and any
right to receive Special Interest as provided in the Registration Rights
Agreement and in the form of Securities set forth in Section 2.2 and the
Company’s obligations to the Trustee pursuant to Section 6.7), and the Trustee,
at the expense of the Company, shall execute proper instruments in form and
substance satisfactory to the Trustee acknowledging satisfaction and discharge
of this Indenture, when


(1)         EITHER

(A)          ALL SECURITIES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER THAN
(A) SECURITIES WHICH HAVE BEEN DESTROYED, LOST OR STOLEN AND THAT HAVE BEEN
REPLACED OR PAID AS PROVIDED IN SECTION 3.6 AND (B) SECURITIES FOR WHOSE PAYMENT
MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST OR SEGREGATED AND HELD IN TRUST BY
THE COMPANY AND THEREAFTER REPAID TO THE COMPANY OR DISCHARGED FROM SUCH TRUST,
AS PROVIDED IN SECTION 10.3) HAVE BEEN DELIVERED TO THE TRUSTEE FOR
CANCELLATION; OR

(B)           ALL SUCH SECURITIES NOT THERETOFORE DELIVERED TO THE TRUSTEE OR
ITS AGENT FOR CANCELLATION (OTHER THAN SECURITIES REFERRED TO IN CLAUSES (A) AND
(B) OF CLAUSE (1)(A) ABOVE)

(A)   HAVE BECOME DUE AND PAYABLE, OR

(B)   WILL HAVE BECOME DUE AND PAYABLE AT THEIR STATED MATURITY WITHIN ONE YEAR,

and the Company, in the case of clause (a) or (b) above, has deposited or caused
to be deposited with the Trustee as trust funds (immediately available to the
Holders in the case of clause (a)) in trust for the purpose an amount in cash
sufficient to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal and
interest (including any Special Interest) to the date of such deposit (in the
case of Securities which have become due and payable) or to the Stated Maturity;

49


--------------------------------------------------------------------------------




 


(2)         THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY; AND


(3)         THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE
BEEN COMPLIED WITH.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.7, the obligations of
the Company to any Authenticating Agent under Section 6.12, the obligation of
the Company to pay Special Interest, if money shall have been deposited with the
Trustee pursuant to clause (1)(B) of this Section, the obligations of the
Trustee under Section 4.2 and the last paragraph of Section 10.3 and the
obligations of the Company and the Trustee under Section 3.5 and Article XII
shall survive.

Section 4.2             Application of Trust Money.

Subject to the provisions of the last paragraph of Section 10.3, all money
deposited with the Trustee pursuant to Section 4.1 shall be held in trust for
the sole benefit of the Holders, and such monies shall be applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment, either directly or through any Paying Agent (including the
Company acting as its own Paying Agent), to the Persons entitled thereto, of the
principal and interest (including Special Interest, if any) for whose payment
such money has been deposited with the Trustee.

All moneys deposited with the Trustee pursuant to Section 4.1 (and held by it or
any Paying Agent) for the payment of Securities subsequently converted shall be
returned to the Company upon Company Request.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed or assessed against all money deposited with the Trustee pursuant
to Section 4.1 (other than income taxes and franchise taxes incurred or payable
by the Trustee and such other taxes, fees or charges incurred or payable by the
Trustee that are not directly the result of the deposit of such money with the
Trustee).


ARTICLE V
REMEDIES

Section 5.1             Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
with respect to the 2011 Notes or the 2013 Notes (whatever the reason for such
Event of Default or whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

50


--------------------------------------------------------------------------------




 


(1)         DEFAULT IN ANY PAYMENT OF INTEREST (INCLUDING ANY SPECIAL INTEREST)
ON ANY SECURITY WHEN DUE AND PAYABLE AND THE DEFAULT CONTINUES FOR A PERIOD OF
30 DAYS; OR


(2)         DEFAULT IN THE PAYMENT OF PRINCIPAL OF ANY SECURITY WHEN DUE AND
PAYABLE AT MATURITY, UPON REQUIRED REPURCHASE, UPON DECLARATION OR OTHERWISE; OR


(3)         FAILURE BY THE COMPANY TO COMPLY WITH ITS OBLIGATION TO CONVERT THE
SECURITIES INTO CASH OR A COMBINATION OF CASH AND COMMON STOCK, AS APPLICABLE,
UPON EXERCISE OF A HOLDER’S CONVERSION RIGHT; OR


(4)         FAILURE BY THE COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER
ARTICLE VII; OR


(5)         FAILURE BY THE COMPANY TO ISSUE A DESIGNATED EVENT COMPANY NOTICE IN
ACCORDANCE WITH SECTION 14.1 WHEN DUE; OR


(6)         FAILURE BY THE COMPANY FOR 60 DAYS TO COMPLY WITH ANY OF ITS OTHER
AGREEMENTS (OTHER THAN A COVENANT OR WARRANTY OR DEFAULT IN WHOSE PERFORMANCE OR
WHOSE BREACH IS ELSEWHERE IN THIS SECTION SPECIFICALLY PROVIDED FOR) CONTAINED
IN THE APPLICABLE SERIES OF SECURITIES OR THE INDENTURE AFTER WRITTEN NOTICE OF
SUCH DEFAULT FROM THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT
OF THE APPLICABLE SERIES OF OUTSTANDING SECURITIES HAS BEEN RECEIVED BY THE
COMPANY; OR


(7)         DEFAULT BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY IN THE
PAYMENT OF THE PRINCIPAL OR INTEREST ON ANY MORTGAGE, AGREEMENT OR OTHER
INSTRUMENT UNDER WHICH THERE MAY BE OUTSTANDING, OR BY WHICH THERE MAY BE
SECURED OR EVIDENCED, ANY DEBT FOR MONEY BORROWED IN EXCESS OF $30 MILLION IN
THE AGGREGATE OF THE COMPANY AND/OR ANY SUCH SUBSIDIARY, WHETHER SUCH DEBT NOW
EXISTS OR SHALL HEREAFTER BE CREATED, WHICH DEFAULT RESULTS IN SUCH DEBT
BECOMING OR BEING DECLARED DUE AND PAYABLE, AND SUCH ACCELERATION SHALL NOT HAVE
BEEN RESCINDED OR ANNULLED WITHIN 30 DAYS AFTER WRITTEN NOTICE OF SUCH
ACCELERATION HAS BEEN RECEIVED BY THE COMPANY OR SUCH SUBSIDIARY;


(8)         THE COMPANY SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO THE COMPANY
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR ITS DEBTS UNDER ANY BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE
APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR
OFFICIAL OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE
APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE
OR OTHER PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE; OR


(9)         AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO THE COMPANY OR ITS DEBTS UNDER
ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR ANY
SUBSTANTIAL PART OF ITS PROPERTY,

51


--------------------------------------------------------------------------------




 


AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND
UNSTAYED FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS.

Section 5.2             Acceleration of Maturity; Rescission and Annulment.

If an Event of Default (other than an Event of Default specified in Section
5.1(8) or Section 5.1(9)) occurs and is continuing, then in every such case the
Trustee or the Holders of not less than 25% in principal amount of the
applicable series of Outstanding Securities may declare the principal of and
accrued and unpaid interest on all such Securities of the applicable series to
be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by the Holders), and upon any such declaration such
principal and all accrued interest thereon shall become immediately due and
payable. If an Event of Default specified in Section 5.1(8) or Section 5.1(9)
with respect to the Company occurs, the principal of, and accrued interest on,
all of the Securities shall become immediately due and payable without any
declaration or other Act of the Holders or any act on the part of the Trustee.

This provision, however, is subject to the conditions that if, at any time after
the principal of the Securities shall have been so declared due and payable, and
before any judgment or decree for the payment of the monies due shall have been
obtained or entered as hereinafter provided, the Company shall pay or shall
deposit with the Trustee a sum sufficient to pay installments of accrued and
unpaid interest upon all Securities of such series and the principal of any and
all Securities if such series that shall have become due otherwise than by
acceleration (with interest on overdue installments of accrued and unpaid
interest (to the extent that payment of such interest is enforceable under
applicable law) and on such principal at the rate borne by the Securities during
the period of such default) and amounts due to the Trustee pursuant to Section
6.7, and if (1) rescission would not conflict with any judgment or decree of a
court of competent jurisdiction and (2) any and all Events of Defaults under
this Indenture with respect to such series, other than the nonpayment of
principal of and accrued and unpaid interest on such Securities that shall have
become due solely by such acceleration, shall have been cured or waived pursuant
to Section 5.13, then and in every such case the holders of a majority in
aggregate principal amount of the applicable series of Outstanding Securities,
by written notice to the Company and to the Trustee, may waive all defaults or
Events of Default with respect to the Securities and rescind and annul such
declaration and its consequences and such default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver or rescission and annulment shall
extend to or shall affect any subsequent default or Event of Default, or shall
impair any right consequent thereon. The Company shall notify the Trustee in
writing, promptly upon becoming aware thereof, of any Event of Default by
delivering to the Trustee a statement specifying such Event of Default and any
action the Company has taken, is taking or proposes to take with respect
thereto.  No rescission or annulment referred to above shall affect any
subsequent default or impair any right consequent thereon.

Section 5.3             Collection of Indebtedness and Suits for Enforcement by
Trustee.

The Company covenants that if:

52


--------------------------------------------------------------------------------




 


(1)         DEFAULT IS MADE IN THE PAYMENT OF ANY INTEREST (INCLUDING ANY
SPECIAL INTEREST) ON ANY SECURITY WHEN IT BECOMES DUE AND PAYABLE AND SUCH
DEFAULT CONTINUES FOR A PERIOD OF 30 DAYS, OR


(2)         DEFAULT IS MADE IN THE PAYMENT OF THE PRINCIPAL OF ANY SECURITY AT
THE MATURITY THEREOF,

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities the whole amount then due and payable on such
Securities for principal and interest (including any Special Interest) and
interest on any overdue principal and, to the extent permitted by applicable
law, on any overdue interest (including any Special Interest), at the rate borne
by the Securities, and in addition thereto, such further amount as shall be
sufficient to cover the reasonable costs and expenses of collection, including
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon the Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon the Securities, wherever
situated.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

Section 5.4             Trustee May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the
Securities or the property of the Company or of such other obligor or the
creditors of either, the Trustee (irrespective of whether the principal of, and
any interest on, the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal
or interest) shall be entitled and empowered, by intervention in such proceeding
or otherwise,


(1)         TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE SECURITIES AND TAKE SUCH OTHER
ACTIONS, INCLUDING PARTICIPATING AS A MEMBER, VOTING OR OTHERWISE, OF ANY
OFFICIAL COMMITTEE OF CREDITORS APPOINTED IN SUCH MATTER, AND TO FILE SUCH OTHER
PAPERS OR DOCUMENTS, IN EACH OF THE FOREGOING CASES, AS MAY BE NECESSARY OR
ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE TRUSTEE (INCLUDING ANY CLAIM FOR
THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
TRUSTEE, ITS AGENTS AND COUNSEL) AND OF THE HOLDERS OF SECURITIES ALLOWED IN
SUCH JUDICIAL PROCEEDING, AND

53


--------------------------------------------------------------------------------




 


(2)         TO COLLECT AND RECEIVE ANY MONEYS OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIM AND TO DISTRIBUTE THE SAME; AND ANY CUSTODIAN,
RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL
IN ANY SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH HOLDER OF
SECURITIES TO MAKE SUCH PAYMENTS TO THE TRUSTEE AND, IN THE EVENT THAT THE
TRUSTEE SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE HOLDERS OF
SECURITIES TO PAY TO THE TRUSTEE ANY AMOUNT DUE TO IT FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE TRUSTEE, ITS AGENTS
AND COUNSEL AND ANY OTHER AMOUNTS DUE THE TRUSTEE UNDER SECTION 6.7.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder of a Security any plan
of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding;
provided, however, that the Trustee may, on behalf of such Holders, vote for the
election of a trustee in bankruptcy or similar official.

Section 5.5             Trustee May Enforce Claims Without Possession of
Securities.

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which judgment has been recovered.

Section 5.6             Application of Money Collected.

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or interest, upon
presentation of the Securities and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

FIRST:  To the payment of all amounts due the Trustee under Section 6.7;

SECOND:  To the payment of the amounts then due and unpaid for principal of or
interest (including Special Interest, if any) on, the Securities in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Securities for principal and interest (including Special
Interest, if any), respectively; and

THIRD:  Any remaining amounts shall be repaid to the Company.

54


--------------------------------------------------------------------------------




 

Section 5.7             Limitation on Suits.

No Holder of any Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:


(1)         SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE TRUSTEE OF AN
EVENT OF DEFAULT THAT IS CONTINUING AT THE TIME OF SUCH INSTITUTION;


(2)         THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES SHALL HAVE MADE WRITTEN REQUEST TO THE TRUSTEE TO
INSTITUTE PROCEEDINGS IN RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS
TRUSTEE HEREUNDER;


(3)         SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE, AND IF
REQUESTED, SHALL HAVE PROVIDED, REASONABLE INDEMNITY AGAINST THE COSTS, EXPENSES
AND LIABILITIES TO BE INCURRED IN COMPLIANCE WITH SUCH REQUEST;


(4)         THE TRUSTEE FOR 60 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST
AND OFFER OF INDEMNITY (OR IF REQUESTED, RECEIPT OF INDEMNITY) HAS FAILED TO
INSTITUTE ANY SUCH PROCEEDING; AND


(5)         NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES, IT BEING UNDERSTOOD AND INTENDED
THAT NO ONE OR MORE OF SUCH HOLDERS SHALL HAVE ANY RIGHT IN ANY MANNER WHATEVER
BY VIRTUE OF, OR BY AVAILING OF, ANY PROVISION OF THIS INDENTURE TO AFFECT,
DISTURB OR PREJUDICE THE RIGHTS OF ANY OTHER OF SUCH HOLDERS, OR TO OBTAIN OR
SEEK TO OBTAIN PRIORITY OR PREFERENCE OVER ANY OTHER OF SUCH HOLDERS OR TO
ENFORCE ANY RIGHT UNDER THIS INDENTURE, EXCEPT IN THE MANNER HEREIN PROVIDED AND
FOR THE EQUAL AND RATABLE BENEFIT OF ALL SUCH HOLDERS.

Section 5.8                                      Unconditional Right of Holders
to Receive Principal and Interest and
to Convert.

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and (subject to Section 3.7) interest (including
Special Interest, if any) on such Security on the respective Stated Maturities
expressed in such Security, and to convert such Security in accordance with
Article XII, and to institute suit for the enforcement of any such payment and
right to convert, and such rights shall not be impaired without the consent of
such Holder.

Section 5.9             Restoration of Rights and Remedies.

If the Trustee or any Holder of a Security has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders of
Securities shall be restored severally and respectively to their former
positions hereunder and

55


--------------------------------------------------------------------------------




 

thereafter all rights and remedies of the Trustee and such Holders shall
continue as though no such proceeding had been instituted.

Section 5.10           Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 3.6, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders of Securities is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

Section 5.11           Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Article V or by law
to the Trustee or to the Holders of Securities may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or (subject to the
limitations contained in this Indenture) by the Holders of Securities, as the
case may be.

Section 5.12           Control by Holders of Securities.

Subject to Section 6.3, the Holders of a majority in principal amount of the
Outstanding Securities shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee, provided that


(1)         SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR WITH
THIS INDENTURE, AND


(2)         THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE
WHICH IS NOT INCONSISTENT WITH SUCH DIRECTION, AND


(3)         THE TRUSTEE NEED NOT TAKE ANY ACTION THAT MIGHT BE UNJUSTLY
PREJUDICIAL TO THE HOLDERS OF SECURITIES NOT CONSENTING.

Section 5.13           Waiver of Past Defaults.

The Holders of not less than a majority in principal amount of the Outstanding
Securities of a series may on behalf of the Holders of all the Securities of
such series waive any past default hereunder and its consequences, except a
default (A) in the payment of the principal of or interest (including Special
Interest) on any Security, or (B) in respect of a covenant or provision hereof
which under Article VIII cannot be modified or amended without the consent of
the Holder of each Outstanding Security affected.

 

56


--------------------------------------------------------------------------------


Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

Section 5.14           Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or any suit against the Trustee for any action taken, suffered
or omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in principal
amount of the Outstanding Securities of a series, or to any suit instituted by
any Holder of any Security for the enforcement of the payment of the principal
of or interest (including Special Interest, if any) on any Security on or after
the respective Stated Maturity or Maturities expressed in such Security or for
the enforcement of the right to convert any Security in accordance with Article
XII.

Section 5.15           Waiver of Stay, Usury or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, usury or extension law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede by reason of such law the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

ARTICLE VI

THE TRUSTEE

Section 6.1             Certain Duties and Responsibilities.

(1)           Except during the continuance of an Event of Default,

(A)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(B)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or

 

57


--------------------------------------------------------------------------------




 

opinions furnished to the Trustee and conforming to the requirements of this
Indenture, but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture, but not to verify the
contents thereof.

(2)           In case an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.

(3)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that

(A)          this paragraph (3) shall not be construed to limit the effect of
paragraph (1) of this Section;

(B)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Trustee
was negligent in ascertaining the pertinent facts;

(C)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a majority in principal amount of the Outstanding Securities of a
series relating to the time, method and place of conducting any proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture; and

(D)          no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(4)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section and the Trust Indenture Act.

Section 6.2             Notice of Defaults.

Within 90 days after the occurrence of any default hereunder as to which the
Trustee has received written notice, the Trustee shall give to all Holders of
Securities, in the manner provided in Section 1.6, notice of such default,
unless such default shall have been cured or waived; provided, however, that,
except in the case of a default in the payment of the principal of or interest
(including Special Interest, if any) on any Security, the Trustee shall be
protected in withholding such notice if

 

58


--------------------------------------------------------------------------------




 

and so long as the board of directors, the executive committee or a trust
committee of directors or Responsible Officers of the Trustee in good faith
determines that the withholding of such notice is in the interest of the
Holders; and provided, further, that in the case of any default of the character
specified in Section 5.1(6), no such notice to Holders of Securities shall be
given until at least 60 days after the occurrence thereof or, if applicable, the
cure period specified therein. For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default.

Section 6.3             Certain Rights of Trustee.

Subject to the provisions of Section 6.1:

(1)           the Trustee may rely, and shall be protected in acting or
refraining from acting, upon any resolution, Officers’ Certificate, other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, coupon, other evidence of indebtedness or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(2)           any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors shall be sufficiently evidenced by a Board Resolution;

(3)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be the one specifically prescribed) may, in the absence of bad faith on its
part, request and rely upon an Officers’ Certificate or Opinion of Counsel;

(4)           the Trustee may consult with counsel of its selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

(5)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders of Securities pursuant to this Indenture, unless such Holders
shall have offered, and, if requested by the Trustee, delivered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction;

(6)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, coupon, other evidence of indebtedness or other paper or document, but the
Trustee may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney; and

 

59


--------------------------------------------------------------------------------




 

(7)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.

Section 6.4             Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities (except the Trustee’s
certificates of authentication) shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Indenture, of
the Securities or of the Common Stock issuable upon the conversion of the
Securities. The Trustee shall not be accountable for the use or application by
the Company of Securities or the proceeds thereof.

Section 6.5             May Hold Securities, Act as Trustee under Other
Indentures.

The Trustee, any Authenticating Agent, any Paying Agent, any Conversion Agent or
any other agent of the Company or the Trustee, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Conversion Agent or such other agent.

The Trustee may become and act as trustee under other indentures under which
other securities, or certificates of interest or participation in other
securities, of the Company are outstanding in the same manner as if it were not
Trustee hereunder.

Section 6.6             Money Held in Trust.

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

Section 6.7             Compensation and Reimbursement.

The Company agrees: 

(1)           to pay to the Trustee, from time to time, such reasonable
compensation as the Company and the Trustee shall, from time to time, agree in
writing for its acceptance of this Indenture and for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

(2)           except as otherwise expressly provided herein, to reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith; and

 

60


--------------------------------------------------------------------------------




 

(3)           to indemnify the Trustee for, and to hold it harmless against, any
loss, liability or expense incurred without negligence or bad faith on its part,
arising out of or in connection with the acceptance or administration of this
trust, including the reasonable costs, expenses and reasonable attorneys’ fees
of defending itself against any claim or liability in connection with the
exercise or performance of any of its powers or duties hereunder.

The Trustee shall have a lien prior to the Securities on all money or property
held or controlled by the Trustee to secure the Company’s payment obligations in
this Section 6.7, except that held in trust to pay principal and interest
(including Special Interest) on the Securities.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.1(8) and Section 5.1(9), the expenses
(including the reasonable charges of its counsel) and the compensation for the
services are intended to constitute expenses of the administration under any
applicable Federal or state bankruptcy, insolvency or other similar law.

The provisions of this Section shall survive the termination of this Indenture
or the earlier resignation or removal of the Trustee.

Section 6.8             Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee hereunder which shall be a Person that is
eligible pursuant to the Trust Indenture Act to act as such, having (or be part
of a holding company group with) a combined capital and surplus of at least U.S.
$10,000,000, subject to supervision or examination by federal or state
authority, and in good standing. The Trustee or an Affiliate of the Trustee
shall maintain an established place of business in the Borough of Manhattan, The
City of New York. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article and a successor shall be
appointed pursuant to Section 6.9.

Section 6.9             Resignation and Removal; Appointment of Successor.

(1)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 6.10.

(2)           The Trustee may resign at any time by giving written notice
thereof to the Company. If the instrument of acceptance by a successor Trustee
required by Section 6.10 shall not have been delivered to the Trustee within 30
days after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

61


--------------------------------------------------------------------------------




 

(3)           The Trustee may be removed at any time by an Act of the Holders of
a majority in principal amount of the Outstanding Securities, delivered to the
Trustee and the Company. If the instrument of acceptance by a successor Trustee
required by Section 6.10 shall not have been delivered to the Trustee within 30
days after the giving of such notice of removal, the removed Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

(4)           The Trustee may be removed at any time by the Company and the
Company may appoint a successor Trustee pursuant to this Article, provided that
(i) there is not an Event of Default that is continuing at the time of removal,
(ii) the successor Trustee appointed by the Company meets the eligibility
requirements of Section 6.8, and (iii) such removal and resignation shall not
become effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 6.10. 

(5)           If at any time:

(A)          the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Company or by any Holder of
a Security who has been a bona fide Holder of a Security for at least six
months, or

(B)           the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case (i) the Company, by a Board Resolution, may remove the
Trustee, or (ii) subject to Section 5.14, any Holder of a Security who has been
a bona fide Holder of a Security for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

(6)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a Board Resolution, shall promptly appoint a successor Trustee and
shall comply with the applicable requirements of this Section and Section 6.10.
If, within one year after such resignation, removal or incapability, or the
occurrence of such vacancy, a successor Trustee shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Securities
delivered to the Company and the retiring Trustee, the successor Trustee so
appointed shall, forthwith upon its acceptance of such appointment in accordance
with the applicable requirements of Section 6.10, become the successor Trustee
and supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders of Securities
and accepted appointment in the manner required by this Section and Section
6.10, any Holder of a Security who has been a bona fide Holder of a Security for
at least six months may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

62


--------------------------------------------------------------------------------




 

(7)           The Company shall give notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee to all Holders of
Securities in the manner provided in Section 1.6. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office.

Section 6.10           Acceptance of Appointment by Successor.

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on the request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article.

Section 6.11           Merger, Conversion, Consolidation or Succession to
Business.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee (including the trust created by this Indenture), shall be the successor
of the Trustee hereunder, provided that such corporation shall be otherwise
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any Securities
shall have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Securities so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Securities.

Section 6.12           Authenticating Agents.

The Trustee may, with the consent of the Company, appoint an Authenticating
Agent or Agents acceptable to the Company with respect to the Securities, which
Authenticating Agent shall be authorized to act on behalf of the Trustee to
authenticate Securities issued upon exchange or substitution pursuant to this
Indenture.

Securities authenticated by an Authenticating Agent shall be entitled to the
benefits of this Indenture and shall be valid and obligatory for all purposes as
if authenticated by the Trustee hereunder, and every reference in this Indenture
to the authentication and delivery of Securities by

 

63


--------------------------------------------------------------------------------




 

the Trustee or the Trustee’s certificate of authentication shall be deemed to
include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
subject to acceptance by the Company and shall at all times be a corporation
organized and doing business under the laws of the United States of America, any
State thereof or the District of Columbia, authorized under such laws to act as
Authenticating Agent and subject to supervision or examination by government or
other fiscal authority. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section 6.12, such
Authenticating Agent shall resign immediately in the manner and with the effect
specified in this Section 6.12.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided that such corporation shall be otherwise eligible under this
Section, without the execution or filing of any paper or any further act on the
part of the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be subject to acceptance by the Company. Any successor
Authenticating Agent, upon acceptance of its appointment hereunder, shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an Authenticating Agent. No successor
Authenticating Agent shall be appointed unless eligible under the provisions of
this Section.

The Company agrees to pay to each Authenticating Agent, from time to time,
reasonable compensation for its services under this Section.

 

64


--------------------------------------------------------------------------------




 

If an Authenticating Agent is appointed with respect to the Securities pursuant
to this Section, the Securities may have endorsed thereon, in addition to or in
lieu of the Trustee’s certification of authentication, an alternative
certificate of authentication in the following form:

This is one of the Securities referred to in the within-mentioned Indenture.

AMERICAN STOCK TRANSFER &

 

TRUST COMPANY

 

as Trustee

 

 

By:

 

 

 

As Authenticating Agent

 

 

 

 

 

By:

 

 

 

Authorized Signatory

Section 6.13           Disqualification; Conflicting Interests.

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.

Section 6.14           Preferential Collection of Claims Against Company.

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

ARTICLE VII

CONSOLIDATION, MERGER, CONVEYANCE,

TRANSFER OR LEASE

Section 7.1             Company May Consolidate, Etc. Only on Certain Terms.

The Company shall not consolidate with or merge with or into any other Person or
convey, transfer, lease or otherwise dispose of all or substantially all of its
properties and assets to any Person unless:

(1)           the Person formed by such consolidation or into or with which the
Company is merged or the Person to which the properties and assets of the
Company are so conveyed, transferred, sold or leased shall be a corporation,
limited liability company, partnership or trust organized and validly existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if other than the Company, shall expressly assume, by
an indenture supplemental hereto, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the

 

65


--------------------------------------------------------------------------------




 

due and punctual payment of the principal of and interest (including Special
Interest, if any) on all of the Securities as applicable, and the performance or
observance of every covenant of this Indenture on the part of the Company to be
performed or observed and shall have provided for conversion rights in all
material respects in accordance with Article XII;

(2)           immediately after giving effect to such transaction, no Event of
Default, and no event that after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing; and

(3)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance, transfer, lease or other disposal and, if a supplemental indenture
is required in connection with such transaction, such supplemental indenture
comply with this Article and that all conditions precedent herein provided for
relating to such transaction have been complied with, together with any
documents required under Section 8.3.

For purposes of this Section, the sale, lease, conveyance assignment, transfer,
or other disposition of all or substantially all of the properties and assets of
one or more Subsidiaries of the Company, which properties and assets, if held by
the Company instead of such Subsidiaries, would constitute all or substantially
all of the properties and assets of the Company on a consolidated basis, shall
be deemed to be the transfer of all or substantially all of the properties and
assets of the Company.

Section 7.2             Successor Substituted.

Upon any consolidation of the Company with, or merger of the Company with or
into any other Person or any conveyance, transfer, lease or other disposal of
all or substantially all the properties and assets of the Company in accordance
with Section 7.1, the successor Person formed by such consolidation or into or
with which the Company is merged or to which such conveyance, transfer or lease
is made shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Indenture with the same effect as if such
successor Person had been named as the Company herein, and thereafter, except in
the case of a lease, the predecessor Person shall not be relieved of all
obligations and covenants under this Indenture and the Securities.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1             Supplemental Indentures Without Consent of Holders of
Securities.

Without the consent of any Holders of Securities, the Company, when authorized
by a Board Resolution, and the Trustee, at any time and from time to time, may
enter into one or more indentures supplemental hereto for any of the following
purposes:

(1)           to cure any ambiguity, to correct or supplement any provision
herein that may be inconsistent with any other provision herein or that is
otherwise defective; or

 

66


--------------------------------------------------------------------------------




 

(2)           to evidence the succession of another Person to the Company and
the assumption by any such successor of the covenants and obligations of the
Company herein and in the Securities as permitted by Article VII; or

(3)           to provide for uncertificated Securites in addition to or in place
of certificated Securities (provided that the uncertificated Securities are
issued in registered form for purposes of Section 163(f) of the Code, or in a
manner such that the uncertificated Securities are described in Section
163(f)(2)(B) of the Code); or

(4)           to add guarantees with respect to the Securities; or

(5)           to secure the Securities; or

(6)           to add to the covenants of the Company or Events of Default for
the benefit of the Holders of Securities or to surrender any right or power
herein conferred upon the Company; or

(7)           to make provision with respect to the conversion rights of Holders
of Securities pursuant to Section 12.11 or to make provision with respect to the
repurchase rights of Holders of Securities pursuant to Section 12.11; or

(8)           to make any changes or modifications to this Indenture necessary
in connection with the registration of any Registrable Securities under the
Securities Act as contemplated by Section 10.8, provided that such action
pursuant to this clause (8) shall not adversely affect the interests of the
Holders of Securities in any material respect; or

(9)           to comply with the requirements of the Trust Indenture Act or the
rules and regulations of the SEC thereunder in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act, as contemplated
by this Indenture or otherwise; or

(10)         to evidence and provide for the acceptance of appointment hereunder
by a successor Trustee; or

(11)         to provide for the issuance of Additional Securities in accordance
with the terms and conditions of this Indenture; or

(12)         to make any other provisions with respect to matters or questions
arising under this Indenture as the Company and the Trustee may deem necessary
or desirable, provided that such action pursuant to this clause (12) shall not
adversely affect the interests of the Holders of Securities in any material
respect.

Upon Company Request, accompanied by a Board Resolution authorizing the
execution of any such supplemental indenture, and subject to and upon receipt by
the Trustee of the documents described in Section 8.3, the Trustee shall join
with the Company in the execution of any supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained.

 

67


--------------------------------------------------------------------------------




 

Notwithstanding any other provision of the Indenture or the Securities, the
Registration Rights Agreement and the obligation to pay Special Interest
thereunder may be amended, modified or waived in accordance with the provisions
of the Registration Rights Agreement. 

Section 8.2             Supplemental Indentures with Consent of Holders of
Securities.

With the written consent of the Holders of not less than a majority in principal
amount of the Outstanding Securities of each series affected by such
supplemental indenture, by the Act of said Holders delivered to the Company and
the Trustee, the Company, when authorized by a Board Resolution, and the Trustee
may enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
Holders of Securities of such series under this Indenture; provided, however,
that no such supplemental indenture shall, without the consent of the Holder of
each Outstanding Security affected thereby:

(1)           reduce the percentage in aggregate principal amount of Securities
of a series the Holders of which must consent to an amendment; or

(2)           reduce the rate, or extend the stated time of payment, of interest
on any Security; or

(3)           reduce the principal, or extend the Stated Maturity, of any
Security; or

(4)           make any change that adversely affects the conversion rights of
any Securities; or

(5)           reduce the Designated Event Repurchase Price of any Security or
amend or modify in any manner adverse to the Holders of the Securities the
Company’s obligations to make such payments, whether through an amendment or
waiver of provisions in the covenants, definitions or otherwise; or

(6)           change the place or currency of payment of principal or interest
in respect of any Security; or

(7)           impair the right of any Holder to receive payment of principal of,
and interest on, such Holder’s Securities on or after the due dates therfor or
to institute suit for the enforcement of any payment on or with respect to such
Holder’s Security; or

(8)           make any change in the provisions of this Article that require
each Holder’s consent or in the waiver provisions in Section 5.2 and Section
5.13.

It shall not be necessary for any Act of Holders of Securities under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.

 

68


--------------------------------------------------------------------------------


Section 8.3             Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Section 6.1 and Section 6.3) shall be fully protected in relying
upon, an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that such
supplemental indenture has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms subject to general
equity principles and applicable bankruptcy, insolvency, fraudulent transfer or
conveyance, reorganization, arrangement, dissolution, moratorium or other
similar laws relating to or affecting creditors’ rights generally. The Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
which affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise.

Section 8.4             Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
appertaining thereto shall be bound thereby.

Section 8.5             Reference in Securities to Supplemental Indentures.

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall, if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company and the Trustee, to any
such supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

Section 8.6             Notice of Supplemental Indentures.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of Section 8.2, the Company shall give
notice to all Holders of Securities of such fact, setting forth in general terms
the substance of such supplemental indenture, in the manner provided in
Section 1.6. Any failure of the Company to give such notice, or any defect
therein, shall not in any way impair or affect the validity of any such
supplemental indenture.

69


--------------------------------------------------------------------------------




 


ARTICLE IX
HOLDERS LISTS AND BY TRUSTEE AND COMPANY

Section 9.1             Company to Furnish Trustee Names and Addresses of
Holders.

The Company will furnish or cause to be furnished to the Trustee:


(1)         SEMI-ANNUALLY, NOT MORE THAN 15 DAYS AFTER THE REGULAR RECORD DATE,
A LIST, IN SUCH FORM AS THE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND
ADDRESSES OF THE HOLDERS OF SECURITIES AS OF SUCH REGULAR RECORD DATE, AND


(2)         AT SUCH OTHER TIMES AS THE TRUSTEE MAY REASONABLY REQUEST IN
WRITING, WITHIN 30 DAYS AFTER THE RECEIPT BY THE COMPANY OF ANY SUCH REQUEST, A
LIST OF SIMILAR FORM AND CONTENT AS OF A DATE NOT MORE THAN 15 DAYS PRIOR TO THE
TIME SUCH LIST IS FURNISHED;

provided, however, that no such list need be furnished so long as the Trustee is
acting as Security Registrar.

Section 9.2             Preservation of Information.


(1)         THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, THE NAMES AND ADDRESSES OF HOLDERS CONTAINED IN THE MOST RECENT
LIST FURNISHED TO THE TRUSTEE AS PROVIDED IN SECTION 9.1 AND THE NAMES AND
ADDRESSES OF HOLDERS RECEIVED BY THE TRUSTEE IN ITS CAPACITY AS SECURITY
REGISTRAR. THE TRUSTEE MAY DESTROY ANY LIST, IF ANY, FURNISHED TO IT AS PROVIDED
IN SECTION 9.1 UPON RECEIPT OF A NEW LIST SO FURNISHED.


(2)         AFTER THIS INDENTURE HAS BEEN QUALIFIED UNDER THE TRUST INDENTURE
ACT, THE RIGHTS OF HOLDERS TO COMMUNICATE WITH OTHER HOLDERS WITH RESPECT TO
THEIR RIGHTS UNDER THIS INDENTURE OR UNDER THE SECURITIES, AND THE CORRESPONDING
RIGHTS, AND DUTIES OF THE TRUSTEE, SHALL BE AS PROVIDED BY THE TRUST INDENTURE
ACT.


(3)         EVERY HOLDER OF SECURITIES, BY RECEIVING AND HOLDING THE SAME,
AGREES WITH THE COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR THE TRUSTEE
NOR ANY AGENT OF EITHER OF THEM SHALL BE HELD ACCOUNTABLE BY REASON OF ANY
DISCLOSURE OF INFORMATION AS TO NAMES AND ADDRESSES OF HOLDERS MADE PURSUANT TO
THE TRUST INDENTURE ACT.

Section 9.3             Reports by Trustee.


(1)         AFTER THIS INDENTURE HAS BEEN QUALIFIED UNDER THE TRUST INDENTURE
ACT, THE TRUSTEE SHALL TRANSMIT TO HOLDERS SUCH REPORTS CONCERNING THE TRUSTEE
AND ITS ACTIONS UNDER THIS INDENTURE AS MAY BE REQUIRED PURSUANT TO THE TRUST
INDENTURE ACT AT THE TIMES AND IN THE MANNER PROVIDED PURSUANT THERETO.


(2)         AFTER THIS INDENTURE HAS BEEN QUALIFIED UNDER THE TRUST INDENTURE
ACT, A COPY OF EACH SUCH REPORT SHALL, AT THE TIME OF SUCH TRANSMISSION TO
HOLDERS, BE FILED BY THE TRUSTEE WITH EACH

70


--------------------------------------------------------------------------------





 


STOCK EXCHANGE UPON WHICH THE SECURITIES ARE LISTED, WITH THE SEC AND WITH THE
COMPANY. THE COMPANY WILL NOTIFY THE TRUSTEE WHEN THE SECURITIES ARE LISTED ON
ANY STOCK EXCHANGE.

Section 9.4             Reports by Company.

(1)           The Company shall file any documents that it is required to file
with the SEC pursuant to Section 13 or 15(d) of the Exchange Act with the
Trustee within 30 days after the same are required to be filed with the SEC.

(2)           Delivery of such reports, information and documents to the Trustee
is for informational purposes only, and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to conclusively rely exclusively on an Officers’ Certificate).


ARTICLE X
COVENANTS

Section 10.1           Payment of Principal and Interest.

The Company covenants and agrees that it will duly and punctually pay the
principal of and interest (including Special Interest, if any) on the Securities
in accordance with the terms of the Securities and this Indenture. The Company
will deposit or cause to be deposited with the Trustee or its nominee, no later
than the opening of business on the date of the Stated Maturity of any Security
or no later than the opening of business on the due date for any installment of
interest, all payments so due, which payments shall be in immediately available
funds on the date of such Stated Maturity or due date, as the case may be.

Section 10.2           Maintenance of Offices or Agencies.

The Company will maintain in the Borough of Manhattan, The City of New York, an
office or agency where the Securities may be surrendered for registration of
transfer or exchange or for presentation for payment or for conversion or
repurchase and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency not designated or appointed by the Trustee. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office or the office or agency of the Trustee in the Borough of Manhattan, The
City of New York.

The Company may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that until all of the Securities have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of and interest (including Special Interest, if any) on the Securities

71


--------------------------------------------------------------------------------




 

have been made available for payment and either paid or returned to the Company
pursuant to the provisions of Section 10.3, the Company will maintain in the
Borough of Manhattan, The City of New York, an office or agency where Securities
may be presented or surrendered for payment and conversion, which shall
initially be the Corporate Trust Office where Securities may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Securities and this Indenture may be served. The
Company will give prompt written notice to the Trustee, and notice to the
Holders in accordance with Section 1.6, of the appointment or termination of any
such agents and of the location and any change in the location of any such
office or agency.

The Company hereby initially designates the Trustee as Paying Agent, Security
Registrar, and Conversion Agent, and each of the Corporate Trust Office of the
Trustee and the office or agency of the Trustee in the Borough of Manhattan, The
City of New York, located at 59 Maiden Lane, New York, New York 10038,
attention: (i) Corporate Trust Administration (priceline.com Incorporated 0.50%
Convertible Senior Notes due 2011) or (ii) Corporate Trust Administration
(priceline.com Incorporated 0.75% Convertible Senior Notes due 2013), as one
such office or agency of the Company for each of the aforesaid purposes.

Section 10.3           Money for Security Payments to Be Held in Trust.

If the Company shall act as its own Paying Agent, it will, on or before each due
date of the principal of or interest (including Special Interest, if any) on any
of the Securities, segregate and hold in trust for the benefit of the Persons
entitled thereto a sum sufficient to pay the principal or interest so becoming
due until such sums shall be paid to such Persons or otherwise disposed of as
herein provided and the Company will promptly notify the Trustee of its action
or failure so to act.

Whenever the Company shall have one or more Paying Agents, it will, no later
than the opening of business on each due date of the principal of or interest on
any Securities, deposit with the Trustee a sum in funds immediately payable on
the payment date sufficient to pay the principal or interest so becoming due,
such sum to be held for the benefit of the Persons entitled to such principal or
interest, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of any failure so to act.

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:


(1)         HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON SECURITIES FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO UNTIL
SUCH SUMS SHALL BE PAID TO SUCH PERSONS OR OTHERWISE DISPOSED OF AS HEREIN
PROVIDED;


(2)         GIVE THE TRUSTEE NOTICE OF ANY DEFAULT BY THE COMPANY (OR ANY OTHER
OBLIGOR UPON THE SECURITIES) IN THE MAKING OF ANY PAYMENT OF PRINCIPAL OR
INTEREST; AND

72


--------------------------------------------------------------------------------




 


(3)         AT ANY TIME DURING THE CONTINUANCE OF ANY SUCH DEFAULT, UPON THE
WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO HELD BY
SUCH PAYING AGENT.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or interest on any
Security and remaining unclaimed for two years after such principal or interest
has become due and payable shall be paid within 60 days of such date by the
Trustee to the Company on Company Request as its property free from trust, or
(if then held by the Company) shall be discharged from such trust; and the
Holder of such Security shall thereafter, as an unsecured general creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease.

Section 10.4           Existence.

Subject to Article VII, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and franchises; provided, however, that the Company
shall not be required to preserve any such right or franchise if the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.

Section 10.5           Statement by Officers as to Default.

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company ending after the date hereof, an Officers’
Certificate, stating whether or not to the best knowledge of the signers thereof
the Company is in default in the performance and observance of any of the terms,
provisions and conditions of this Indenture (without regard to any period of
grace or requirement of notice provided hereunder) and, if the Company shall be
in default, specifying all such defaults and the nature and status thereof of
which they may have knowledge.

The Company will deliver to the Trustee, forthwith upon becoming aware of any
default or any Event of Default under the Indenture, an Officers’ Certificate
specifying with particularity such default or Event of Default and further
stating what action the Company has taken, is taking or proposes to take with
respect thereto.  For the purpose of this Section, the term “default” means any
event which is, or after notice or lapse of time or both would become, an Event
of Default.

Any notice required to be given under this Section shall be delivered to the
Trustee at its Corporate Trust Office.

73


--------------------------------------------------------------------------------




 

Section 10.6           Delivery of Certain Information.

At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Holder of a Restricted Security or the
holder of shares of Common Stock issued upon conversion thereof, the Company
will promptly furnish or cause to be furnished Rule 144A Information (as defined
below) to such Holder of Restricted Securities or such holder of shares of
Common Stock issued upon conversion of Restricted Securities, or to a
prospective purchaser of any such security designated by any such Holder or
holder, as the case may be, to the extent required to permit compliance by such
Holder or holder with Rule 144A under the Securities Act (or any successor
provision thereto) in connection with the resale of any such security; provided,
however, that the Company shall not be required to furnish such information in
connection with any request made on or after the date that is two years from the
later of (i) the date such a security (or any such predecessor security) was
last acquired from the Company or (ii) the date such a security (or any such
predecessor security) was last acquired from an “affiliate” of the Company
within the meaning of Rule 144 under the Securities Act (or any successor
provision thereto). “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto).

Section 10.7           Resale of Certain Securities.

During the period beginning on the last date of original issuance of the
Securities and ending on the date that is two years from such date (or such
shortened period under Rule 144(k) under the Securities Act or any successor
rule), the Company will not, and will not permit any of its subsidiaries or
other “affiliates” (as defined under Rule 144 under the Securities Act or any
successor provision thereto) to, resell (i) any Securities that constitute
“restricted securities” under Rule 144 or (ii) any securities into which the
Securities have been converted under this Indenture that constitute “restricted
securities” under Rule 144, that in either case have been reacquired by any of
them.  The Trustee shall have no responsibility in respect of the Company’s
performance of its agreement in the preceding sentence.

Section 10.8           Registration Rights.

The Company agrees that the Holders from time to time of Registrable Securities
(as defined below) are entitled to the benefits of a Registration Rights
Agreement, dated as of September 27, 2006 (the “Registration Rights Agreement”),
executed by the Company as it may be amended from time to time in accordance
with its terms.

Whenever in this Indenture there is mentioned, in any context, the payment of
the principal of or interest on, or in respect of, any Security, such mention
shall be deemed to include mention of the payment of Special Interest provided
for in this Section to the extent that, in such context, Special Interest are,
were or would be payable in respect thereof pursuant to the provisions of this
Section and express mention of the payment of Special Interest (if applicable)
in any provisions hereof shall not be construed as excluding Special Interest in
those provisions hereof where such express mention is not made.

74


--------------------------------------------------------------------------------




 

For the purposes of the Registration Rights Agreement, “Registrable Securities”
means all or any portion of the Securities issued from time to time under this
Indenture in registered form and the shares of Common Stock issuable upon
conversion of such Securities; provided, however, that a security ceases to be a
Registrable Security when it is no longer a Restricted Security.

If a Security, or the shares of Common Stock issuable upon conversion of a
Security, is a Registrable Security, and the Holder thereof elects to sell such
Registrable Security pursuant to the Shelf Registration Statement then, by its
acceptance thereof, the Holder of such Registrable Security will have agreed to
be bound by the terms of the Registration Rights Agreement relating to the
Registrable Securities which are the subject of such election.

For the purposes of the Registration Rights Agreement, the term “Holder”
includes any Person that has a beneficial interest in any Restricted Global
Security or any beneficial interest in a global security representing shares of
Common Stock issuable upon conversion of a Security.

If Special Interest is payable under the Registration Rights Agreement, the
Company shall deliver to the Trustee a certificate to that effect stating (i)
the amount of Special Interest that is payable and (ii) the date on which
Special Interest is payable.  Unless and until a Responsible Officer of the
Trustee receives at the Corporate Trust Office such a certificate, the Trustee
may assume without inquiry that no Special Interest is payable.  If Special
Interest has been paid by the Company directly to the persons entitled to them,
the Company shall deliver to the Trustee a certificate setting forth the
particulars of such payment.

Section 10.9           Waiver of Certain Covenants.

The Company may omit, with respect to the Securities of any series, in any
particular instance to comply with any covenant or condition set forth in
Section 10.4 (other than with respect to the existence of the Company (subject
to Article VII)) and Section 10.7, if before the time for such compliance the
Holders of not less than a majority in principal amount of the Outstanding
Securities of such series, by Act of such Holders, either waive such compliance
in such instance or generally waive compliance with such covenant or condition,
but no such waiver shall extend to or affect such covenant or condition except
to the extent so expressly waived, and, until such waiver shall become
effective, the obligations of the Company and the duties of the Trustee or any
Paying or Conversion Agent in respect of any such covenant or condition shall
remain in full force and effect.

75


--------------------------------------------------------------------------------




 


ARTICLE XI
[RESERVED]


ARTICLE XII
CONVERSION OF SECURITIES

Section 12.1           Conversion Privilege and Conversion Rate.

(a)           Subject to the conditions described in clause (1), (2), and
(3) below, and upon compliance with the provisions of this Article, a Holder
shall have the right, at such Holder’s option, to convert all or any portion (if
the portion to be converted is $1,000 principal amount or an integral multiple
thereof) of such Security at any time prior to the close of business on the
scheduled Trading Day immediately preceding June 30, 2011, with respect to the
2011 Notes, and at any time prior to the close of business on the scheduled
Trading Day immediately preceding June 30, 2013, with respect to the 2013 Notes,
at a rate (the “Conversion Rate”) of 24.7647 shares of Common Stock (subject to
adjustment by the Company as provided in Section 12.04) per $1,000 principal
amount of the Security (the “Conversion Obligation”) under the circumstances and
during the periods set forth below. On and after June 30, 2011, with respect to
the 2011 Notes, and on and after June 30, 2013, with respect to the 2013 Notes,
regardless of the conditions described in clause (1), (2) and (3) below, and
upon compliance with the provisions of this Article, a Holders shall have the
right, at such Holder’s option, to convert all or any portion (if the portion to
be converted is $1,000 principal amount or an integral multiple thereof) of such
Security at any time prior to the close of business on the scheduled Trading Day
immediately preceding the Stated Maturity.


(1)         THE 2011 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2011, AND THE
2013 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2013, DURING THE FIVE BUSINESS
DAY PERIOD IMMEDIATELY AFTER ANY FIVE CONSECUTIVE TRADING DAY PERIOD (THE
“MEASUREMENT PERIOD”) IN WHICH THE TRADING PRICE PER $1,000 PRINCIPAL AMOUNT OF
THE APPLICABLE SERIES OF SECURITIES FOR EACH DAY OF SUCH MEASUREMENT PERIOD WAS
LESS THAN 98% OF THE PRODUCT OF THE LAST REPORTED SALE PRICE OF THE COMMON STOCK
ON SUCH DATE AND THE CONVERSION RATE ON SUCH DATE, ALL AS DETERMINED BY THE
TRUSTEE. THE TRUSTEE SHALL HAVE NO OBLIGATION TO DETERMINE THE TRADING PRICE OF
THE SECURITIES UNLESS REQUESTED BY THE COMPANY TO DO SO IN WRITING, AND THE
COMPANY SHALL HAVE NO OBLIGATION TO MAKE SUCH REQUEST UNLESS A HOLDER PROVIDES
THE COMPANY WITH REASONABLE EVIDENCE THAT THE TRADING PRICE OF THE APPLICABLE
SERIES OF SECURITIES WOULD BE LESS THAN 98% OF THE PRODUCT OF (A) THE
THEN-APPLICABLE CONVERSION RATE OF THE SECURITIES AND (B) THE LAST REPORTED SALE
PRICE AT SUCH TIME, AT WHICH TIME THE COMPANY SHALL INSTRUCT THE TRUSTEE TO
DETERMINE THE TRADING PRICE OF THE APPLICABLE SERIES OF SECURITIES BEGINNING ON
THE NEXT TRADING DAY AND ON EACH SUCCESSIVE TRADING DAY UNTIL THE TRADING PRICE
PER SECURITY OF SUCH SERIES IS GREATER THAN OR EQUAL TO 98% OF THE PRODUCT OF
(A) THE THEN-APPLICABLE CONVERSION RATE OF THE SECURITIES AND (B) THE LAST
REPORTED SALE PRICE ON SUCH DATE. IF THE TRADING PRICE CONDITION SET FORTH ABOVE
HAS BEEN MET, THE COMPANY SHALL SO NOTIFY THE HOLDERS OF THE APPLICABLE SERIES
OF SECURITIES. IF, AT ANY TIME AFTER THE TRADING PRICE CONDITION SET FORTH ABOVE
HAS BEEN MET, THE TRADING PRICE PER $1,000 PRINCIPAL AMOUNT OF THE APPLICABLE
SERIES OF SECURITIES IS GREATER THAN 98% OF THE PRODUCT OF (A) THE
THEN-APPLICABLE CONVERSION RATE OF THE SECURITIES AND (B) THE LAST REPORTED SALE
PRICE ON SUCH DATE, THE COMPANY SHALL SO NOTIFY THE HOLDERS OF THE APPLICABLE
SERIES OF SECURITIES, AND THE TRUSTEE SHALL HAVE NO FURTHER OBLIGATION TO

76


--------------------------------------------------------------------------------





 


DETERMINE THE TRADING PRICE OF THE SECURITIES UNLESS REQUESTED BY THE COMPANY TO
DO SO AGAIN IN WRITING PURSUANT TO THIS SECTION 12.1(A)(1).


(2)         THE 2011 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2011, AND THE
2013 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2013, DURING ANY CALENDAR
QUARTER AFTER THE CALENDAR QUARTER ENDING DECEMBER 31, 2006, IF THE LAST
REPORTED SALE PRICE OF THE COMMON STOCK FOR TWENTY (20) OR MORE TRADING DAYS IN
A PERIOD OF THIRTY (30) CONSECUTIVE TRADING DAYS ENDING ON THE LAST TRADING DAY
OF THE IMMEDIATELY PRECEDING CALENDAR QUARTER EXCEEDS 120% OF THE APPLICABLE
CONVERSION PRICE IN EFFECT ON THE LAST TRADING DAY OF THE IMMEDIATELY PRECEDING
CALENDAR QUARTER.


(3)         THE 2011 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2011, AND THE
2013 NOTES SHALL BE CONVERTIBLE PRIOR TO JUNE 30, 2013, AS PROVIDED IN
SUBSECTIONS (B), (C) AND (D) OF THIS SECTION.

(b)                                 In the event that the Company elects to:


(1)           DISTRIBUTE TO ALL OR SUBSTANTIALLY ALL HOLDERS OF COMMON STOCK
RIGHTS ENTITLING THEM TO PURCHASE, FOR A PERIOD EXPIRING WITHIN 60 DAYS AFTER
THE RECORD DATE FOR SUCH DISTRIBUTION, COMMON STOCK AT A PRICE LESS THAN THE
LAST REPORTED SALE PRICE OF THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY
PRECEDING THE DECLARATION DATE OF SUCH DISTRIBUTION; OR


(2)           DISTRIBUTE TO ALL OR SUBSTANTIALLY ALL HOLDERS OF COMMON STOCK,
ASSETS OR DEBT SECURITIES OF THE COMPANY OR RIGHTS TO PURCHASE THE COMPANY’S
SECURITIES, WHICH DISTRIBUTION HAS A PER SHARE VALUE (AS DETERMINED BY THE BOARD
OF DIRECTORS) EXCEEDING 10% OF THE LAST REPORTED SALE PRICE OF THE COMMON STOCK
ON THE DAY IMMEDIATELY PRECEDING THE DATE OF DECLARATION OF SUCH DISTRIBUTION,


THEN, IN EITHER CASE, HOLDERS MAY SURRENDER THE SECURITIES FOR CONVERSION AT ANY
TIME ON AND AFTER THE DATE THAT THE COMPANY PROVIDES NOTICE TO HOLDERS REFERRED
TO IN THE NEXT SENTENCE UNTIL THE EARLIER OF THE CLOSE OF BUSINESS ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION OR
THE DATE THE COMPANY ANNOUNCES THAT SUCH DISTRIBUTION WILL NOT TAKE PLACE. THE
COMPANY SHALL NOTIFY HOLDERS OF ANY DISTRIBUTION REFERRED TO IN EITHER CLAUSE
(1) OR CLAUSE (2) ABOVE AND OF THE RESULTING CONVERSION RIGHT NO LATER THAN THE
20TH BUSINESS DAY PRIOR TO THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION. A HOLDER
MAY NOT EXERCISE THIS RIGHT IF SUCH HOLDER IS PERMITTED TO PARTICIPATE IN THE
DISTRIBUTION ON AN AS-CONVERTED BASIS WITHOUT HAVING TO CONVERT ITS SECURITIES.

(c)           If the Company consolidates with or merges with or into another
Person or is a party to a binding share exchange or conveys, transfers, sells,
leases or otherwise disposes of all or substantially all of its properties and
assets in each case pursuant to which the Common Stock would be converted into
cash, securities and/or other property, then the Holders shall have the right to
convert Securities at any time beginning 15 calendar days prior to the date
announced by the Company as the anticipated effective date of the transaction
and until and including the date that is 15 calendar days after the date that is
the effective date of such transaction; provided such transaction does not
otherwise constitute a Designated Event to which the provisions of subsection
(d) of this Section shall apply. The Company will notify Holders at least 20
calendar days prior to the anticipated effective date of such transaction. The
Board of Directors shall determine the

77


--------------------------------------------------------------------------------




 

anticipated effective date of the transaction, and such determination shall be
conclusive and binding on the Holders and shall be publicly announced by the
Company and posted on its web site not later than two Business Day prior to such
15th calendar day prior to such  anticipated effective date.

(d)           If the Company is a party to any transaction or event that
constitutes a Designated Event, a Holder may surrender Securities for conversion
at any time from and after the 30th scheduled Trading Day prior to the
anticipated effective date of such transaction or event until the related
Designated Event Repurchase Date and, upon such surrender, if such Designated
Event also constitutes a Fundamental Change, the Holder shall be entitled to the
increase in the Conversion Rate, if any, specified in subsection (e) of this
Section; provided, however that no increase will be made in the case of
Fundamental Change if at least 90% of the consideration paid for the Company’s
Common Stock (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in such Fundamental Change
transaction consists of shares of capital stock traded on the New York Stock
Exchange or another U.S. national securities exchange or quoted on The Nasdaq
National Market or another established automated over-the-counter trading market
in the United States (or that will be so traded or quoted immediately following
the transaction) and as a result of such transaction or transactions the
Securities become convertible into such shares of such capital stock. The
Company shall give notice in writing to all record Holders and the Trustee of
the Designated Event no later than 30 scheduled Trading Days prior to the
anticipated effective date of the Designated Event.

(e)           (1) If a Holder elects to convert Securities in connection with a
Fundamental Change that occurs prior to Stated Maturity, the Conversion Rate
applicable to each $1,000 principal amount of Securities so converted shall be
increased by an additional number of shares of Common Stock (the “Additional
Shares”) as described below. Settlement of Securities tendered for conversion to
which Additional Shares shall be added to the Conversion Rate as provided in
this subsection shall be settled pursuant to Section 12. 2(d). For purposes of
this subsection (e), a conversion shall be deemed to be “in connection with” a
Fundamental Change to the extent that such conversion is effected during the
time period specified in subsection (d) of this Section (regardless of whether
the provisions of clause (a)(1), (a)(2), (b) or (c) of this Section shall apply
to such conversion).

(2)           The number of Additional Shares by which the Conversion Rate will
be increased shall be determined by reference to the tables attached as
Schedule A hereto, based on the date on which the Fundamental Change occurs or
becomes effective (the “Effective Date”), and the Stock Price; provided that if
the actual Stock Price is between two Stock Price amounts in the table or the
Effective Date is between two Effective Dates in the table, the number of
Additional Shares shall be determined by a straight-line interpolation between
the number of Additional Shares set forth for the next higher and next lower
Stock Price amounts and the two nearest Effective Dates, as applicable, based on
a 365-day year; provided further that if (1) the Stock Price is greater than
$100.00 per share of Common Stock (subject to adjustment in the same manner as
set forth in Section 12.4), no Additional Shares will be added to the Conversion
Rate, and (2) the Stock Price is less than $33.65 per share (subject to
adjustment in the same manner as set forth in Section 12.4), no Additional
Shares will be added to the Conversion Rate. Notwithstanding the foregoing, in
no event will the total number of shares of Common Stock issuable upon
conversion exceed 29.7177 per $1,000

78


--------------------------------------------------------------------------------




 

principal amount of Securities (subject to adjustment in the same manner as set
forth in Section 12.4).

(3)           The Stock Prices set forth in the first row of the tables in
Schedule A hereto shall be adjusted by the Company as of any date on which the
Conversion Rate of the Securities is adjusted. The adjusted Stock Prices shall
equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate in
effect immediately prior to the adjustment giving rise to the Stock Price
adjustment and the denominator of which is the Conversion Rate as so adjusted.
The number of Additional Shares within the table shall be adjusted in the same
manner as the Conversion Rate as set forth in Section 12.4 (other than by
operation of an adjustment to the Conversion Rate by adding Additional Shares).

(f)            Notwithstanding anything to the contrary contained in this
Indenture, in no event shall Goldman, Sachs & Co. be entitled to receive, or
shall be deemed to receive, any shares of Common Stock if, upon such receipt of
such shares of Common Stock, the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated therunder) of shares of
Common Stock by Goldman, Sachs & Co. or any of its affiliates that are subject
to aggregation with Goldman, Sachs & Co. (collectively, the “Goldman Group”)
would be equal to or greater than 9.5% or more of the outstanding shares of
Common Stock.  If any delivery owed to Goldman, Sachs & Co. hereunder is not
made, in whole or in part, as a result of this provision, the Company’s
obligation to make such a delivery shall not be extinguished and the Company
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Goldman, Sachs & Co. gives notice to the Company
that such delivery would not result in the Goldman Group directly or indirectly
so beneficially owning in excess of 9.5% of the outstanding shares of Common
Stock.

Section 12.2           Exercise of Conversion Privilege.

(A)           (1)           SUBJECT TO SUBSECTION (B) OF THIS SECTION, THE
COMPANY WILL SATISFY THE CONVERSION OBLIGATION WITH RESPECT TO EACH $1,000
PRINCIPAL AMOUNT OF SECURITIES TENDERED FOR CONVERSION IN CASH AND SHARES OF
FULLY PAID COMMON STOCK, IF APPLICABLE, BY DELIVERING, ON THE THIRD TRADING DAY
IMMEDIATELY FOLLOWING THE LAST DAY OF THE RELATED OBSERVATION PERIOD, CASH AND
SHARES OF COMMON STOCK, IF ANY, EQUAL TO THE SUM OF THE DAILY SETTLEMENT AMOUNTS
FOR EACH OF THE 20 TRADING DAYS DURING THE RELATED OBSERVATION PERIOD; PROVIDED
THAT THE COMPANY WILL DELIVER CASH IN LIEU OF FRACTIONAL SHARES OF COMMON STOCK
AS PROVIDED IN SECTION 12.3. THE DAILY SETTLEMENT AMOUNTS SHALL BE DETERMINED BY
THE COMPANY PROMPTLY FOLLOWING THE LAST DAY OF THE OBSERVATION PERIOD. 
NOTWITHSTANDING ANY CONTAINED TO THE CONTRARY IN THIS INDENTURE, IN NO EVENT
SHALL THE NUMBER OF SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE
SECURITIES EXCEED 23.3024 SHARES OF COMMON STOCK PER $1,000 (THE “CONVERSION
CAP”) PRINCIPAL AMOUNT OF SECURITIES, EXCEPT AS A RESULT OF THE ADJUSTMENTS TO
THE CONVERSION RATE PURSUANT TO SECTION 12.4, AND THE COMPANY SHALL NOT BE
REQUIRED TO MAKE ANY ADDITIONAL CASH PAYMENT IN LIEU OF DELIVERING ANY SHARES OF
COMMON STOCK IN EXCESS OF THE CONVERSION CAP.

(2)           The Company may elect to pay cash to Holders of Securities
surrendered for conversion in lieu of all or a portion of the shares of Common
Stock issuable upon conversion of the

79


--------------------------------------------------------------------------------


 

Securities in satisfaction of the Conversion Obligation.  If the Company elects
to pay cash in lieu of delivering shares of Common Stock, the Company shall
notify, in the manner provided for in Section 1.6, the Holder tendering a Notice
of Conversion of the dollar amount to be satisfied in cash (as a percentage of
each share of Common Stock issuable upon conversion that will be paid in cash in
lieu of shares of Common Stock) at any time on or before the date that is three
Business Days following the Company’s receipt of the Notice of Conversion
tendered by such Holder (the “Cash Settlement Notice Period”).  If the Company
timely elects to pay cash for any portion of shares of Common Stock to be issued
upon conversion of Securities, such Holder may retract its Notice of Conversion
at any time during the two Business Day period immediately following the Cash
Settlement Notice Period (the “Conversion Retraction Period”). If the Company
does not elect to pay cash in lieu of issuing shares of Common Stock upon
conversion of Securities, no such retraction can be made and the Notice of
Conversion is irrevocable.  In the event the Company elects to settle in cash
all or any portion of the shares of Common Stock issuable upon conversion in
connection with conversions of a series of Securities within 30 days prior to
the Stated Maturity of such series of Securities, the Company shall send, on or
prior to the applicable Stated Maturity, a single notice for all such
conversions to the Trustee with respect to the dollar amount to be satisfied in
cash (as a percentage of each share of Common Stock issuable upon conversion
that will be paid in cash in lieu of shares of Common Stock). The amount of cash
payable in respect of each share of Common Stock otherwise issuable upon
conversion of Securities shall equal the sum of the Elected Cash Values for
shares of Common Stock issuable upon conversion of Securities for each Trading
Day of the applicable Observation Period.  The “Elected Cash Value” for shares
of Common Stock issuable upon conversion of Securities for a Trading Day shall
be the product of (1) the percentage of each share of Common Stock issuable upon
conversion of Securities which the Company elects to pay in cash and (2) the
difference between the Daily Conversion Value for such Trading Day and $50.

(b)           Notwithstanding subsection (a) of this Section, the Company shall
satisfy the Conversion Obligation with respect to each $1,000 principal amount
of Securities tendered for conversion to which Additional Shares shall be added
to the Conversion Rate as set forth in Section 12.1(e) pursuant to this clause
(b); provided, the Company may elect to pay cash to Holders of Securities
surrendered for conversion in lieu of all or a portion of the shares of Common
Stock issuable upon conversion of the Securities in satisfaction of the
Conversion Obligation pursuant to clause (2) of subsection (a) of this Section.

(1)           If the last day of the applicable Observation Period related to
Securities surrendered for conversion is prior to the third Trading Day
preceding the Effective Date of the Fundamental Change, the Company will satisfy
the related Conversion Obligation with respect to each $1,000 principal amount
of Securities tendered for conversion as described in this subsection (b) by
delivering the cash and shares of Common Stock (based on the Conversion Rate,
but without regard to the number of Additional Shares to be added to the
Conversion Rate pursuant to Section 12.01(e)) on the third Trading Day
immediately following the last day of the applicable Observation Period. As soon
as practicable following the Effective Date of the Fundamental Change, the
Company will deliver the increase in such amount of cash and Reference Property
in lieu of shares of Common Stock, if any, as if the Conversion Rate had been
increased by such number of Additional Shares during the related Observation
Period (and based upon the related Daily VWAP prices during such

80


--------------------------------------------------------------------------------




 

Observation Period). If such increased amount of cash and shares, if any,
results in an increase to the amount of cash to be paid to Holders, the Company
will pay such increase in cash, and if such increased amount results in an
increase to the number of shares of Common Stock, the Company will deliver such
increase by delivering Reference Property based on such increased number of
shares.

(2)           If the last day of the applicable Observation Period related to
Securities surrendered for conversion is on or following the third scheduled
Trading Day preceding the Effective Date of such Fundamental Change, the Company
will satisfy the Conversion Obligation with respect to each $1,000 principal
amount of Securities tendered for conversion as described in Section 12.1(b)
(based on the Conversion Rate as increased by the Additional Shares pursuant to
Section 12.1(e)) on the later to occur of (1) the Effective Date of the
Fundamental Change and (2) the third Trading Day immediately following the last
day of the applicable Observation Period.

(c)           Before any Holder of a Security shall be entitled to convert the
same as set forth above, such holder shall (1) in the case of a Global Note,
comply with the procedures of the Depositary in effect at that time and, if
required, pay funds equal to interest payable on the next Interest Payment Date
to which such Holder is not entitled as set forth in subsection (i) of this
Section and, if required, pay all taxes or duties, if any, and (2) in the case
of a Security issued in certificated form, (A) complete and manually sign and
deliver an irrevocable written notice to the Conversion Agent in the form set
forth under Section 2.4 (or a facsimile thereof) (a “Notice of Conversion”) at
the office of the Conversion Agent and shall state in writing therein the
principal amount of Securities to be converted and the name or names (with
addresses) in which such Holder wishes the certificate or certificates for any
shares of Common Stock, if any, to be delivered upon settlement of the
Conversion Obligation to be registered, (B) surrender such Securities, duly
endorsed to the Company or in blank (and accompanied by appropriate endorsement
and transfer documents), at the office of the Conversion Agent, (C) if required,
pay funds equal to interest payable on the next Interest Payment Date to which
such Holder is not entitled as set forth in subsection (i) of this Section, and
(D) if required, pay all taxes or duties, if any. A Security shall be deemed to
have been converted immediately prior to the close of business on the date (the
“Conversion Date”) that the Holder has complied with the requirements set forth
in this subsection (c).

No Notice of Conversion with respect to any Securities may be tendered by a
Holder thereof if such Holder has also tendered a Designated Event Repurchase
Notice and not validly withdrawn such Designated Event Repurchase Notice in
accordance with the applicable provisions of Section 14.1.

If more than one Security shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Securities, if any,
that shall be payable upon conversion shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof to
the extent permitted thereby) so surrendered.

(d)           Delivery of the amounts owing in satisfaction of the Conversion
Obligation shall be made by the Company in no event later than the date
specified in subsection (a) of this Section, except to the extent specified in
subsection (b) of this Section. The Company shall make such delivery by paying
the cash amount owed to the Conversion Agent or to the Holder of the Security

81


--------------------------------------------------------------------------------




 

surrendered for conversion, or such Holder’s nominee or nominees, and by
issuing, or causing to be issued, and delivering to such Holder, or such
Holder’s nominee or nominees, certificates or a book-entry transfer through the
Depositary for the number of full shares of Common Stock, if any, to which such
holder shall be entitled as part of such Conversion Obligation (together with
any cash in lieu of fractional shares).

(e)           In case any Security shall be surrendered for partial conversion,
the Company shall execute and the Trustee shall authenticate and deliver to or
upon the written order of the Holder of the Security so surrendered, without
charge to such Holder, a new Security or Securities in authorized denominations
in an aggregate principal amount equal to the unconverted portion of the
surrendered Securities.

(f)            If a Holder submits a Security for conversion, the Company shall
pay all stamp and other duties, if any, which may be imposed by the United
States or any political subdivision thereof or taxing authority thereof or
therein with respect to the issuance of shares of Common Stock, if any, upon the
conversion. However, the Holder shall pay any such tax which is due because the
Holder requests any shares of Common Stock to be issued in a name other than the
Holder’s name. The Conversion Agent may refuse to deliver the certificates
representing the shares of Common Stock being issued in a name other than the
Holder’s name until the Trustee receives a sum sufficient to pay any tax which
will be due because the shares are to be issued in a name other than the
Holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulations.

(g)           Except as provided in Section 12.4, no adjustment shall be made
for dividends on any shares issued upon the conversion of any Security as
provided in this Article.

(h)           Upon the conversion of an interest in a Global Note, the Trustee,
or the Custodian at the direction of the Trustee, shall make a notation on such
Global Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Securities
effected through any Conversion Agent other than the Trustee.

(i)            Upon conversion, a Holder will not receive any separate cash
payment for accrued and unpaid interest except as set forth below. The Company’s
settlement of the Conversion Obligations as described above shall be deemed to
satisfy its obligation to pay the principal amount of the Security and accrued
and unpaid interest to, but not including, the Conversion Date. As a result,
accrued and unpaid interest to, but not including, the Conversion Date shall be
deemed to be paid in full rather than cancelled, extinguished or forfeited.
Notwithstanding the preceding sentence, if Securities are converted after the
close of business on a record date, Holders of such Securities as of the close
of business on the record date will receive the interest payable on such
Securities on the corresponding Interest Payment Date notwithstanding the
conversion. Securities surrendered for conversion during the period from the
close of business on any Regular Record Date to the opening of business on the
corresponding Interest Payment Date must be accompanied by payment of an amount
equal to the interest payable on the Securities so converted; provided, however,
that no such payment need be made (i) if the Company has specified a Designated
Event Purchase Date that is after a Record Date and on or prior to the
corresponding Interest Payment Date; (ii) to the extent of any overdue interest
existing at the time of conversion with respect to such Security; or (iii) in
respect of any conversion that occurs during the period from the close of
business on the Regular

82


--------------------------------------------------------------------------------




 

Record Date immediately preceding Stated Maturity to Stated Maturity. Except as
described above, no payment or adjustment will be made for accrued interest on
converted Securities.

(j)            The Person in whose name the certificate for any shares of Common
Stock issued upon conversion is registered shall be treated as a stockholder of
record on and after the Conversion Date; provided, however, that no surrender of
Securities on any date when the stock transfer books of the Company shall be
closed shall be effective to constitute the Person or Persons entitled to
receive the shares of Common Stock upon such conversion as the record holder or
holders of such shares of Common Stock on such date, but such surrender shall be
effective to constitute the Person or Persons entitled to receive such shares of
Common Stock as the record holder or holders thereof for all purposes at the
close of business on the next succeeding day on which such stock transfer books
are open; such conversion shall be at the Conversion Rate in effect on the date
that such Securities shall have been surrendered for conversion, as if the stock
transfer books of the Company had not been closed. Upon conversion of
Securities, such Person shall no longer be a Holder of Securities surrendered
for conversion.

(k)           All shares of Common Stock delivered upon such conversion of
Restricted Securities shall bear restrictive legends substantially in the form
of the legends required to be set forth on the Restricted Securities pursuant to
Section 3.5 and shall be subject to the restrictions on transfer provided in
such legends. Neither the Trustee nor any agent maintained for the purpose of
such conversion shall have any responsibility for the inclusion or content of
any such restrictive legends on such Common Stock; provided, however, that the
Trustee or any agent maintained for the purpose of such conversion shall have
provided, to the Company or to the Company’s transfer agent for such Common
Stock, prior to or concurrently with a request to the Company to deliver such
Common Stock, written notice that the Securities delivered for conversion are
Restricted Securities.


SECTION 12.3                                                        FRACTIONS OF
SHARES.

No fractional shares of Common Stock shall be issued upon conversion of any
Security or Securities. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares which shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock that would
otherwise be issuable upon conversion of any Security or Securities (or
specified portions thereof), the Company shall calculate and pay a cash
adjustment in respect of such fraction (calculated to the nearest 1/100th of a
share) in an amount equal to the same fraction of the Closing Price Per Share at
the close of business on the day of conversion.


SECTION 12.4                                                        ADJUSTMENT
OF CONVERSION RATE.

The Conversion Rate shall be adjusted from time to time by the Company as
follows:

83


--------------------------------------------------------------------------------




 

(a)           In case the Company shall issue shares of Common Stock as a
dividend or distribution to holders of all or substantially all of the
outstanding Common Stock, or shall effect a subdivision into a greater number of
shares of Common Stock or combination into a lesser number of shares of Common
Stock, the Conversion Rate shall be adjusted based on the following formula:

[g199923kh07i001.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such event;

CR¢ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such event;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Dividend Date for such event; and

OS¢ = the number of shares of Common Stock outstanding immediately after the
Ex-Dividend Date for such event.

Such adjustment shall become effective immediately after 9:00 a.m., New York
City time, on the Business Day following the Stockholder Record Date fixed for
such determination. If any dividend or distribution of the type described in
this Section 12.4(a) is declared but not so paid or made, or the outstanding
shares of Common Stock are not subdivided or combined, as the case may be, the
Conversion Rate shall be immediately readjusted, effective as of the date the
Board of Directors determines not to pay such dividend or distribution, or
subdivide or combine the outstanding shares of Common Stock, as the case may be,
to the Conversion Rate that would then be in effect if such dividend,
distribution, subdivision or combination had not been declared.

(b)           In case the Company shall issue to all or substantially all
holders of its outstanding shares of Common Stock rights or warrants entitling
them (for a period expiring within sixty (60) calendar days after the issuance
thereof) to subscribe for or purchase shares of Common Stock at a price per
share less than the Last Reported Sale Price of the Common Stock on the Business
Day immediately preceding the date of announcement of such issuance, the
Conversion Rate shall be adjusted based on the following formula:

[g199923kh07i002.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such event;

CR¢ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such event;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Dividend Date” for such event;

X = the total number of shares of Common Stock issuable pursuant to such rights;
and

84


--------------------------------------------------------------------------------




 

Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, warrants or convertible securities divided by the average
of the Last Reported Sale Prices of Common Stock over the 10 consecutive Trading
Day period ending on the Business Day immediately preceding the Ex-Dividend Date
relating to such distribution for the issuance of such rights or warrants.

Such adjustment shall be successively made whenever any such rights, warrants or
convertible securities are issued and shall become effective immediately after
9:00 a.m., New York City time, on the Business Day following the date fixed for
such determination. If such rights, warrants or convertible securities are not
so issued, the Conversion Rate shall again be adjusted to be the Conversion Rate
that would then be in effect if such Stockholder Record Date for such
distribution had not been fixed. To the extent that shares of Common Stock are
not delivered after the expiration of such rights, warrants or convertible
securities, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of delivery of only the number of
shares of Common Stock actually delivered.

In determining whether any rights, warrants or convertible securities entitle
the holders to subscribe for or purchase shares of Common Stock at less than
such Last Reported Sale Price, and in determining the aggregate offering price
of such shares of Common Stock, there shall be taken into account any
consideration received by the Company for such rights or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by the Board of Directors.

(c)           In case the Company shall, by dividend or otherwise, distribute to
all or substantially all holders of its Common Stock shares of any class of
Capital Stock of the Company (other than Common Stock as covered by subsection
(a) of this Section), evidences of its Indebtedness or other assets or property
of the Company (including securities, but excluding dividends and distributions
covered by subsection (b) or (d) of this Section and distributions described
below in this subsection (c) with respect to Spin-Offs) (any of such shares of
Capital Stock, Indebtedness, or other asset or property hereinafter in this
subsection (c) called the “Distributed Property”), then, in each such case the
Conversion Rate shall be adjusted based on the following formula:

[g199923kh07i003.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;

CR¢ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such distribution;

85


--------------------------------------------------------------------------------




 

SP0 = the average of the Last Reported Sale Prices of Common Stock over the 10
consecutive Trading Day period ending on the Business Day immediately preceding
the Ex-Dividend Date relating to such distribution; and

FMV = the fair market value as determined by the Board of Directors of the
shares of capital stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of Common Stock on the
Ex-Dividend Date relating to such distribution.

Such adjustment shall become effective immediately prior to 4:00 a.m., New York
City time, on the Business Day following the date fixed for the determination of
stockholders entitled to receive such distribution; provided that if the then
fair market value (as so determined) of the portion of the Distributed Property
so distributed applicable to one share of Common Stock is equal to or greater
than SP0 as set forth above, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder shall have the right to receive, for
each $1,000 principal amount of Securities upon conversion, the amount of
Distributed Property such Holder would have received had such Holder owned a
number of shares of Common Stock equal to the Conversion Rate on the Stockholder
Record Date. If such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared. If the
Board of Directors determines the fair market value of any distribution for
purposes of this subsection (c) by reference to the actual or when issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in determining SP0 above.

 

With respect to an adjustment pursuant to this subsection (c) where there has
been a payment of a dividend or other distribution on the Common Stock or shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit (a “Spin-Off”), the Conversion
Rate in effect immediately before 5:00 p.m., New York City time, on the
Stockholder Record Date fixed for determination of stockholders entitled to
receive the distribution will be increased based on the following formula:

[g199923kh07i004.jpg]

Where,

CR0 = the Conversion Rate in effect immediately prior to such distribution;

CR¢ = the Conversion Rate in effect immediately after such distribution;

FMV0 = the average of the Last Reported Sale Prices of the capital stock or
similar equity interest distributed to holders of Common Stock applicable to one
share of Common Stock over the first 10 consecutive Trading Day period after the
effective date of the spin-off; and

86


--------------------------------------------------------------------------------




 

MP0 = the average of the last reported sale prices of our common stock over the
first ten consecutive trading-day period after the effective date of the
Spin-Off.

Such adjustment shall occur on the tenth Trading Day from, and including, the
effective date of the Spin-Off; provided that in respect of any conversion
within the ten Trading Days following any Spin-Off, references within this
subsection (c) to 10 days shall be deemed replaced with such lesser number of
trading days as have elapsed between such Spin-Off and the conversion date in
determining the applicable Conversion Rate.

Rights or warrants distributed by the Company to all holders of Common Stock,
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (i) are deemed to be transferred
with such shares of Common Stock; (ii) are not exercisable; and (iii) are also
issued in respect of future issuances of Common Stock, shall be deemed not to
have been distributed for purposes of this Section (and no adjustment to the
Conversion Rate under this Section will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights and warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this subsection (c). If any such right or
warrant, including any such existing rights or warrants distributed prior to the
date of this Indenture, are subject to events, upon the occurrence of which such
rights or warrants become exercisable to purchase different securities,
evidences of Indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
record date with respect to new rights or warrants with such rights (and a
termination or expiration of the existing rights or warrants without exercise by
any of the holders thereof). In addition, in the event of any distribution (or
deemed distribution) of rights or warrants, or any Trigger Event or other event
(of the type described in the preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section was made, (1) in the case
of any such rights or warrants that shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Rate shall be readjusted
upon such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights or
warrants that shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights and
warrants had not been issued.

For purposes of this subsection (c), and subsections (a) and (b) of this
Section, any dividend or distribution to which this subsection (c) is applicable
that also includes shares of Common Stock to which subsection (a) of this
Section applies or rights or warrants to subscribe for or purchase shares of
Common Stock to which subsection (a) or (b) of this Section applies (or both),
shall be deemed instead to be (1) a dividend or distribution of the evidences of
Indebtedness, assets or shares of capital stock other than such shares of Common
Stock or rights or warrants to which this subsection (c) applies (and any
Conversion Rate adjustment required by this subsection (c) with respect to such
dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further

87


--------------------------------------------------------------------------------




 

Conversion Rate adjustment required by subsections (a) and (b) of this Section
with respect to such dividend or distribution shall then be made), except
(A) the record date of such dividend or distribution shall be substituted as
“the Stockholder Record Date” and “the date fixed for such determination” within
the meaning of subsections (a) and (b) of this Section and (B) any shares of
Common Stock included in such dividend or distribution shall not be deemed
“outstanding immediately prior to such event” within the meaning of subsection
(a) of this Section.

(d)           In case the Company shall pay a dividend or make a distribution
consisting exclusively of cash to all or substantially all holders of its Common
Stock, the Conversion Rate shall be adjusted based on the following formula:

[g199923kh07i005.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;

CR¢ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such distribution;

SP0 = the Last Reported Sale Price of Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date relating to such distribution; and

C = the amount in cash per share we distribute to holders of Common Stock.

Such adjustment shall become effective immediately after 5:00 p.m., New York
City time, on the Stockholder Record Date for such dividend or distribution;
provided that if the portion of the cash so distributed applicable to one share
of Common Stock is equal to or greater than SP0 as above, in lieu of the
foregoing adjustment, adequate provision shall be made so that each Holder shall
have the right to receive upon conversion of a Security (or any portion thereof)
the amount of cash such Holder would have received had such Holder owned a
number of shares equal to the Conversion Rate on the Stockholder Record Date. If
such dividend or distribution is not so paid or made, the Conversion Rate shall
again be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

For the avoidance of doubt, for purposes of this subsection (d), in the event of
any reclassification of the Common Stock, as a result of which the Securities
become convertible into more than one class of Common Stock, if an adjustment to
the Conversion Rate is required pursuant to this subsection (d), references in
this Section to one share of Common Stock or Last Reported Sale Price of one
share of Common Stock shall be deemed to refer to a unit or to the price of a
unit consisting of the number of shares of each class of Common Stock into which
the Securities are then convertible equal to the numbers of shares of such class
issued in respect of one share of Common

88


--------------------------------------------------------------------------------




 

Stock in such reclassification. The above provisions of this paragraph shall
similarly apply to successive reclassifications.

(e)           In case the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for all or any portion of the Common
Stock, to the extent that the cash and value of any other consideration included
in the payment per share of Common Stock exceeds the Last Reported Sale Price of
the Common Stock on the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender or exchange offer (as
it may be amended), the Conversion Rate shall be increased based on the
following formula:

[g199923kh07i006.jpg]

where,

CR0 = the Conversion Rate in effect on the date such tender or exchange offer
expires;

CR¢ = the Conversion Rate in effect on the day next succeeding the date such
tender or exchange offer expires;

AC = the aggregate value of all cash and any other consideration as determined
by the Board of Directors paid or payable for shares purchased in such tender or
exchange offer;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires;

OS¢ = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires; and

SP¢ = the average of the Last Reported Sale Prices of Common Stock on the
Trading Day next succeeding the date such tender or exchange offer expires.

Such adjustment to become effective immediately prior to the opening of business
on the day following the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer. If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting all or any such
purchases or all or any portion of such purchases are rescinded, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such tender or exchange offer had not been made or had only been made
in respect of the purchases that had been effected. No adjustment to the
Conversion Rate will be made if the application of the foregoing formulae would
result in a decrease in the Conversion Rate.

For purposes of this Section the term “Stockholder Record Date” shall mean, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other

89


--------------------------------------------------------------------------------




 

applicable security) is exchanged for or converted into any combination of cash,
securities or other property, the date fixed for determination of stockholders
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board of Directors or by statute, contract or otherwise).

(g)           In addition to those required by subsections (a), (b), (c), (d)
and (e) of this Section, and to the extent permitted by applicable law, the
Company from time to time may increase the Conversion Rate by any amount for a
period of at least 20 calendar days if the Board of Directors determines that
such increase would be in the Company’s best interest. In addition, the Company
may also (but is not required to) increase the Conversion Rate to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock in connection with any dividend or distribution of shares (or rights to
acquire shares) or similar event. Whenever the Conversion Rate is increased
pursuant to the preceding sentence, the Company shall mail to the Holder of each
Security at his last address appearing on the Security Register provided for in
Section 1.6 a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

(h)           All calculations and other determinations under this Article shall
be made by the Company and shall be made to the nearest cent or to the nearest
one-ten thousandth (1/10,000) of a share, as the case may be. No adjustment
shall be made for the Company’s issuance of Common Stock or convertible or
exchangeable securities or rights to purchase Common Stock or convertible or
exchangeable securities, other than as provided in this Section. No adjustment
shall be made to the Conversion Rate unless such adjustment would require a
change of at least 1% in the Conversion Rate then in effect at such time. The
Company shall carry forward any adjustments that are less than 1% of the
Conversion Rate and make such carried forward adjustments, regardless of whether
the aggregate adjustment is less than 1% within one year of the first such
adjustment carried forward, upon a Fundamental Change, or upon maturity.

(i)            In any case in which this Section provides that an adjustment
shall become effective immediately after (1) a record date or Record Date for an
event, (2) the date fixed for the determination of stockholders entitled to
receive a dividend or distribution pursuant to subsection (a) of this Section,
(3) a date fixed for the determination of stockholders entitled to receive
rights or warrants pursuant to subsection (b) of this Section, or (4) the last
date on which tenders or exchanges may be made pursuant to any tender or
exchange offer pursuant to subsection (e) of this Section (each an “Adjustment
Determination Date”), the Company may elect to defer until the occurrence of the
applicable Adjustment Event (as hereinafter defined) (x) issuing to the Holder
of any Security converted after such Adjustment Determination Date and before
the occurrence of such Adjustment Event, the additional cash and, if applicable,
shares of Common Stock or other securities issuable upon such conversion by
reason of the adjustment required by such Adjustment Event over and above the
amounts deliverable upon such conversion before giving effect to such adjustment
and (y) paying to such Holder any amount in cash in lieu of any fraction
pursuant to Section 12.3. For purposes of this subsection (i), the term
“Adjustment Event” shall mean:

(i)            in any case referred to in clause (1) hereof, the occurrence of
such event,

(ii)           in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,

 

90


--------------------------------------------------------------------------------


 

(iii)          in any case referred to in clause (3) hereof, the date of
expiration of such rights or warrants, and

(iv)          in any case referred to in clause (4) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

(j)            For purposes of this Section, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.

(k)           For the avoidance of doubt, if a holder converts Securities prior
to the effective date of a Fundamental Change, and the Fundamental Change does
not occur, the Holder will not be entitled to an increased Conversion Rate in
connection with such conversion.

Section 12.5           Notice of Adjustments of Conversion Rate.

Whenever the Conversion Rate is adjusted as herein provided:


(1)         THE COMPANY SHALL COMPUTE THE ADJUSTED CONVERSION RATE IN ACCORDANCE
WITH SECTION 12.4 AND SHALL PREPARE A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL
OFFICER OF THE COMPANY SETTING FORTH THE ADJUSTED CONVERSION RATE AND SHOWING IN
REASONABLE DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED, AND SUCH
CERTIFICATE SHALL PROMPTLY BE FILED WITH THE TRUSTEE AND WITH EACH CONVERSION
AGENT; AND


(2)         UPON EACH SUCH ADJUSTMENT, A NOTICE STATING THAT THE CONVERSION RATE
HAS BEEN ADJUSTED AND SETTING FORTH THE ADJUSTED CONVERSION RATE SHALL BE
REQUIRED, AND AS SOON AS PRACTICABLE AFTER IT IS REQUIRED, SUCH NOTICE SHALL BE
PROVIDED BY THE COMPANY TO ALL HOLDERS IN ACCORDANCE WITH SECTION 1.6

Neither the Trustee nor any Conversion Agent shall be under any duty or
responsibility with respect to any such certificate or the information and
calculations contained therein, except to exhibit the same to any Holder of
Securities desiring inspection thereof at its office during normal business
hours.

Section 12.6           Notice of Certain Corporate Action.

In case:

(a)           the Company shall declare a dividend (or any other distribution)
on its Common Stock that would require an adjustment in the Conversion Rate
pursuant to Section 12.4; or

(b)           the Company shall authorize the granting to all of the holders of
its Common Stock of rights or warrants to subscribe for or purchase any share of
any class or any other rights or warrants, or

91


--------------------------------------------------------------------------------




 

(c)           of any reclassification of the Common Stock of the Company (other
than a subdivision or combination of its outstanding Common Stock, or a change
in par value, or from par value to no par value, or from no par value to par
value), or of any consolidation or merger to which the Company is a party and
for which approval of any shareholders of the Company is required, or of the
sale or transfer of all or substantially all of the assets of the Company; or

(d)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;


the Company shall cause to be filed with the Trustee and to be mailed to each
Holder at his address appearing on the Security Register, provided for in
Section 1.6, as promptly as possible but in any event at least 20 days prior to
the applicable date specified in clause (x) or (y) below, as the case may be, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.

Section 12.7           Company to Reserve Common Stock.

The Company shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, for the purpose of
effecting the conversion of Securities, the full number of shares of Common
Stock then issuable upon the conversion of all Outstanding Securities.

Section 12.8           Taxes on Conversions.

Except as provided in the next sentence, the Company will pay any and all taxes
and duties that may be payable in respect of the issue or delivery of shares of
Common Stock on conversion of Securities pursuant hereto. The Company shall not,
however, be required to pay any tax or duty that may be payable in respect of
(i) income of the Holder, or (ii) any transfer involved in the issue and
delivery of shares of Common Stock in a name other than that of the Holder of
the Security or Securities to be converted, and no such issue or delivery shall
be made unless and until the Person requesting such issue has paid to the
Company the amount of any such tax or duty, or has established to the
satisfaction of the Company that such tax or duty has been paid.

92


--------------------------------------------------------------------------------




 


SECTION 12.9                                                        CERTAIN
COVENANTS.

(a)         Before taking any action which would cause an adjustment reducing
the Conversion Rate below the then par value, if any, of the shares of Common
Stock issuable upon conversion of the Securities, the Company will take all
corporate action which may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue shares of such Common Stock at
such adjusted Conversion Rate.

The Company covenants that all shares of Common Stock issued upon conversion of
Securities will be fully paid and non-assessable by the Company and free from
all taxes, liens and changes with respect to the issue thereof.

(b)        The Company covenants that, if any shares of Common Stock to be
provided for the purpose of conversion of Securities hereunder require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued upon conversion, the Company
will in good faith and as expeditiously as possible, to the extent then
permitted by the rules and interpretations of the SEC (or any successor
thereto), endeavor to secure such registration or approval, as the case may be.

(c)         The Company further covenants that if at any time the Common Stock
shall be listed on any other national securities exchange or automated quotation
system the Company will, if permitted and required by the rules of such exchange
or automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all Common
Stock issuable upon conversion of the Securities.

Section 12.10         Cancellation of Converted Securities.

All Securities delivered for conversion shall be delivered to the Trustee or its
agent to be canceled by or at the direction of the Trustee, which shall dispose
of the same as provided in Section 3.9.

Section 12.11         Provision in Case of Effect of Reclassification,
Consolidation, Merger or Sale.

If any of the following events occur, namely (i) any reclassification or change
of the outstanding shares of Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a split, subdivision or combination), (ii) any consolidation, merger
or combination of the Company with another Person, or (iii) any sale or
conveyance of all or substantially all of the property and assets of the Company
to any other Person, in either case as a result of which holders of Common Stock
shall be entitled to receive cash, securities or other property or assets with
respect to or in exchange for such Common Stock (any such event a “Merger
Event”), then:

(a)           the Company or the successor or purchasing Person, as the case may
be, shall execute with the Trustee a supplemental indenture (which shall comply
with the Trust Indenture Act as in force at the date of execution of such
supplemental indenture if such supplemental indenture is then required to so
comply) permitted under Section 8.1(7) providing for the conversion and
settlement of the Securities as set forth in this Indenture. Such supplemental
indenture shall provide for

93


--------------------------------------------------------------------------------




 

adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article and the Trustee may conclusively rely
on the determination by the Company of the equivalency of such adjustments. If,
in the case of any Merger Event, the Reference Property includes shares of stock
or other securities and assets of a corporation other than the successor or
purchasing corporation, as the case may be, in such reclassification, change,
consolidation, merger, combination, sale or conveyance, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the interests of the Holders of the
Securities as the Board of Directors shall reasonably consider necessary by
reason of the foregoing, including to the extent required by the Board of
Directors and practicable the provisions providing for the repurchase rights set
forth in Article XIV.

In the event the Company shall execute a supplemental indenture pursuant to this
Section, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefore, the kind or amount of cash,
securities or property or asset that will constitute the Reference Property
after any such Merger Event, any adjustment to be made with respect thereto and
that all conditions precedent have been complied with, and shall promptly mail
notice thereof to all Holders.

(b)           Notwithstanding the provisions of Section 12.2(a) and
Section 12.2(b), and subject to the provisions of Section 12.1, at the effective
time of such Merger Event, the right to convert each $1,000 principal amount of
Securities will be changed to a right to convert such Security by reference to
the kind and amount of cash, securities or other property or assets that a
holder of a number of shares of Common Stock equal to the Conversion Rate
immediately prior to such transaction would have owned or been entitled to
receive (the “Reference Property”) such that from and after the effective time
of such transaction, a Holder will be entitled thereafter to convert its
Securities into cash and the same type (and in the same proportion) of Reference
Property, based on the Daily Settlement Amounts of Reference Property in an
amount equal to the applicable Conversion Rate, as described under
Section 12.2(b). For purposes of determining the constitution of Reference
Property, the type and amount of consideration that a holder of Common Stock
would have been entitled to in the case of reclassifications, consolidations,
mergers, sales or conveyance of assets or other transactions that cause the
Common Stock to be converted into the right to receive more than a single type
of consideration (determined based in part upon any form of stockholder
election) will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock that affirmatively make
such an election. The Company shall not become a party to any such transaction
unless its terms are consistent with the preceding. None of the foregoing
provisions shall affect the right of a holder of Securities to convert its
Securities in accordance with the provisions of this Article prior to the
effective date.

(c)           The Company shall cause notice of the execution of such
supplemental indenture to be mailed to each Holder, at his address appearing on
the Security Register provided for in this Indenture, within 20 days after
execution thereof.  Failure to deliver such notice shall not affect the legality
or validity of such supplemental indenture.

(d)           The above provisions of this Section shall similarly apply to
successive Merger Events.

94


--------------------------------------------------------------------------------




 

Section 12.12         Responsibility of Trustee for Conversion Provisions.

The Trustee, subject to the provisions of Section 6.1, and any Conversion Agent
shall not at any time be under any duty or responsibility to any Holder of
Securities to determine whether any facts exist which may require any adjustment
of the Conversion Rate, or with respect to the nature or extent of any such
adjustment when made, or with respect to the method employed, herein or in any
supplemental indenture provided to be employed, in making the same, or whether a
supplemental indenture need be entered into. Neither the Trustee, subject to the
provisions of Section 6.1, nor any Conversion Agent shall be accountable with
respect to the validity or value (or the kind or amount) of any Common Stock, or
of any other securities or property or cash, which may at any time be issued or
delivered upon the conversion of any Security; and it or they do not make any
representation with respect thereto. Neither the Trustee, subject to the
provisions of Section 6.1, nor any Conversion Agent shall be responsible for any
failure of the Company to make or calculate any cash payment or to issue,
transfer or deliver any shares of Common Stock or share certificates or other
securities or property or cash upon the surrender of any Security for the
purpose of conversion; and the Trustee, subject to the provisions of
Section 6.1, and any Conversion Agent shall not be responsible for any failure
of the Company to comply with any of the covenants of the Company contained in
this Article.


ARTICLE XIII
DEFEASANCE


SECTION 13.1                                                        COMPANY’S
OPTION TO EFFECT DEFEASANCE.

The Company may elect, at its option at any time, to have Section 13.2 applied
to any Securities upon compliance with the conditions set forth below in this
Article. Any such election shall be evidenced by a Board Resolution.


SECTION 13.2                                                        DEFEASANCE
AND DISCHARGE.

Upon the Company’s exercise of its option (if any) to have this Section applied
to any Securities, the Company shall be deemed to have been discharged from its
obligations with respect to such Securities as provided in this Section on and
after the date the conditions set forth in Section 13.3 are satisfied
(hereinafter called “Defeasance”). For this purpose, such Defeasance means that
the Company shall be deemed to have paid and discharged the entire indebtedness
represented by such Securities and to have satisfied all its other obligations
under such Securities and this Indenture insofar as such Securities are
concerned (and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same), subject to the following which shall
survive until otherwise terminated or discharged hereunder: (1) the rights of
Holders of such Securities to receive, solely from the trust fund described in
Section 13.3 and as more fully set forth in such Section, payments in respect of
the principal of and interest on such Securities when payments are due, (2) the
Company’s obligations with respect to such Securities under Section 3.4,
Section 3.5, Section 3.6, Section 10.2, Section 10.3 and Article XII, (3) the
rights, powers, trusts,

95


--------------------------------------------------------------------------------




 

duties and immunities of the Trustee hereunder and (4) this Article. Subject to
compliance with this Article, the Company may exercise its option (if any) to
have this Section applied to any Securities.


SECTION 13.3                                                        CONDITIONS
TO DEFEASANCE.

The following shall be the conditions to the application of Section 13.2 to any
Securities:


(1)         THE COMPANY SHALL IRREVOCABLY HAVE DEPOSITED OR CAUSED TO BE
DEPOSITED WITH THE TRUSTEE (OR ANOTHER TRUSTEE WHICH SATISFIES THE REQUIREMENTS
CONTEMPLATED BY SECTION 6.8 AND AGREES TO COMPLY WITH THE PROVISIONS OF THIS
ARTICLE APPLICABLE TO IT) AS TRUST FUNDS IN TRUST FOR THE PURPOSE OF MAKING THE
FOLLOWING PAYMENTS, SPECIFICALLY PLEDGED AS SECURITY FOR, AND DEDICATED SOLELY
TO, THE BENEFITS OF THE HOLDERS OF SUCH SECURITIES, (A) MONEY IN AN AMOUNT, OR
(B) U.S. GOVERNMENT OBLIGATIONS WHICH THROUGH THE SCHEDULED PAYMENT OF PRINCIPAL
AND INTEREST IN RESPECT THEREOF IN ACCORDANCE WITH THEIR TERMS WILL PROVIDE, NOT
LATER THAN ONE DAY BEFORE THE DUE DATE OF ANY PAYMENT, MONEY IN AN AMOUNT, OR
(C) A COMBINATION THEREOF, IN EACH CASE SUFFICIENT, IN THE OPINION OF A
NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS EXPRESSED IN A
WRITTEN CERTIFICATION THEREOF DELIVERED TO THE TRUSTEE, TO PAY AND DISCHARGE,
AND WHICH SHALL BE APPLIED BY THE TRUSTEE (OR ANY SUCH OTHER QUALIFYING TRUSTEE)
TO PAY AND DISCHARGE, THE PRINCIPAL OF AND INTEREST (INCLUDING ANY SPECIAL
INTEREST) ON SUCH SECURITIES ON THE RESPECTIVE STATED MATURITIES, IN ACCORDANCE
WITH THE TERMS OF THIS INDENTURE AND SUCH SECURITIES. AS USED HEREIN, “U.S.
GOVERNMENT OBLIGATION” MEANS (X) ANY SECURITY WHICH IS (I) A DIRECT OBLIGATION
OF THE UNITED STATES OF AMERICA FOR THE PAYMENT OF WHICH THE FULL FAITH AND
CREDIT OF THE UNITED STATES OF AMERICA IS PLEDGED OR (II) AN OBLIGATION OF A
PERSON CONTROLLED OR SUPERVISED BY AND ACTING AS AN AGENCY OR INSTRUMENTALITY OF
THE UNITED STATES OF AMERICA THE PAYMENT OF WHICH IS UNCONDITIONALLY GUARANTEED
AS A FULL FAITH AND CREDIT OBLIGATION BY THE UNITED STATES OF AMERICA, WHICH, IN
EITHER CASE (I) OR (II), IS NOT CALLABLE OR REDEEMABLE AT THE OPTION OF THE
ISSUER THEREOF, AND (Y) ANY DEPOSITARY RECEIPT ISSUED BY A BANK (AS DEFINED IN
SECTION 3(A)(2) OF THE SECURITIES ACT) AS CUSTODIAN WITH RESPECT TO ANY U.S.
GOVERNMENT OBLIGATION WHICH IS SPECIFIED IN CLAUSE (X) ABOVE AND HELD BY SUCH
BANK FOR THE ACCOUNT OF THE HOLDER OF SUCH DEPOSITARY RECEIPT, OR WITH RESPECT
TO ANY SPECIFIC PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY U.S. GOVERNMENT
OBLIGATION WHICH IS SO SPECIFIED AND HELD, PROVIDED THAT (EXCEPT AS REQUIRED BY
LAW) SUCH CUSTODIAN IS NOT AUTHORIZED TO MAKE ANY DEDUCTION FROM THE AMOUNT
PAYABLE TO THE HOLDER OF SUCH DEPOSITARY RECEIPT FROM ANY AMOUNT RECEIVED BY THE
CUSTODIAN IN RESPECT OF THE U.S. GOVERNMENT OBLIGATION OR THE SPECIFIC PAYMENT
OF PRINCIPAL OR INTEREST EVIDENCED BY SUCH DEPOSITARY RECEIPT.


(2)         IN THE EVENT OF AN ELECTION TO HAVE SECTION 13.2 APPLY TO ANY
SECURITIES, THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OPINION OF
COUNSEL STATING THAT (A) THE COMPANY HAS RECEIVED FROM, OR THERE HAS BEEN
PUBLISHED BY, THE INTERNAL REVENUE SERVICE A RULING OR (B) SINCE THE DATE OF
THIS INSTRUMENT, THERE HAS BEEN A CHANGE IN THE APPLICABLE FEDERAL INCOME TAX
LAW, IN EITHER CASE (A) OR (B) TO THE EFFECT THAT, AND BASED THEREON SUCH
OPINION SHALL CONFIRM THAT, THE HOLDERS OF SUCH SECURITIES WILL NOT RECOGNIZE
GAIN OR LOSS FOR FEDERAL INCOME TAX PURPOSES AS A RESULT OF THE DEPOSIT,
DEFEASANCE AND DISCHARGE TO BE EFFECTED WITH RESPECT TO SUCH SECURITIES AND WILL
BE SUBJECT TO FEDERAL INCOME TAX ON THE SAME AMOUNT, IN THE SAME MANNER AND AT
THE SAME TIMES AS WOULD BE THE CASE IF SUCH DEPOSIT, DEFEASANCE AND DISCHARGE
WERE NOT TO OCCUR.

96


--------------------------------------------------------------------------------




 


(3)         THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE TO THE EFFECT THAT SUCH SECURITIES, IF THEN LISTED ON ANY SECURITIES
EXCHANGE, WILL BE DELISTED AS A RESULT OF SUCH DEPOSIT.


(4)         NO EVENT WHICH IS, OR AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD
BECOME, AN EVENT OF DEFAULT WITH RESPECT TO SUCH SECURITIES OR ANY OTHER
SECURITIES SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH DEPOSIT OR,
WITH REGARD TO ANY SUCH EVENT SPECIFIED IN SECTION 5.1(7) AND (8), AT ANY TIME
ON OR PRIOR TO THE 90TH DAY AFTER THE DATE OF SUCH DEPOSIT (IT BEING UNDERSTOOD
THAT THIS CONDITION SHALL NOT BE DEEMED SATISFIED UNTIL AFTER SUCH 90TH DAY).


(5)         SUCH DEFEASANCE SHALL NOT CAUSE THE TRUSTEE TO HAVE A CONFLICTING
INTEREST WITHIN THE MEANING OF THE TRUST INDENTURE ACT (ASSUMING ALL SECURITIES
ARE IN DEFAULT WITHIN THE MEANING OF SUCH ACT).


(6)         SUCH DEFEASANCE SHALL NOT RESULT IN A BREACH OR VIOLATION OF, OR
CONSTITUTE A DEFAULT UNDER, ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY IS A PARTY OR BY WHICH IT IS BOUND.


(7)         SUCH DEFEASANCE SHALL NOT RESULT IN THE TRUST ARISING FROM SUCH
DEPOSIT CONSTITUTING AN INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT UNLESS SUCH TRUST SHALL BE REGISTERED UNDER THE INVESTMENT COMPANY
ACT OR EXEMPT FROM REGISTRATION THEREUNDER.


(8)         THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT WITH RESPECT TO SUCH DEFEASANCE HAVE BEEN COMPLIED WITH.


SECTION 13.4                                                        DEPOSITED
MONEY AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST; MISCELLANEOUS
PROVISIONS.

Subject to the provisions of the last paragraph of Section 10.3, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section and
Section 13.5, the Trustee and any such other trustee are referred to
collectively as the “Trustee”) pursuant to Section 13.3 in respect of any
Securities shall be held in trust and applied by the Trustee, in accordance with
the provisions of such Securities and this Indenture, to the payment, either
directly or through any such Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Holders of such
Securities, of all sums due and to become due thereon in respect of principal
and interest, but money so held in trust need not be segregated from other funds
except to the extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 13.3 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of Outstanding Securities.

97


--------------------------------------------------------------------------------




 

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or U.S. Government Obligations held by it as provided in Section 13.3 with
respect to any Securities which, in the opinion of a nationally recognized firm
of independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof which would then
be required to be deposited to effect the Defeasance with respect to such
Securities.


SECTION 13.5                                                       
REINSTATEMENT.

If the Trustee or the Paying Agent is unable to apply any money in accordance
with this Article with respect to any Securities by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the obligations under this
Indenture and such Securities from which the Company has been discharged or
released pursuant to Section 13.2 shall be revived and reinstated as though no
deposit had occurred pursuant to this Article with respect to such Securities,
until such time as the Trustee or Paying Agent is permitted to apply all money
held in trust pursuant to Section 13.4 with respect to such Securities in
accordance with this Article; provided, however, that if the Company makes any
payment of principal of or interest on any such Security following such
reinstatement of its obligations, the Company shall be subrogated to the rights
(if any) of the Holders of such Securities to receive such payment from the
money so held in trust.


ARTICLE XIV
REPURCHASE OF SECURITIES


SECTION 14.1                                                        RIGHT TO
REQUIRE REPURCHASE UPON A DESIGNATED EVENT.

(a)           If a Designated Event occurs at any time, then each Holder shall
have the right, at such Holder’s option, to require the Company to repurchase
all of such Holder’s Securities or any portion thereof that is a multiple of
$1,000 principal amount, for cash on the date (the “Designated Event Repurchase
Date”) specified by the Company that is not less than twenty (20) days and not
more than thirty five (35) calendar days after the date of the Designated Event
Company Notice (as defined below) at a repurchase price equal to 100% of the
principal amount thereof, together with accrued and unpaid interest thereon to,
but excluding, the Designated Event Repurchase Date (unless the Designated Event
Repurchase Date is between a regular Record Date and the corresponding Interest
Payment Date) (the “Designated Event Repurchase Price”).

Repurchases of Securities under this Section shall be made, at the option of the
Holder thereof, upon:

(i)            delivery to the Trustee (or other Paying Agent appointed by the
Company) by a Holder of a duly completed notice (the “Designated Event
Repurchase Notice”) in the form set forth on the reverse of the Security prior
to the close of business on the third Business Day immediately preceding the
Designated Event Repurchase Date; and

98


--------------------------------------------------------------------------------




 

(ii)           delivery or book-entry transfer of the Securities to the Trustee
(or other Paying Agent appointed by the Company) at any time after delivery of
the Designated Event Repurchase Notice (together with all necessary
endorsements) at the Corporate Trust Office of the Trustee (or other Paying
Agent appointed by the Company) in the Borough of Manhattan, such delivery being
a condition to receipt by the Holder of the Designated Event Repurchase Price
therefor; provided that such Designated Event Repurchase Price shall be so paid
pursuant to this Section only if the Security so delivered to the Trustee (or
other Paying Agent appointed by the Company) shall conform in all respects to
the description thereof in the related Designated Event Repurchase Notice.

The Designated Event Repurchase Notice shall state:

(A)          if certificated, the certificate numbers of Securities to be
delivered for repurchase;

(B)           the portion of the principal amount of Securities to be
repurchased, which must be $1,000 or an integral multiple thereof, and

(C)           that the Securities are to be repurchased by the Company pursuant
to the applicable provisions of the Securities and the Indenture.

Any purchase by the Company contemplated pursuant to the provisions of this
Section shall be consummated by the delivery of the consideration to be received
by the Holder promptly following the later of the Designated Event Repurchase
Date and the time of the book-entry transfer or delivery of the Security.

The Trustee (or other Paying Agent appointed by the Company) shall promptly
notify the Company of the receipt by it of any Designated Event Repurchase
Notice or written notice of withdrawal thereof in accordance with the provisions
of subsection (c) of this Section.

Any Security that is to be repurchased only in part shall be surrendered to the
Trustee (with, if the Company or the Trustee so requires, due endorsement by, or
a written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
make available for delivery to the Holder of such Security without service
charge, a new Security or Securities, containing identical terms and conditions,
each in an authorized denomination in aggregate principal amount equal to and in
exchange for the unrepurchased portion of the principal of the Security so
surrendered.

(b)           On or before the tenth day after the Effective Date of any
Designated Event, the Company shall provide to all Holders of record of the
Securities and the Trustee and Paying Agent a notice (the “Designated Event
Company Notice”) of the occurrence of such Designated Event and of the
repurchase right at the option of the Holders arising as a result thereof. Such
mailing shall be by first class mail. Simultaneously with providing such
Designated Event Company Notice, the Company shall publish a notice containing
the information included therein on the Company’s website or through such other
public medium as the Company may use at such time.

Each Designated Event Company Notice shall specify:

(i)            the events causing the Designated Event and whether such
Designated Event also constituted a Fundamental Change;

99


--------------------------------------------------------------------------------




 

(ii)           the date of the Designated Event;

(iii)          the Designated Event Repurchase Date and the last date on which a
Holder may exercise the repurchase right;

(iv)          the Designated Event Repurchase Price;

(v)           the name and address of the Paying Agent and the Conversion Agent;

(vi)          the applicable Conversion Rate and any adjustments to the
applicable Conversion Rate;

(vii)         that the Securities with respect to which a Designated Event
Repurchase Notice has been delivered by a Holder may be converted only if the
Holder withdraws the Designated Event Repurchase Notice in accordance with the
terms of the Indenture;

(viii)        that the Holder must exercise the repurchase right on or prior to
the close of business on the third Business Day immediately preceding the
Designated Event Repurchase Date (the “Designated Event Expiration Time”);

(ix)           that the Holder shall have the right to withdraw any Securities
surrendered prior to the Designated Event Expiration Time, and

(x)            the procedures that Holders must follow to require the Company to
repurchase their Securities.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Securities pursuant to this Section.

(c)           A Designated Event Repurchase Notice may be withdrawn by means of
a written notice of withdrawal delivered to the Paying Agent in accordance with
the Designated Event Company Notice at any time prior to the close of business
on the Business Day prior to the Designated Event Repurchase Date, specifying:

(i)            if certificated Securities have been issued, the certificate
numbers of the withdrawn Securities,

(ii)           the principal amount of the Security with respect to which such
notice of withdrawal is being submitted, and

(iii)          the principal amount, if any, of such Security that remains
subject to the original Designated Event Repurchase Notice, which portion must
be in principal amounts of $1,000 or an integral multiple of $1,000;

provided, however, that if the Securities are not in certificated form, the
notice must comply with appropriate procedures of the Depositary.

(d)           On or prior to 11:00 a.m. (New York City time) on the Business Day
following the Designated Event Repurchase Date, the Company will deposit with
the Trustee (or other Paying Agent appointed by the Company or if the Company is
acting as its own Paying Agent, set aside, segregate and hold in trust as
provided in Section 10.3) an amount of money sufficient to repurchase on the
Designated Event Repurchase Date all of the Securities to be repurchased on such
date at the

100


--------------------------------------------------------------------------------




 

Designated Event Repurchase Price. Subject to receipt of funds and/or Securities
by the Trustee (or other Paying Agent appointed by the Company), payment for
Securities surrendered for repurchase (and not withdrawn) prior to the
Designated Event Expiration Time will be made promptly after the later of
(x) the Designated Event Repurchase Date with respect to such Security (provided
the Holder has satisfied the conditions to the payment of the Designated Event
Repurchase Price in this Section), and (y) the time of book-entry transfer or
the delivery of such Security to the Trustee (or other Paying Agent appointed by
the Company) by the Holder thereof in the manner required by this Section by
mailing checks for the amount payable to the Holders of such Securities entitled
thereto as they shall appear in the Security Register, provided, however, that
payments to the Depositary shall be made by wire transfer of immediately
available funds to the account of the Depositary or its nominee. The Trustee
shall, promptly after such payment and upon written demand by the Company,
return to the Company any funds in excess of the Designated Event Repurchase
Price.

(e)           If the Trustee (or other Paying Agent appointed by the Company)
holds money sufficient to repurchase on the Designated Event Repurchase Date all
the Securities or portions thereof that are to be purchased as of the Business
Day following the Designated Event Repurchase Date, then on and after the
Designated Event Repurchase Date (i) such Securities will cease to be
outstanding, (ii) interest will cease to accrue on such Securities, and
(iii) all other rights of the Holders of such Securities will terminate, whether
or not book-entry transfer of the Securities has been made or the Securities
have been delivered to the Trustee or Paying Agent, other than the right to
receive the Designated Event Repurchase Price upon delivery of the Securities.

--------------------------------------------------------------------------------

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

101


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

PRICELINE.COM INCORPORATED

 

 

 

By:

/s/ Robert J. Mylod, Jr.

 

Name:

Robert J. Mylod, Jr.

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST

 

     COMPANY,

 

as Trustee

 

By:

/s/ Herbert J. Lemmer

 

Name:

Herbert J. Lemmer

 

Title:

Vice President

 

102


--------------------------------------------------------------------------------


 

SCHEDULE A



1.             The following table sets forth the “Stock Price,” “Effective
Date” and number of Additional Shares by which the Conversion Rate for the 0.50%
Convertible Senior Notes due 2011 will be increased in the event of a
Fundamental Change:

 

 

Stock Price

 

Effective Date

 

$

33.65

 

$

35.00

 

$

40.00

 

$

45.00

 

$

50.00

 

$

55.00

 

$

60.00

 

$

65.00

 

$

70.00

 

$

75.00

 

$

100.00

 

September 27, 2006

 

4.95

 

4.49

 

3.20

 

2.33

 

1.73

 

1.30

 

0.99

 

0.75

 

0.59

 

0.45

 

0.13

 

September 30, 2007

 

4.95

 

4.66

 

3.25

 

2.31

 

1.68

 

1.23

 

0.91

 

0.68

 

0.51

 

0.39

 

0.09

 

September 30, 2008

 

4.95

 

4.70

 

3.19

 

2.19

 

1.53

 

1.08

 

0.77

 

0.56

 

0.40

 

0.29

 

0.05

 

September 30, 2009

 

4.95

 

4.67

 

2.98

 

1.93

 

1.26

 

0.83

 

0.56

 

0.37

 

0.25

 

0.17

 

0.02

 

September 30, 2010

 

4.95

 

4.41

 

2.50

 

1.40

 

0.78

 

0.43

 

0.24

 

0.13

 

0.07

 

0.04

 

0.00

 

September 30, 2011

 

4.95

 

3.81

 

0.24

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

2.             The following table sets forth the “Stock Price,” “Effective
Date” and number of Additional Shares by which the Conversion Rate for the 0.75%
Convertible Senior Notes due 2013 will be increased in the event of a
Fundamental Change:

 

 

 

Stock Price

 

Effective Date

 

$

33.65

 

$

35.00

 

$

40.00

 

$

45.00

 

$

50.00

 

$

55.00

 

$

60.00

 

$

65.00

 

$

70.00

 

$

75.00

 

$

100.00

 

September 27, 2006

 

4.95

 

4.57

 

3.40

 

2.59

 

2.02

 

1.60

 

1.27

 

1.03

 

0.83

 

0.69

 

0.27

 

September 30, 2007

 

4.95

 

4.72

 

3.47

 

2.61

 

2.01

 

1.57

 

1.24

 

0.99

 

0.80

 

0.65

 

0.24

 

September 30, 2008

 

4.95

 

4.83

 

3.49

 

2.59

 

1.96

 

1.50

 

1.17

 

0.91

 

0.73

 

0.58

 

0.21

 

September 30, 2009

 

4.95

 

4.90

 

3.47

 

2.51

 

1.85

 

1.39

 

1.06

 

0.81

 

0.63

 

0.49

 

0.15

 

September 30, 2010

 

4.95

 

4.90

 

3.37

 

2.35

 

1.67

 

1.21

 

0.89

 

0.66

 

0.50

 

0.37

 

0.10

 

September 30, 2011

 

4.95

 

4.83

 

3.12

 

2.06

 

1.37

 

0.93

 

0.65

 

0.45

 

0.32

 

0.23

 

0.05

 

September 30, 2012

 

4.95

 

4.51

 

2.59

 

1.48

 

0.85

 

0.49

 

0.29

 

0.18

 

0.11

 

0.07

 

0.01

 

September 30, 2013

 

4.95

 

3.81

 

0.24

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 


--------------------------------------------------------------------------------